        Exhibit 10.2
 
 
 
Richard M. Cieri
Paul M. Basta
Stephen E. Hessler
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York  10022
Telephone:                   (212) 446-4800
Facsimile:                      (212) 446-4900
 
- and -
 
Ray C. Schrock
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, Illinois  60654
Telephone:                   (312) 862-2000
Facsimile:                      (312) 862-2200
 
Counsel to the Debtors and Debtors in Possession
(other than Charter Investment, Inc.)
 
- and -
 
Albert Togut
Frank A. Oswald
TOGUT, SEGAL & SEGAL LLP
One Penn Plaza
New York, New York  10119
Telephone:                   (212) 594-5000
Facsimile:                      (212) 967-4258
 
Counsel to the Debtor and Debtor in Possession
Charter Investment, Inc.

 
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 

 
)
 
In re:
)
Chapter 11
 
)
 
CHARTER COMMUNICATIONS, INC., et al.,
)
)
Case No. 09-11435 (JMP)
 
)
 
Debtors.
)
Jointly Administered
 
)
 



DEBTORS’ JOINT PLAN OF REORGANIZATION
PURSUANT TO CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE
 


Dated:  July 15, 2009
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
INTRODUCTION
  1

 
ARTICLE I.    DEFINITIONS AND INTERPRETATION   
  1

 
A.
Defined Terms
  1

 
B.
Rules of Interpretation
17

 
C.
Computation of Time
18

 
ARTICLE II.    ADMINISTRATIVE AND PRIORITY CLAIMS
19

 
A.
Administrative Expense Claims
19

 
B.
Professional Compensation and Reimbursement Claims
19

 
C.
Priority Tax Claims
19

 
ARTICLE III.    CLASSIFICATION OF CLAIMS AND INTERESTS
20

 
A.
CCI
20

 
B.
CII
20

 
C.
Holdco, Enstar Communications Corporation, and Charter Gateway, LLC
20

 
D.
CCHC
21

 
E.
CCH and Charter Communications Holdings Capital Corp.
21

 
F.
CIH and CCH I Holdings Capital Corp.
21

 
G.
CCH I and CCH I Capital Corp.
21

 
H.
CCH II and CCH II Capital Corp.
22

 
I.
CCOH and CCO Holdings Capital Corp.
22

 
J.
CCO (and its direct and indirect subsidiaries)
23

 
ARTICLE IV.    TREATMENT OF CLAIMS AND INTERESTS
24

 
A.
CCI
24

 
B.
CII
25

 
C.
Holdco, Enstar Communications Corporation, and Charter Gateway, LLC
27

 
D.
CCHC
28

 
E.
CCH and Charter Communications Holdings Capital Corp.
30

 
F.
CIH and CCH I Holdings Capital Corp.
31

 
G.
CCH I and CCH I Capital Corp.
33

 
H.
CCH II and CCH II Capital Corp.
35

 
I.
CCOH and CCO Holdings Capital Corp.
38

 
J.
CCO (and its direct and indirect subsidiaries)
39

 
ARTICLE V.    IDENTIFICATION OF IMPAIRED CLASSES OF CLAIMS AND INTERESTS;
        ACCEPTANCE OR REJECTION OF THIS PLAN OF REORGANIZATION
 
42

 
A.
Classes Entitled to Vote
42

 
B.
Classes Not Entitled to Vote; Deemed to Accept
42

 
C.
Classes Not Entitled to Vote; Deemed to Reject
43

 
D.
Nonconsensual Confirmation
44

 
ARTICLE VI.    PROVISIONS FOR IMPLEMENTATION OF THE PLAN
45

 
A.
Sources of Consideration for Plan Distributions
45

 
B.
Reorganized Company Equity Interests
46

 
C.
CII Settlement Claim
47

 
D.
Section 1145 Exemption
48

 
E.
Corporate Existence
48

 
F.
Vesting of Assets in the Reorganized Debtors
48

 
G.
Discharge of Debtors
48

 
H.
Restructuring Transactions
49

 
I.
Corporate Action
49





















 
 
 
i

--------------------------------------------------------------------------------

 
 
 





















 
J.
Post-Effective Date Governance
49

 
K.
Limited Liability Company Agreement
49

 
L.
Effectuating Documents; Further Transactions
49

 
M.
Exemption from Certain Transfer Taxes and Recording Fees
49

 
N.
Board Representation
50

 
O.
Senior Management
50

 
P.
Management Incentive Plan and VCP
50

 
Q.
Employee and Retiree Benefits
51

 
R.
Creation of Professional Fee Escrow Account
51

 
S.
Preservation of Rights of Action
51

 
ARTICLE VII.    TREATMENT OF EXECUTORY CONTRACTS
52

 
A.
Assumption and Rejection of Executory Contracts
52

 
B.
Indemnification Obligations
52

 
C.
Cure of Defaults for Assumed Executory Contracts
53

 
D.
Claims Based on Rejection or Repudiation of Executory Contracts
54

 
E.
Reservation of Rights
54

 
F.
Nonoccurrence of Effective Date
54

 
ARTICLE VIII.    PROCEDURES FOR RESOLVING CLAIMS AND DISPUTES
55

 
A.
Allowance of Claims and Interests
55

 
B.
Claims and Interests Administration Responsibilities
55

 
C.
Estimation of Claims and Interests
55

 
D.
Adjustment to Claims and Interests Without Objection
55

 
E.
Disallowance of Claims or Interests
55

 
F.
Offer of Judgment
55

 
G.
Amendments to Claims
56

 
ARTICLE IX.    PROVISIONS GOVERNING DISTRIBUTIONS
57

 
A.
Distributions on Account of Claims and Interests Allowed As of the Effective
Date
57

 
B.
Distributions on Account of Claims and Interests Allowed After the Effective
Date
57

 
C.
Delivery of Distributions
57

 
D.
Claims Paid or Payable by Third Parties
59

 
E.
Allocation Between Principal and Accrued Interest
59

 
ARTICLE X.    EFFECT OF PLAN CONFIRMATION
60

 
A.
Discharge of Claims and Termination of Interests
60

 
B.
Compromise and Settlement of Claims and Controversies
60

 
C.
CCO Credit Facility
60

 
D.
Releases by the Debtors
60

 
E.
Third Party Releases
61

 
F.
Injunction
61

 
G.
Exculpation
61

 
H.
Protection Against Discriminatory Treatment
62

 
I.
Setoffs and Recoupment
62

 
J.
Release of Liens
62

 
K.
Document Retention
62

 
L.
Reimbursement or Contribution
62

 
ARTICLE XI.    ALLOWANCE AND PAYMENT OF CERTAIN ADMINISTRATIVE EXPENSE
        CLAIMS
 
63

 
A.
Professional Claims
63

 
B.
Other Administrative Expense Claims
64

 
ARTICLE XII.    CONDITIONS PRECEDENT TO EFFECTIVE DATE
65

 
A.
Conditions Precedent to Effective Date
65





 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
 





 
B.
Waiver of Conditions Precedent
65

 
C.
Effect of Non-Occurrence of Conditions to the Effective Date
65

 
ARTICLE XIII.    MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
67

 
A.
Modification or Amendments
67

 
B.
Effect of Confirmation on Modifications
67

 
C.
Revocation or Withdrawal of Plan
67

 
ARTICLE XIV.    RETENTION OF JURISDICTION
68

 
ARTICLE XV.    MISCELLANEOUS PROVISIONS
70

 
A.
Immediate Binding Effect
70

 
B.
Additional Documents
70

 
C.
Payment of Statutory Fees
70

 
D.
Reservation of Rights
70

 
E.
Successors and Assigns
70

 
F.
Service of Documents
70

 
G.
Term of Injunctions or Stays
71

 
H.
Entire Agreement
72

 
I.
Governing Law
72

 
J.
Exhibits
72

 
K.
Nonseverability of Plan Provisions upon Confirmation
72

 
L.
Closing of Chapter 11 Cases
72

 
M.
Waiver or Estoppel
72

 
N.
Conflicts
72

 
 
 
iii

--------------------------------------------------------------------------------

 

 
INTRODUCTION
 
Charter Communications, Inc. and the other debtors in the above-captioned
chapter 11 cases (collectively, the “Debtors”)1 propose the following joint plan
of reorganization (the “Plan”) for the resolution of outstanding creditor claims
against, and equity interests in, the Debtors pursuant to title 11 of the United
States Code, 11 U.S.C. §§ 101–1532.  Capitalized terms used in the Plan and not
otherwise defined have the meanings ascribed to such terms in ARTICLE I.A of the
Plan.
 
Reference is made to the Disclosure Statement, Filed contemporaneously with the
Plan, for a discussion of the Debtors’ history, businesses, assets, results of
operations, and projections of future operations, as well as a summary and
description of the Plan and certain related matters.  The Debtors are the
proponents of the Plan within the meaning of section 1129 of the Bankruptcy
Code.
 
ARTICLE I.

 
DEFINITIONS AND INTERPRETATION
 
A.   Defined Terms.  As used in the Plan, the capitalized terms below have the
following meanings, except as expressly provided or unless the context otherwise
requires.  Any term used but not defined in the Plan, but that is used in the
Bankruptcy Code or the Bankruptcy Rules, has the meaning ascribed to that term
in the Bankruptcy Code or the Bankruptcy Rules.
 
1.   “Accrued Professional Compensation” means, at any given moment, all accrued
fees and expenses (including success fees) for services rendered by all
Professionals through and including the Effective Date, to the extent such fees
and expenses have not been paid and regardless of whether a fee application has
been Filed for such fees and expenses.  To the extent there is a Final Order
denying some or all of a Professional’s fees or expenses, such denied amounts
shall no longer be considered Accrued Professional Compensation.
 
2.   “Administrative Expense Claim” means a Claim for costs and expenses of
administration of the Estates under sections 503(b), 507(b) or 1114(e)(2) of the
Bankruptcy Code, including:  (a) the actual and necessary costs and expenses
incurred after the Petition Date of preserving the Estates and operating the
businesses of the Debtors; (b) Allowed Claims of retained Professionals in the
Chapter 11 Cases; and (c) all fees and charges assessed against the Estates
under chapter 123 of title 28 of the United States Code, 28 U.S.C. §§ 1911-1930.
 
3.   “Affiliate” is as defined in section 101(2) of the Bankruptcy Code.
 
4.   “Allen Entities” means (a) Mr. Allen, (b) any Entity controlled by Mr.
Allen, (c) any trust in which Mr. Allen is the grantor, (d) the estate, spouse,
immediate family members and heirs of Mr. Allen, and (e) any trust created as a
result of the death of Mr. Allen; provided, however, the Debtors (other than
CII) shall not be Allen Entities.  For the purpose of this definition,
“controlled” means the direct or indirect ownership of at least fifty percent
(50%) of the voting power and economic interest of such Entity.
 
5.   “Allen Fee Reimbursement” means up to $20 million for the actual
out-of-pocket fees and expenses of the CII Settlement Claim Parties in
connection with the proposed restructuring, without further Bankruptcy Court
approval and after submission of documentation by Mr. Allen to the Reorganized
Debtors (other than Reorganized CII).
 
6.   “Allen Management Receivable” means $25 million for amounts owing to CII
under the Management Agreement and predecessor agreements, which shall
constitute payment in full thereunder.
 
 

--------------------------------------------------------------------------------

1A full list of the Debtors in these Chapter 11 Cases is attached as Exhibit 1
to the Plan Supplement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
7.   “Allowed” means, with respect to any Claim against any Debtor, except as
otherwise provided herein, any Claim listed by such Debtor in its books and
records as liquidated in amount and not disputed or contingent; provided, that
to the extent that a Claim is a Disputed Claim, the determination of whether
such Claim shall be allowed and/or the amount of any such Claim shall be
determined, resolved or adjudicated, as the case may be, in the manner in which
such Claim would have been determined, resolved or adjudicated, as the case may
be, if the Chapter 11 Cases had not been commenced; and provided, further, the
Debtors or Reorganized Debtors in their discretion may bring any objection or
other motion with respect to a Disputed Claim for resolution.  For the purpose
of determining the amount in which a Claim is Allowed, the Debtors or
Reorganized Debtors may, at their option, deduct therefrom an amount equal to
the amount of any claim which the Debtors or Reorganized Debtors may hold
against the Holder thereof, to the extent such claim may be set off pursuant to
applicable law.
 
8.   “Amended and Restated Bylaws” means the bylaws of the Reorganized Company,
attached as Exhibit 2 to the Plan Supplement.
 
9.   “Amended and Restated Certificate of Incorporation” means the certificate
of incorporation of the Reorganized Company, attached as Exhibit 3 to the Plan
Supplement.
 
10.         “Annex C” means the list of Rollover Commitment Parties and related
aggregate commitment amounts set forth in Annex C to the Term Sheet (and
attached as Exhibit 4 to the Plan Supplement).
 
11.         “Annex D” means the list of New CCH II Notes Commitment Parties and
aggregate commitment amounts set forth in Annex D to the Term Sheet (and
attached as Exhibit 5 to the Plan Supplement).
 
12.         “Annex E” means the list of Equity Backstop Parties and aggregate
commitment amounts set forth in Annex E to the Term Sheet (and attached as
Exhibit 6 to the Plan Supplement).
 
13.         “Authorized Class B Holders” means any of:  (a) Mr. Allen; (b) his
estate, spouse, immediate family members and heirs; and (c) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners or other owners of which consist exclusively of Mr. Allen or such other
Persons referred to in clause (b) above or a combination thereof.
 
14.          “Available Cash” means, as of any date of determination, all Cash
and cash equivalents on the consolidated balance sheet of the Reorganized
Company and its consolidated subsidiaries, excluding any Cash collateral
securing letters of credit and segregated Cash that may be used only as required
by contract, statute or regulation (other than funds set aside to satisfy
Specified Fees and Expenses), after giving effect to the use of proceeds
described in clauses (a) through (e) of ARTICLE VI.A.1, minus the Fee Payment
Threshold; provided, that if the Overallotment Option is exercised, the Cash
proceeds of the Overallotment Option shall be deemed to be included on the
balance sheet of the Reorganized Company as of the Effective Date, regardless of
the actual date of funding thereof.
 
15.   “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101-1532.
 
16.   “Bankruptcy Court” means the United States Bankruptcy Court for the
Southern District of New York.
 
17.   “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075.
 
18.   “Board of Directors” means the Reorganized Company’s board of directors.
 
19.   “Business Day” means any day other than a Saturday, Sunday or any other
day on which banking institutions in New York, New York are required or
authorized to close by law or executive order.
 
20.   “Cash” means legal tender of the United States of America.
 
 
 
2

--------------------------------------------------------------------------------

 
 
21.   “Causes of Action” means all actions, causes of action, Claims,
liabilities, obligations, rights, suits, debts, damages, judgments, remedies,
demands, setoffs, defenses, recoupments, crossclaims, counterclaims, third party
claims, indemnity claims, contribution claims or any other claims disputed or
undisputed, suspected or unsuspected, foreseen or unforeseen, direct or
indirect, choate or inchoate, existing or hereafter arising, in law, equity or
otherwise, based in whole or in part upon any act or omission or other event
occurring prior to the Petition Date or during the course of the Chapter 11
Cases, including through the Effective Date.
 
22.   “CC VIII” means CC VIII, LLC.
 
23.   “CC VIII Preferred Units” means the Class A preferred units of CC VIII.
 
24.   “CCH” means Charter Communications Holdings, LLC.
 
25.   “CCH Notes” means:
 
(a)           the 9.625% Senior Notes of CCH and Charter Communications Holdings
Capital Corp. due November 15, 2009 issued pursuant to the Indenture, dated as
of May 15, 2001, among CCH and Charter Communications Holdings Capital Corp, as
issuers, and BNY Midwest Trust Company, as trustee;
 
(b)           the 9.92% Senior Discount Notes of CCH and Charter Communications
Holdings Capital Corp. due April 1, 2011 issued pursuant to the Indenture, dated
as of March 17, 1999, among CCH and Charter Communications Holdings Capital
Corp., as issuers, Marcus Cable Holdings, LLC, as guarantor, and Harris Trust
and Savings Bank, as trustee;
 
(c)           the 10.00% Senior Notes of CCH and Charter Communications Holdings
Capital Corp. due April 1, 2009 issued pursuant to the Indenture, dated as of
January 12, 2000, among CCH and Charter Communications Holdings Capital Corp.,
as issuers, and Harris Trust and Savings Bank, as trustee;
 
(d)           the 10.00% Senior Notes of CCH and Charter Communications Holdings
Capital Corp. due May 15, 2011 issued pursuant to the Indenture, dated as of May
15, 2001, among CCH and Charter Communications Holdings Capital Corp., as
issuers, and BNY Midwest Trust Company, as trustee;
 
(e)           the 10.25% Senior Notes of CCH and Charter Communications Holdings
Capital Corp. due January 15, 2010 issued pursuant to the Indenture, dated as of
January 12, 2000, among CCH and Charter Communications Holdings Capital Corp.,
as issuers, and Harris Trust and Savings Bank, as trustee;
 
(f)           the 10.75% Senior Notes of CCH and Charter Communications Holdings
Capital Corp. due October 1, 2009 issued pursuant to the Indenture, dated as of
January 10, 2001, among CCH and Charter Communications Holdings Capital Corp.,
as issuers, and BNY Midwest Trust Company, as trustee;
 
(g)           the 11.125% Senior Notes of CCH and Charter Communications
Holdings Capital Corp. due January 15, 2011 issued pursuant to the Indenture,
dated as of January 10, 2001, among CCH and Charter Communications Holdings
Capital Corp., as issuers, and BNY Midwest Trust Company, as trustee;
 
(h)           the 11.75% Senior Discount Notes of CCH and Charter Communications
Holdings Capital Corp. due January 15, 2010 issued pursuant to the Indenture,
dated as of January 12, 2000, among CCH and Charter Communications Holdings
Capital Corp., as issuers, and Harris Trust and Savings Bank, as trustee;
 
(i)           the 11.75% Senior Discount Notes of CCH and Charter Communications
Holdings Capital Corp. due May 15, 2011 issued pursuant to the Indenture, dated
as of May 15, 2001, among CCH and Charter Communications Holdings Capital Corp.,
as issuers, and BNY Midwest Trust Company, as trustee;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(j)           the 12.125% Senior Discount Notes of CCH and Charter
Communications Holdings Capital Corp. due January 15, 2012 issued pursuant to
the Indenture, dated as of January 14, 2002, among CCH and Charter
Communications Holdings Capital Corp., as issuers, and BNY Midwest Trust
Company, as trustee; and
 
(k)           the 13.50% Senior Discount Notes of CCH and Charter Communications
Holdings Capital Corp. due January 15, 2011 issued pursuant to the Indenture,
dated as of January 10, 2001, among CCH and Charter Communications Holdings
Capital Corp., as issuers, and BNY Midwest Trust Company, as trustee.
 
26.   “CCH Notes Claim” means any Claim against CCH and/or Charter
Communications Holdings Capital Corp. by Holders of CCH Notes on account of CCH
Notes.
 
27.   “CCH Warrants” means those Warrants to be issued to Holders of CCH Notes
Claims, which shall be in the form set forth in Exhibit 7 to the Plan
Supplement.
 
28.   “CCH I” means CCH I, LLC.
 
29.   “CCH I Notes” means the 11.00% Senior Secured Notes of CCH I and CCH I
Capital Corp. due 2015 issued pursuant to the Indenture, dated as of September
28, 2005, among CCH I and CCH I Capital Corp., as issuers, CCH, as parent
guarantor, and The Bank of New York Trust Company, N.A., as trustee.
 
30.   “CCH I Notes Claim” means any Claim against a Debtor by Holders of CCH I
Notes on account of CCH I Notes.
 
31.   “CCH II” means CCH II, LLC.
 
32.   “CCH II Notes” means:
 
(a)           the 10.25% Senior Notes of CCH II, LLC and CCH II Capital Corp.
due 2010 issued pursuant to the Indenture, dated as of September 23, 2003, among
CCH II, LLC and CCH II Capital Corp., as issuers, and Wells Fargo Bank, N.A., as
trustee;
 
(b)           the 10.25% Senior Notes of CCH II, LLC and CCH II Capital Corp.
due 2010 issued pursuant to the First Supplemental Indenture, dated as of
January 30, 2006, among CCH II, LLC and CCH II Capital Corp., as issuers, and
Wells Fargo Bank, N.A., as trustee;
 
(c)           the 10.25% Senior Notes of CCH II, LLC and CCH II Capital Corp.
due 2010 issued pursuant to the Second Supplemental Indenture, dated as of
September 14, 2006, among CCH II, LLC and CCH II Capital Corp., as issuers, and
Wells Fargo Bank, N.A., as trustee;
 
(d)           the 10.25% Senior Notes of CCH II, LLC and CCH II Capital Corp.
due 2013 issued pursuant to the Indenture, dated as of September 14, 2006, among
CCH II, LLC and CCH II Capital Corp., as issuers, CCH, as parent guarantor, and
The Bank of New York Trust Company, N.A., as trustee; and
 
(e)           the 10.25% Senior Notes of CCH II, LLC and CCH II Capital Corp.
due 2013 issued pursuant to the First Supplemental Indenture, dated as of July
2, 2008, among CCH II, LLC and CCH II Capital Corp., as issuers, CCH, as parent
guarantor, and The Bank of New York Mellon Trust Company, N.A., as trustee.
 
33.   “CCH II Notes Claim” means any Claim against a Debtor by Holders of CCH II
Notes on account of CCH II Notes.
 
34.   “CCHC” means CCHC, LLC.
 
 
 
4

--------------------------------------------------------------------------------

 
 
35.   “CCHC Note” means the 14% Subordinated Accreting Note, dated as of October
31, 2005, issued by CCHC in favor of CII.
 
36.   “CCI” means Charter Communications, Inc.
 
37.   “CCI-CII Exchange Agreement” means the exchange agreement, dated as of
November 12, 1999, by and among CCI, CII, Vulcan Cable III Inc. and Mr. Allen.
 
38.   “CCI Notes” means:
 
(a)           the 5.875% Convertible Senior Notes of CCI due 2009 issued
pursuant to the Indenture, dated as of November 22, 2004, among CCI and Wells
Fargo Bank, N.A., as trustee; and
 
(b)           the 6.50% Convertible Senior Notes of CCI due 2027 issued pursuant
to the Indenture, dated as of October 2, 2007, among CCI and The Bank of New
York Trust Company, N.A., as trustee.
 
39.   “CCI Notes Claim” means any Claim against CCI by Holders of CCI Notes on
account of CCI Notes.
 
40.   “CCO” means Charter Communications Operating, LLC.
 
41.   “CCO Credit Facility” means the Amended and Restated Credit Agreement,
dated as of March 18, 1999, as amended and restated on March 6, 2007, among CCO,
CCOH, the several banks and other financial institutions or entities from time
to time parties thereto, J.P. Morgan Chase Bank, N.A., as administrative agent,
J.P. Morgan Chase Bank, N.A. and Bank of America, N.A., as syndication agents,
Citicorp North America, Inc., Deutsche Bank Securities Inc., General Electric
Capital Corporation and Credit Suisse Securities (USA) LLC, as revolving
facility co-documentation agents, and Citicorp North America, Inc., Credit
Suisse Securities (USA) LLC, General Electric Capital Corporation and Deutsche
Bank Securities Inc., as term facility co-documentation agents.
 
42.   “CCO Credit Facility Claim” means any Claim against CCO and any other
obligors under the CCO Credit Facility by Holders of the obligations under the
CCO Credit Facility.
 
43.   “CCO Notes” means:
 
(a)           the 8% Senior Second Lien Notes of CCO and Charter Communications
Operating Capital Corp. due April 30, 2012 and the 8 3/8% Senior Second Lien
Notes of CCO and Charter Communications Operating Capital Corp. due April 30,
2014 issued pursuant to the Indenture, dated as of April 27, 2004, among CCO and
Charter Communications Operating Capital Corp., as issuers, each of the
guarantors from time to time party thereto, as guarantors, and Wells Fargo Bank,
N.A., as trustee; and
 
(b)           the 10.875% Senior Second Lien Notes of CCO and Charter
Communications Operating Capital Corp. due September 15, 2014 issued pursuant to
the Indenture, dated as of March 19, 2008, among CCO and Charter Communications
Operating Capital Corp., as issuers, each of the guarantors from time to time
party thereto, as guarantors, and Wilmington Trust Company, as trustee.
 
44.   “CCO Notes Claim” means any Claim against CCO, Charter Communications
Operating Capital Corp., and any other obligors under the CCO Notes by Holders
of CCO Notes on account of the CCO Notes.
 
45.   “CCO Swap Agreements” means interest rate swaps entered into under ISDA
Master Agreements with counterparties who were at the time of the relevant
transaction lenders or affiliates of lenders under the CCO Credit Facility and
which constitute Specified Hedge Agreements under the CCO Credit Facility and
that share in the collateral pledged to the CCO Credit Facility lenders.
 
46.   “CCO Swap Agreements Claim” means any Claim against CCO by counterparties
to CCO Swap Agreements on account of CCO Swap Agreements.
 
 
 
5

--------------------------------------------------------------------------------

 
 
47.   “CCOH” means CCO Holdings, LLC.
 
48.   “CCOH Credit Facility” means the Credit Agreement, dated as of March 6,
2007, among CCOH, the several banks and other financial institutions or entities
from time to time parties thereto, Bank of America, N.A., as administrative
agent, Banc of America Securities LLC and J.P. Morgan Securities Inc., as
co-syndication agents, and Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC and Deutsche Bank Securities Inc., as co-documentation
agents.
 
49.   “CCOH Credit Facility Claim” means any Claim against CCOH and any other
obligors under the CCOH Credit Facility by Holders of the obligations under the
CCOH Credit Facility.
 
50.   “CCOH Notes” means the 8.75% Senior Notes of CCOH and CCO Holdings Capital
Corp. due November 15, 2013 issued pursuant to the Indenture, dated as of
November 10, 2003, among CCOH and CCO Holdings Capital Corp., as issuers, and
Wells Fargo Bank, N.A., as trustee.
 
51.   “CCOH Notes Claim” means any Claim against CCOH and/or CCO Holdings
Capital Corp. by Holders of CCOH Notes on account of CCOH Notes Claims.
 
52.   “CEO” means the Reorganized Company’s Chief Executive Officer.
 
53.   “Certificate” means any instrument evidencing a Claim or an Interest.
 
54.   “Chapter 11 Cases” means (a) when used with reference to a particular
Debtor, the chapter 11 case Filed for that Debtor under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court and (b) when used with reference to all
Debtors, the procedurally consolidated chapter 11 cases for all of the Debtors.
 
55.   “CIH” means CCH I Holdings, LLC.
 
56.   “CIH Notes” means the following notes issued pursuant to the Indenture,
dated as of September 28, 2005, among CIH and CCH I Holdings Capital Corp., as
issuers, CCH, as parent guarantor, and The Bank of New York Trust Company, N.A.,
as trustee:
 
(a)           9.920% Senior Accreting Notes of CIH and CCH I Holdings Capital
Corp. due April 1, 2014;
 
(b)           10.00% Senior Accreting Notes of CIH and CCH I Holdings Capital
Corp. due May 15, 2014;
 
(c)           11.125% Senior Accreting Notes of CIH and CCH I Holdings Capital
Corp. due January 15, 2014;
 
(d)           11.75% Senior Accreting Notes of CIH and CCH I Holdings Capital
Corp. due May 15, 2014;
 
(e)           12.125% Senior Accreting Notes of CIH and CCH I Holdings Capital
Corp. due January 15, 2015; and
 
(f)           13.50% Senior Accreting Notes of CIH and CCH I Holdings Capital
Corp. due January 15, 2014.
 
57.   “CIH Notes Claim” means any Claim against a Debtor by Holders of CIH Notes
on account of CIH Notes.
 
58.   “CIH Warrants” means those Warrants issued to Holders of CIH Notes Claims,
the terms of which shall be set forth on Exhibit 8 to the Plan Supplement.
 
 
 
6

--------------------------------------------------------------------------------

 
 
59.   “CII” means Charter Investment, Inc.
 
60.   “CII Settlement Claim” means any Claim or Interest held by a CII
Settlement Claim Party on the Effective Date against or in a Debtor (other than
CII), which
 
(a)           includes:
 
(i)           28,467,421 shares of Class A Common Stock of CCI (unless disposed
of prior to the Effective Date, subject to the restrictions on transfer in any
order of the Bankruptcy Court);
 
(ii)           10,000 vested options to acquire shares of Class A Common Stock
of CCI;
 
(iii)           50,000 shares of Class B Common Stock of CCI;
 
(iv)           324,300,479 Class A Common Units of Holdco;
 
(v)           14,831,552 Class C Common Units of Holdco;
 
(vi)           rights under the CCI-CII Exchange Agreement;
 
(vii)           all Interests with respect to 7,282,183 CC VIII Preferred Units;
 
(viii)           the CCHC Note;
 
(ix)           accrued and unpaid management fees owing to CII under the
Management Agreement;
 
(x)           rights under a letter agreement, dated as of September 21, 1999,
by and among Vulcan Ventures Inc. (an entity controlled by Mr. Allen), CCI, CII,
and Holdco, which would have granted Vulcan Ventures Inc. exclusive rights for
carriage of up to eight digital channels of each of the Debtors’ (other than
CII) cable systems ;
 
(xi)           rights under that certain consulting agreement, dated as of March
10, 1999, by and among Vulcan Inc. (an entity controlled by Mr. Allen), CCI, and
CCH, which provides for payment of a fee to Vulcan Inc. for assistance with
acquisitions made by CCI or CCH; and
 
(xii)           any other Claim or Interest held by a CII Settlement Claim
Party, including any rejection damages Claims, other than Claims and Executory
Contracts specifically or categorically listed in clause (b) of this definition;
but
 
(b)           excludes:
 
(i)           $70,650,000 principal amount of 9.920% Senior Discount Notes due
2014 (CUSIP No. 12501BAP9), $25,982,000 principal amount of 10.000% Senior
Discount Notes due 2014 (CUSIP No. 12501BAQ7), and $55,140,000 principal amount
of 11.750% Senior Discount Notes due 2014 (CUSIP No. 12501BAR5), issued by CIH
and CCH I Holdings Capital Corp.;
 
(ii)           $47,278,000 principal amount of 11.000% Senior Notes due 2015
(CUSIP No. 12502BAE3), issued by CCH I and CCH I Capital Corp.;
 
(iii)           any Executory Contract to which Digeo, Inc., Digeo Interactive,
LLC, or any of their subsidiaries is a party;
 
(iv)           the Indemnification Agreement by and between Mr. Allen and CCI,
dated as of September 15, 2008; the Indemnification Agreement by and between Jo
Allen Patton and CCI, dated as of
 
 
 
7

--------------------------------------------------------------------------------

 
   
        September 15, 2008; and the Indemnification Agreement by and between W.
Lance Conn and CCI, dated as of September 15, 2008;
 
(v)           any Executory Contract between the Debtors (other than CII) and a
CII Settlement Party that the Debtors assume, in consultation the Requisite
Holders, which assumed Executory Contracts (if any) shall be listed on an
Exhibit to the Plan Supplement; and
 
(vi)           any payment due for goods or services provided by a CII
Settlement Party to the Debtors (other than CII) between February 11, 2009 and
the Effective Date.
 
61.   “CII Settlement Claim Party” means:  (a) Mr. Allen; (b) his estate,
spouse, immediate family members and heirs; (c) any trust in which Mr. Allen is
the grantor or which is created as a result of his death; (d) CII; and (e) any
other Allen Entity which Mr. Allen or any of the other persons or Entities
identified in clauses (a) through (d) of this definition, unilaterally or
together with any other Allen Entity (directly or through agents), can legally
bind to a settlement, compromise and release of Claims and Interests against the
applicable Debtors under the Plan without authorization, consent or approval of
any other person or Entity; provided, however, that in no event shall “CII
Settlement Claim Party” include any public company, including without
limitation, any Entity that has securities listed, quoted or traded on any
securities exchange.
 
62.   “CII Settlement Claim Warrants” means those warrants issued to Mr. Allen
(or his designees) to purchase shares of New Class A Stock in an aggregate
amount equal to 4% of the equity value of the Reorganized Company, after giving
effect to the Rights Offering, but prior to the issuance of warrants and
equity-based awards provided for by the Plan, the remaining terms of which are
set forth on Exhibit 9 to the Plan Supplement.
 
63.   “CII Shareholder Claim” means any Claim against CII held by Mr. Allen.
 
64.   “Claim” means any claim against a Debtor as defined in section 101(5) of
the Bankruptcy Code.
 
65.   “Claims Register” means the official register of Claims and Interests
maintained by the Notice, Claims and Solicitation Agent.
 
66.   “Class” means any group of substantially similar Claims or Interests
classified by the Plan pursuant to sections 1122 and 1123(a)(1) of the
Bankruptcy Code.
 
67.   “Collateral” means any property or interest in property of the estates of
the Debtors subject to a Lien, charge, or other encumbrance to secure the
payment or performance of a Claim, which Lien, charge or other encumbrance is
not subject to avoidance or otherwise invalid under the Bankruptcy Code or
applicable state law.
 
68.   “Commitment Fees” means the aggregate of the Equity Backstop Fee, the
Rollover Fee, and the New CCH II Notes Commitment Fee.
 
69.   “Commitment Letters” means the letters executed between CCI, CCH I, CCH II
and CCO, on the one hand, and each of the New CCH II Notes Commitment Parties,
on the other hand (attached as Exhibit 10 to the Plan Supplement).
 
70.   “Confirmation” means the entry of the Confirmation Order on the docket of
the Chapter 11 Cases.
 
71.   “Confirmation Date” means the date upon which the Bankruptcy Court enters
the Confirmation Order on the docket of the Chapter 11 Cases.
 
72.   “Confirmation Hearing” means the hearing conducted by the Bankruptcy Court
pursuant to section 1128(a) of the Bankruptcy Code to consider confirmation of
the Plan, as such hearing may be adjourned or continued from time to time.
 
 
 
8

--------------------------------------------------------------------------------

 
 
73.   “Confirmation Hearing Notice” means the notice of the Confirmation Hearing
that sets forth in detail the voting and objection deadlines with respect to the
Plan.
 
74.   “Confirmation Order” means the order of the Bankruptcy Court confirming
the Plan pursuant to, among others, section 1129 of the Bankruptcy Code.
 
75.   “COO” means the Reorganized Company’s Chief Operating Officer.
 
76.   “Creditor” means any Holder of a Claim.
 
77.   “Creditors’ Committee” means the Official Committee of Unsecured Creditors
appointed in the Chapter 11 Cases by the United States Trustee for the Southern
District of New York on April 10, 2009 [Docket No. 136], with such additions and
changes as may occur from time to time.
 
78.   “Crossover Committee” means the members of the unofficial committee of
unaffiliated holders of CCH I Notes and CCH II Notes.
 
79.   “Cure” means the payment of Cash by the Debtors, or the distribution of
other property (as the applicable Debtors and the counterparty to the applicable
Executory Contract may agree or the Bankruptcy Court may order), as necessary to
(a) cure a monetary default by the Debtors in accordance with the terms of an
Executory Contract of the Debtors and (b) permit the Debtors to assume such
Executory Contract under section 365(a) of the Bankruptcy Code.
 
80.   “Cure Bar Date” means the deadline for filing requests for payment of
Cure, which shall be the later of: (a) thirty (30) days after the Effective Date
or (b) thirty (30) days after the assumption of the applicable Executory
Contract, unless otherwise ordered by the Bankruptcy Court or agreed to by the
Debtors and the counterparty to the applicable Executory Contract.
 
81.   “D&O Liability Insurance Policies” means all insurance policies for
directors and officers’ liability maintained by the Debtors as of the Petition
Date.
 
82.   “Debt Registration Rights Agreement” means the registration rights
agreement between Reorganized CCH II, on the one hand, and certain holders of
New CCH II Notes, on the other hand, attached as Exhibit 11 to the Plan
Supplement.
 
83.   “Debtor” means one of the Debtors, in its individual capacity as a debtor
and debtor in possession in the Chapter 11 Cases.
 
84.   “Disclosure Statement” means the disclosure statement for the Plan, as
amended, supplemented or modified from time to time, that is prepared and
distributed in accordance with sections 1125, 1126(b) and 1145 of the Bankruptcy
Code, Bankruptcy Rule 3018 and other applicable law.
 
85.   “Disputed Claim” means any Claim against or Interest in any Reorganized
Debtor which such Reorganized Debtor believes is unliquidated, disputed or
contingent, and which has not been allowed by Final Order of a court of
competent jurisdiction or by agreement with such Reorganized Debtor.
 
86.   “Distribution Agent” means the Reorganized Debtors, or the Entity or
Entities chosen by the Reorganized Debtors to make or to facilitate
distributions pursuant to the Plan.
 
87.   “Distribution Date” means the date occurring as soon as reasonably
practicable after the Effective Date when distributions under the Plan shall
commence, but not later than ten days after the Effective Date, without further
Bankruptcy Court order.
 
88.   “Effective Date” means the date that all conditions to the effectiveness
of the Plan have been satisfied or waived.
 
 
 
9

--------------------------------------------------------------------------------

 
 
89.   “Eligible CCH I Notes Claim Holder” means each Holder of a CCH I Notes
Claim on the Rights Offering Record Date and any transferee of such Holder’s
Rights as permitted under the Rights Offering Documents, in each case that is a
qualified institutional buyer as defined in Rule 144A under the Securities Act
or an accredited investor as defined in Rule 501 under the Securities Act and
who has timely delivered an investor certificate certifying to that effect.
 
90.   “Employment Agreements” means the employment agreements attached as
Exhibit 12 to the Plan Supplement.
 
91.   “Entity” has the meaning set forth in section 101(15) of the Bankruptcy
Code.
 
92.   “Equity Backstop” means the obligations, several and not joint, of the
Equity Backstop Parties (in the respective amounts set forth on Annex E), as
described in ARTICLE IV.G.4(c)(iii) of the Plan and the Commitment Letters.
 
93.   “Equity Backstop Fee” means the aggregate Equity Backstop commitment fee
for the use of capital set forth in the Commitment Letters.
 
94.   “Equity Backstop Parties” means the members of the Crossover Committee who
have agreed, pursuant to their respective Commitment Letters, to provide the
Equity Backstop.
 
95.   “Equity Registration Rights Agreement” means the registration rights
agreement between Reorganized CCI, on the one hand, and certain holders of New
Common Stock, on the other hand, attached as Exhibit 13 to the Plan Supplement.
 
96.   “Estate” means, as to each Debtor, the estate created for such Debtor in
its Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.
 
97.   “Excess Backstop” means the obligations, several and not joint, of the
Excess Backstop Parties, as described in ARTICLE IV.G.4(c)(iv) of the Plan, the
Commitment Letters, and the Excess Backstop Agreement.
 
98.   “Excess Backstop Agreement” means the excess backstop agreement executed
between CCI, CCH I, CCH II and CCO, on the one hand, and each of the Excess
Backstop Parties, on the other hand (attached as Exhibit 14 to the Plan
Supplement).
 
99.   “Excess Backstop Party” means each Equity Backstop Party who committed to
an Equity Backstop in excess of the dollar amount corresponding to its Pro Rata
Participation Amount, the aggregate of which is set forth on Annex E.
 
100.   “Exchange” means the exchange by existing Holders of CCH II Notes for New
CCH II Notes, as described in ARTICLE IV.A.4(c)(i).
 
101.   “Exchange Cutback” means, with respect to any existing Holder of CCH II
Notes electing to participate in the Exchange, the potential reduction of such
Holder’s participation in the Exchange, as described in the treatment section
for Class H-4 of the Plan.
 
102.   “Executory Contract” means a contract or lease to which one or more of
the Debtors is a party that is subject to assumption or rejection under sections
365 or 1123 of the Bankruptcy Code.
 
103.   “Exculpated Parties” means the Debtors, each party who signed a Plan
Support Agreement, and the Creditors’ Committee, and each of their respective
members, officers, directors, agents, financial advisors, attorneys, employees,
partners, Affiliates and representatives.
 
104.   “Federal Judgment Rate” means the federal judgment rate in effect on the
Petition Date.
 
 
 
10

--------------------------------------------------------------------------------

 
 
105.   “Fees” means the reasonable fees, costs or charges provided for under the
applicable agreement.
 
106.   “Fee Payment Threshold” means $600 million minus the sum of (i) any Cash
payment of interest made during the Chapter 11 Cases on the CCH II Notes that
are exchanged for New CCH II Notes pursuant to the Exchange and (ii) any
prepayment of indebtedness for borrowed money or Cash redemption payment for New
Preferred Stock after the Effective Date.
 
107.   “File” means to file with the Bankruptcy Court in the Chapter 11 Cases,
or in the case of a Proof of Claim or Interest, to file with the Notice, Claims
and Solicitation Agent.
 
108.   “Final Order” means an order or judgment of the Bankruptcy Court, or
other court of competent jurisdiction with respect to the subject matter, as
entered on the docket in any Chapter 11 Case or the docket of any court of
competent jurisdiction, that has not been reversed, stayed, modified or amended,
and as to which the time to appeal, or seek certiorari or move for a new trial,
reargument or rehearing has expired and no appeal or petition for certiorari or
other proceedings for a new trial, reargument or rehearing has been timely
taken, or as to which any appeal that has been taken or any petition for
certiorari that has been timely Filed has been withdrawn or resolved by the
highest court to which the order or judgment was appealed or from which
certiorari was sought or the new trial, reargument or rehearing shall have been
denied, resulted in no modification of such order or has otherwise been
dismissed with prejudice.
 
109.   “General Unsecured Claim” means any and all Claims against any of the
Debtors that are not a/an (a) Administrative Expense Claim; (b) Professional
Compensation and Reimbursement Claim; (c) Priority Tax Claim; (d) Priority
Non-Tax Claim; (e) Secured Claim; (f) Section 510(b) Claim; (g) CCI Notes Claim;
(h) CII Settlement Claim; (i) CII Shareholder Claim; (j) Holdco Notes Claim; (k)
CCH Notes Claim; (l) CIH Notes Claim; (m) CCH I Notes Claim; (n) CCH II Notes
Claim; (o) CCOH Credit Facility Claim; (p) CCOH Notes Claim; (q) CCO Credit
Facility Claim; (r) CCO Swap Agreements Claim; (s) CCO Notes Claim; or (t)
Interest.
 
110.   “Holdco” means Charter Communications Holding Company, LLC.
 
111.   “Holdco LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement for Holdco, a Delaware limited liability company, made and
entered into effective as of August 31, 2001.
 
112.   “Holdco Notes” means:
 
(a)           the 5.875% Mirror Convertible Senior Note of Holdco due November
16, 2009 issued pursuant to the Holdco Mirror Notes Agreement, dated as of
November 22, 2004, between CCI and Holdco; and
 
(b)           the 6.50% Mirror Convertible Senior Note of Holdco due October 1,
2027 issued pursuant to the Holdco Mirror Notes Agreement, dated as of October
2, 2007, between CCI and Holdco.
 
113.   “Holdco Notes Claim” means any Claim against Holdco by the Holder of
Holdco Notes on account of Holdco Notes.
 
114.   “Holder” means an Entity holding a Claim or Interest, as applicable.
 
115.   “Impaired” means Claims in an Impaired Class.
 
116.   “Impaired Class” means an Impaired Class within the meaning of section
1124 of the Bankruptcy Code.
 
117.   “Incentive Program” means the Charter Communications, Inc. Incentive
Program under the 2001 Stock Incentive Plan to provide incentives to certain
management employees.
 
 
 
11

--------------------------------------------------------------------------------

 
 
118.   “Indemnification Obligation” means a Debtor’s obligation under an
Executory Contract or otherwise to indemnify directors, officers, or employees
of such Debtor who served in such capacity at any time, with respect to or based
upon any act or omission taken or omitted in any of such capacities, or for or
on behalf of any Debtor, pursuant to and to the maximum extent provided by the
Debtor’s respective articles of incorporation, certificates of formation,
bylaws, similar corporate documents, and applicable law, as in effect as of the
Effective Date.
 
119.   “Interest” means any (a) equity Security in a Debtor, including all
issued, unissued, authorized or outstanding shares of stock together with any
Warrants, equity-based awards or contractual rights to purchase or acquire such
equity Securities at any time and all rights arising with respect thereto or (b)
partnership, limited liability company or similar interest in a Debtor.
 
120.   “Interim Compensation Order” means the order entered pursuant to the
Debtors’ Motion for an Order Under 11 U.S.C. §§ 105(a) and 331 Establishing
Procedures for Interim Compensation and Reimbursement of Expenses for
Professionals, Filed on or about the Petition Date.
 
121.   “Key Executives” means the Chief Financial Officer, Chief Marketing
Officer, Chief Technology Officer, General Counsel & Corporate Secretary, Chief
Accounting Officer, Treasurer, SVP–IT, SVP–Business Development, SVP–Customer
Operations, SVP–Media, President–West Division and President–East Division.
 
122.   “Lien” has the meaning set forth in section 101(37) of the Bankruptcy
Code.
 
123.   “Litigation Settlement Fund Proceeds” means the $26,428,089 in litigation
settlement proceeds (after fees and expenses) being held in escrow pursuant to
the February 10, 2009 Escrow Agreement by and among CCI, Holdco, CCH, CC V
Holdings, LLC, CCO, and Wilmington Trust FSB (as escrow agent).
 
124.   “Local Bankruptcy Rules” means the Local Bankruptcy Rules for the
Southern District of New York.
 
125.   “Lock-Up Agreement” means the lock-up agreement between the Reorganized
Company and Mr. Allen (attached as Exhibit 15 to the Plan Supplement).
 
126.   “Management Agreement” means the Amended and Restated Management
Agreement, dated as of June 19, 2003, between CCO and CCI.
 
127.   “Management Incentive Plan” means the stock incentive plan, attached as
Exhibit 25 to the Plan Supplement, adopted by the CCI Board of Directors in
2009, that provides for grants of various awards, including but not limited to:
nonqualified stock options, incentive stock options, stock appreciation rights,
dividend equivalent rights, performance units and performance shares, share
awards, phantom stock, restricted stock units and restricted stock, cash
payments or any combination of the above.  The Management Incentive Plan will
include, among other things, an allocation of equity-based awards representing
no less than 3% of the fully diluted New Common Stock outstanding on the
Effective Date, after giving effect to the Rights Offering and the issuance of
warrants, 50% of which will be distributed as determined by the Board of
Directors no later than one month after the Effective Date.
 
128.   “Mr. Allen” means Paul G. Allen.
 
129.   “Mutual Services Agreement” means the Second Amended and Restated Mutual
Services Agreement, dated as of June 19, 2003, between CCI and Holdco.
 
130.   “Net Proceeds” means the aggregate total Cash proceeds from the issuance
of New CCH II Notes pursuant to the New CCH II Notes Commitment (if any), the
Rights Offering and the Overallotment Option (if exercised).
 
131.   “New CCH II Notes” means the new 13.5% Senior Notes of CCH II and CCH II
Capital Corp. to be issued pursuant to a new indenture in the form of Exhibit 16
to the Plan Supplement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
132.   “New CCH II Notes Commitment” means the agreement by a New CCH II Notes
Commitment Party in its Commitment Letter.
 
133.   “New CCH II Notes Commitment Fee” means the Fee payable to the New CCH II
Commitment Parties with respect to the New CCH II Notes Commitment, as set forth
in the Commitment Letters.
 
134.   “New CCH II Notes Commitment Parties” means the members of the Crossover
Committee listed on Annex D.
 
135.   “New Class A Stock” means the new Class A common stock, par value $.001
per share, of the Reorganized Company.
 
136.   “New Class B Stock” means the new Class B common stock, par value $.001
per share, of the Reorganized Company.
 
137.   “New Common Stock” means, collectively, the New Class A Stock and New
Class B Stock.
 
138.   “New Preferred Stock” means the Reorganized Company’s Series A 15%
Pay-in-Kind Preferred Stock, the terms of which are set forth on Exhibit A to
the Amended and Restated Certificate of Incorporation.
 
139.   “New Value Consideration” means consideration contributed (directly or
indirectly) by CCI in exchange for Interests in certain Debtors remaining in
place.
 
140.   “New Value Interest” means interests in certain Reorganized Debtors
purchased for Cash or other consideration, as provided for in the Plan.
 
141.   “Non-Released Parties” means those Entities (other than Releasing
Parties) identified in the Plan Supplement as Non-Released Parties.
 
142.   “Notice, Claims and Solicitation Agent” means Kurtzman Carson Consultants
LLC, located at 2335 Alaska Avenue, El Segundo, California 90245, (888)
249-2792, retained as the Debtors’ notice, claims and solicitation agent.
 
143.   “Overallotment Option” means the option offered to the Excess Backstop
Parties to purchase additional shares of New Class A Stock pursuant to the
Excess Backstop Agreement in an aggregate amount equal to $400 million less the
aggregate dollar amount of shares purchased pursuant to the Excess Backstop.
 
144.   “Per Share Purchase Price” means the Cash payment per share, reflecting a
discount of 25% to the Plan Value minus the Warrant Value per share, to be paid
by each participant in the Rights Offering and the Overallotment Option.
 
145.   “Periodic Distribution Date” means the first Business Day that is as soon
as reasonably practicable occurring approximately ninety (90) days after the
Distribution Date, and thereafter, the first Business Day that is as soon as
reasonably practicable occurring approximately ninety (90) days after the
immediately preceding Periodic Distribution Date.
 
146.   “Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other Entity.
 
147.   “Petition Date” means the date on which the Debtors Filed their voluntary
petitions commencing these Chapter 11 Cases in the Bankruptcy Court.
 
148.   “Plan” means this joint plan of reorganization, including the exhibits
hereto or contained in the Plan Supplement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
149.   “Plan Support Agreement” means restructuring agreements, dated as of
February 11, 2009, between certain Debtors (other than CII), on the one hand,
and certain Holders of Claims, on the other hand.
 
150.   “Plan Supplement” means the compilation of documents and forms of
documents and exhibits to the Plan Filed herewith, as supplemented or modified
from time to time in accordance with the terms hereof, the Bankruptcy Code and
the Bankruptcy Rules.
 
151.   “Plan Value” means $665 million.
 
152.   “Post-Petition Interest” means with respect to:
 
(a)           the CCO Credit Facility, accrued and unpaid interest pursuant to
the CCO Credit Facility from the Petition Date through the Effective Date, as
determined by the Bankruptcy Court to be required by section 1124 of the
Bankruptcy Code;
 
(b)           the CCO Swap Agreements, accrued and unpaid interest pursuant to
the applicable ISDA Master Agreements from the Petition Date through the
Effective Date, as determined by the Bankruptcy Court to be required;
 
(c)           the CCO Notes, accrued and unpaid interest pursuant to the
applicable indenture from the Petition Date through the Effective Date, as
determined by the Bankruptcy Court to be required by section 1124 of the
Bankruptcy Code;
 
(d)           the CCOH Credit Facility, accrued and unpaid interest pursuant to
the CCOH Credit Facility from the Petition Date through the Effective Date, as
determined by the Bankruptcy Court to be required by section 1124 of the
Bankruptcy Code;
 
(e)           the CCOH Notes, accrued and unpaid interest pursuant to the
applicable indenture from the Petition Date through the Effective Date, as
determined by the Bankruptcy Court to be required by section 1124 of the
Bankruptcy Code;
 
(f)           the CCH II Notes, accrued and unpaid interest pursuant to the
applicable indenture from the Petition Date through the Effective Date, as
determined by the Bankruptcy Court to be required;
 
(g)           Secured Claims, interest accruing on such Claims from the Petition
Date through the Effective Date at the rate set forth in the contracts or other
applicable documents giving rise to such Claims (to the extent lawful) or, if
the applicable instruments do not specify a rate of interest, at the Federal
Judgment Rate as provided for in 28 U.S.C. § 1961 as in effect on the Petition
Date; and
 
(h)           General Unsecured Claims, interest accruing on such Claims from
the Petition Date through the Effective Date at the Federal Judgment Rate as
provided for in 28 U.S.C. § 1961 as in effect on the Petition Date, to the
extent entitled thereto.
 
153.   “Priority Non-Tax Claims” means any and all Claims entitled to priority
in payment as specified in section 507(a)(4), (5), (6), or (7) of the Bankruptcy
Code.
 
154.   “Priority Tax Claims” mean any and all Claims of a governmental unit of
the kind specified in section 507(a)(8) of the Bankruptcy Code.
 
155.   “Pro Rata” means the proportion that an Allowed Claim in a particular
Class bears to the aggregate amount of Allowed Claims in that Class, or the
proportion that Allowed Claims in a particular Class bear to the aggregate
amount of Allowed Claims in that particular Class and in other Classes entitled
to share in the same recovery as such Allowed Claims under the Plan.
 
 
 
14

--------------------------------------------------------------------------------

 
 
156.   “Pro Rata Participation Amount” means, with respect to each Eligible CCH
I Notes Claim Holder, an amount expressed in shares of New Class A Stock equal
to the product of (a) the aggregate number of shares of New Class A Stock
underlying Rights offered to all Eligible CCH I Notes Claim Holders multiplied
by (b) a fraction, the numerator of which is the principal amount of CCH I Notes
Claims held by such Eligible CCH I Notes Claim Holder, and the denominator of
which is the principal amount of CCH I Notes Claims held by all Eligible CCH I
Notes Claim Holders.
 
157.   “Professional” means an Entity:  (a) employed pursuant to a Bankruptcy
Court order in accordance with sections 327, 363 or 1103 of the Bankruptcy Code
and to be compensated for services rendered prior to or on the Confirmation
Date, pursuant to sections 327, 328, 329, 330, 363 or 331 of the Bankruptcy Code
or (b) awarded compensation and reimbursement by the Bankruptcy Court pursuant
to section 503(b)(4) of the Bankruptcy Code.
 
158.   “Professional Compensation and Reimbursement Claim” means a Claim by a
Professional seeking an award by the Bankruptcy Court of compensation for
services rendered or reimbursement of expenses incurred through and including
the Confirmation Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4)
or 503(b)(5) of the Bankruptcy Code.
 
159.   “Professional Fee Escrow Account” means an interest-bearing account in an
amount equal to any Professional fee reserve amount funded and maintained by the
Reorganized Debtors on and after the Effective Date solely for the purpose of
paying all Allowed and unpaid fees and expenses of Professionals in the Chapter
11 Cases.
 
160.   “Proof of Claim” means a proof of Claim Filed against any of the Debtors
in the Chapter 11 Cases.
 
161.   “Rejection Damages Claim” means any Claim on account of the rejection of
an Executory Contract pursuant to section 365 of the Bankruptcy Code or the
repudiation of such contract.
 
162.   “Releasing Parties” means (a) the Debtors, (b) the parties who signed
Plan Support Agreements with a Debtor, and (c) any statutory committees
appointed in the Chapter 11 Cases.
 
163.   “Reorganized CCH I” means CCH I after the Effective Date.
 
164.   “Reorganized CCH II” means CCH II after the Effective Date.
   
165.   “Reorganized CCO” means CCO after the Effective Date.
 
166.   “Reorganized CII” means CII after the Effective Date.
 
167.   “Reorganized Company” or “Reorganized CCI” means CCI after the Effective
Date.
 
168.   “Reorganized Debtors” means, collectively, the Debtors after the
Effective Date.
 
169.   “Reorganized Holdco” means Holdco after the Effective Date.
 
170.   “Reorganized Holdco Exchange Agreement” means the exchange agreement
among CCI, CII, Holdco and Mr. Allen, attached as Exhibit 17 to the Plan
Supplement.
 
171.   “Reorganized Holdco LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of Reorganized Holdco, attached as Exhibit 18 to the
Plan Supplement.
 
172.   “Requisite Holders” means the members of the Crossover Committee holding
a majority in principal amount of the CCH I Notes held by all members of the
Crossover Committee.
 
173.   “Rights” means the rights to purchase New Class A Stock, as described in
ARTICLE G.4(c)(ii).
 
 
 
15

--------------------------------------------------------------------------------

 
 
174.   “Rights Offering” means the transaction described in ARTICLE IV.G.4(c),
the terms of which are set forth in the Rights Offering Documents, including
without limitation the issuance of shares to certain Holders of CCH I Notes
Claims who are not Eligible CCH I Notes Claim Holders.
 
175.   “Rights Offering Amount” means an amount equal to (a) $1.623 billion
minus (b) the excess, if any, of $450 million over the amount of the CCO Swap
Agreements Claims.
 
176.   “Rights Offering Documents” means the documents evidencing the offer and
procedures for the Rights Offering, which procedures shall be approved in
connection with the Bankruptcy Court’s approval of the Disclosure Statement and
are attached as Exhibit 19 to the Plan Supplement.
 
177.   “Rights Offering Record Date” means April 17, 2009, 12 days prior to the
date for which the Disclosure Statement hearing was originally scheduled.
 
178.   “Rollover Commitment” means the commitment of the Rollover Commitment
Parties.
 
179.   “Rollover Commitment Parties” means the members of the Crossover
Committee listed on Annex C.
 
180.   “Rollover Fee” means an aggregate commitment fee for the use of capital,
payable in Cash, in an amount equal to 1.5% of the principal amount plus
interest on CCH II Notes exchanged by such Holder pursuant to the Exchange, as
consideration for participating in the Exchange.
 
181.   “Schedules” means the schedules of assets and liabilities, schedules of
Executory Contracts, and statement of financial affairs Filed by the Debtors
pursuant to section 521 of the Bankruptcy Code, the official bankruptcy forms,
and the Bankruptcy Rules.
 
182.   “Section 510(b) Claims” means any Claim arising from rescission of a
purchase or sale of a Security (including any Interest) of the Debtors, for
damages arising from the purchase or sale of such a Security, or for
reimbursement or contribution allowed under section 502 of the Bankruptcy Code
on account of such Claim.
 
183.   “Secured Claim” means, with respect to any Claim against any Debtor—other
than CCO Credit Facility Claims, CCO Swap Agreements Claims, CCO Notes Claims,
CCOH Credit Facility Claims, and CCH I Notes Claims—that portion, which,
pursuant to section 506 of the Bankruptcy Code is (a) secured by a valid,
perfected, and enforceable security interest, Lien, mortgage or other
encumbrance, that is not subject to avoidance under applicable bankruptcy or
nonbankruptcy law, in or upon any right, title or interest of a Debtor in and to
property of the relevant estate, to the extent of the value of the Holder’s
interest in such property as of the relevant determination date or (b) Allowed
as such pursuant to the terms of the Plan (subject to the occurrence of the
Effective Date).
 
184.   “Securities Act” means the Securities Act of 1933, as amended.
 
185.   “Security” means any instrument that qualifies under section 2(a)(1) of
the Securities Act.
 
186.   “Servicer” means an indenture trustee, agent, servicer or other
authorized representative of Holders of Claims or Interests recognized by the
Debtors.
 
187.   “Specified Fees and Expenses” means the Allen Management Receivable, the
Allen Fee Reimbursement, the Commitment Fees, and payments due under the VCP.
 
188.   “Target Amount” means $1.477 billion, plus accrued but unpaid interest to
the Petition Date plus Post-Petition Interest on exchanged CCH II Notes, but
excluding any call premiums or any prepayment penalties.
 
189.   “Term Sheet” means the term sheet attached to the Plan Support Agreements
and the Commitment Letters, to which CCI, among others, is a party, dated as of
February 11, 2009.
 
 
 
16

--------------------------------------------------------------------------------

 
 
190.   “Unclaimed Distribution” means any distribution under the Plan on account
of an Allowed Claim or Interest to a Holder that has not:  (a) accepted a
particular distribution or, in the case of distributions made by check,
negotiated such check; (b) given notice to the Reorganized Debtors of an intent
to accept a particular distribution; (c) responded to the Debtors’ or
Reorganized Debtors’ requests for information necessary to facilitate a
particular distribution; or (d) taken any other action necessary to facilitate
such distribution.
 
191.   “Unimpaired” has the meaning set forth in section 1124 of the Bankruptcy
Code.
 
192.   “VCP” means the Value Creation Plan adopted by CCI on March 12, 2009 and
attached as Exhibit 20 to the Plan Supplement.
 
193.   “Warrant Value” means $53 million, subject to update upon Confirmation
and with the consent of the Requisite Holders.
 
194.   “Warrants” means, collectively, the CIH Warrants, the CCH Warrants and
the CII Settlement Claim Warrants.
 
B.   Rules of Interpretation.  For purposes of the Plan:
 
1.    whenever from the context it is appropriate, each term, whether stated in
the singular or the plural, shall include both the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine, and the neuter gender;
 
2.    unless otherwise specified, any reference in the Plan or Plan Supplement
to a contract, instrument, release, indenture, or other agreement or document
being in a particular form or on particular terms and conditions means that such
document shall be substantially in such form or substantially on such terms and
conditions, except that any contract, instrument, release, indenture, or other
agreement or document attached as an exhibit to the Plan Supplement shall be in
the form attached, subject to technical amendments prior to the Effective Date
to correct ambiguities, inconsistencies or errors, as applicable;
 
3.    unless otherwise specified, any reference in the Plan to an existing
document or exhibit, whether or not filed with the Bankruptcy Court, shall mean
such document or exhibit, as it may have been or may be amended, modified or
supplemented in accordance with its terms;
 
4.    any reference to an Entity as a Holder of a Claim or Interest includes
that Entity’s successors and assigns;
 
5.    unless otherwise specified, all references in the Plan to ARTICLES are
references to ARTICLES of the Plan;
 
6.    unless otherwise specified, all references in the Plan to exhibits are
references to exhibits in the Plan Supplement;
 
7.    the words “herein,” “hereof,” and “hereto” refer to the Plan in its
entirety rather than to a particular portion of the Plan;
 
8.    subject to the provisions of any contract, certificate of incorporation,
bylaw, instrument, release or other agreement or document entered into in
connection with the Plan, the rights and obligations arising pursuant to the
Plan shall be governed by, and construed and enforced in accordance with,
applicable federal law, including the Bankruptcy Code and Bankruptcy Rules;
 
9.    captions and headings of the Plan are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of the Plan;
 
 
 
17

--------------------------------------------------------------------------------

 
 
10.              unless otherwise set forth in the Plan, the rules of
construction set forth in section 102 of the Bankruptcy Code shall apply;
 
11.      any term used in capitalized form in the Plan that is not otherwise
defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall
have the meaning assigned to such term in the Bankruptcy Code or the Bankruptcy
Rules, as applicable;
 
12.      all references to docket numbers of documents Filed in the Chapter 11
Cases are references to the docket numbers under the Bankruptcy Court’s CM/ECF
system;
 
13.      all references to statutes, regulations, orders, rules of courts, and
the like shall mean as amended from time to time, as applicable to the Chapter
11 Cases, unless otherwise stated; and
 
14.      any immaterial effectuating provisions may be interpreted by the
Reorganized Debtors after the Effective Date in such a manner that is consistent
with the overall purpose and intent of the Plan, all without further Bankruptcy
Court order.
 
C.   Computation of Time:  In computing any period of time prescribed or allowed
by the Plan, the provisions of Bankruptcy Rule 9006(a) shall apply.
 
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE II.
 
ADMINISTRATIVE AND PRIORITY CLAIMS
 
In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Expense Claims and Priority Tax Claims have not been classified and thus are
excluded from the Classes of Claims set forth in ARTICLE III.  Notwithstanding
anything to the contrary herein, the CII Settlement Claim shall not be a Claim
designated in this ARTICLE II.
 
A.   Administrative Expense Claims.  Except with respect to Administrative
Expense Claims that are Professional Compensation and Reimbursement Claims and
except to the extent that a Holder of an Allowed Administrative Expense Claim
and the applicable Debtors agree to less favorable treatment to such Holder,
each Holder of an Allowed Administrative Expense Claim shall be paid in full in
Cash on the later of the Distribution Date under the Plan, the date such
Administrative Expense Claim is Allowed, and the date such Allowed
Administrative Expense Claim becomes due and payable, or as soon thereafter as
is practicable; provided, however, that Allowed Administrative Expense Claims
that arise in the ordinary course of the Debtors’ business shall be paid in full
in the ordinary course of business in accordance with the terms and subject to
the conditions of any agreements governing, instruments evidencing, or other
documents relating to, such transactions.
 
B.   Professional Compensation and Reimbursement Claims.  Except as provided in
ARTICLE II.A hereof, all Entities seeking awards by the Bankruptcy Court of
compensation for services rendered or reimbursement of expenses incurred through
and including the Confirmation Date under sections 330, 331, 503(b)(2),
503(b)(3), 503(b)(4) or 503(b)(5) of the Bankruptcy Code shall (1) File, on or
before the date that is ninety (90) days after the Effective Date, their
respective applications for final allowances of compensation for services
rendered and reimbursement of expenses incurred and (2) be paid in full, in
Cash, in such amounts as are Allowed by the Bankruptcy Court in accordance with
the order relating to or Allowing any such Administrative Expense Claim.  The
Reorganized Debtors are authorized to pay compensation for Professional services
rendered and reimbursement of expenses incurred after the Confirmation Date in
the ordinary course and without the need for Bankruptcy Court approval.
 
C.   Priority Tax Claims.  Each Holder of an Allowed Priority Tax Claim shall
receive, on the Distribution Date or such later date as such Allowed Priority
Tax Claim becomes due and payable, at the option of the Debtors, one of the
following treatments on account of such Claim:  (1) Cash in an amount equal to
the amount of such Allowed Priority Tax Claim, plus, to the extent provided for
by section 511 of the Bankruptcy Code, interest at the rate determined under
applicable nonbankruptcy law; or (2) such other treatment as may be agreed to by
such Holder and the applicable Debtors or otherwise determined upon an order of
the Bankruptcy Court.
 
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE III.
 
CLASSIFICATION OF CLAIMS AND INTERESTS
 
Pursuant to section 1122 of the Bankruptcy Code, set forth below is a
designation of Classes of Claims against and Interests in the Debtors.  A Claim
or Interest is placed in a particular Class for the purposes of voting on the
Plan and receiving distributions pursuant to the Plan only to the extent that
such Claim or Interest is an Allowed Claim or an Allowed Interest in that Class
and such Claim or Interest has not been paid, released or otherwise settled
prior to the Effective Date.  Notwithstanding anything to the contrary herein,
the CII Settlement Claim shall not be a Claim or Interest designated in this
ARTICLE III.
 
A.   CCI
 
1.   Class A-1 shall consist of all Priority Non-Tax Claims that may exist
against CCI.
 
2.   Class A-2 shall consist of all Secured Claims that may exist against CCI.
 
3.   Class A-3 shall consist of all General Unsecured Claims that may exist
against CCI.
 
4.   Class A-4 shall consist of CCI Notes Claims.
 
5.   Class A-5 shall consist of all Section 510(b) Claims that may exist against
CCI other than all 510(b) Claims against CCI held by any CII Settlement Claim
Party.
 
6.   Class A-6 shall consist of all Interests in CCI other than all Interests in
CCI held by any CII Settlement Claim Party.
 
B.   CII
 
1.   Class B-1 shall consist of all Priority Non-Tax Claims that may exist
against CII.
 
2.   Class B-2 shall consist of all Secured Claims that may exist against CII.
 
3.   Class B-3 shall consist of all General Unsecured Claims that may exist
against CII.
 
4.   Class B-4 shall consist of CII Shareholder Claims.
 
C.   Holdco, Enstar Communications Corporation, and Charter Gateway, LLC  
  
1.   Class C-1 shall consist of all Priority Non-Tax Claims that may exist
against Holdco, Enstar Communications Corporation, and Charter Gateway, LLC.
 
2.   Class C-2 shall consist of all Secured Claims that may exist against
Holdco, Enstar Communications Corporation, and Charter Gateway, LLC.
 
3.   Class C-3 shall consist of all General Unsecured Claims that may exist
against Holdco, Enstar Communications Corporation, and Charter Gateway, LLC.
 
4.   Class C-4 shall consist of Holdco Notes Claims.
 
5.   Class C-5 shall consist of all Section 510(b) Claims that may exist against
Holdco, Enstar Communications Corporation, and Charter Gateway, LLC.
 
6.   Class C-6 shall consist of all Interests in Holdco, Enstar Communications
Corporation, and Charter Gateway, LLC other than all Interests in Holdco held by
any CII Settlement Claim Party.
 
 
 
20

--------------------------------------------------------------------------------

 
 
D.   CCHC
 
1.   Class D-1 shall consist of all Priority Non-Tax Claims that may exist
against CCHC.
 
2.   Class D-2 shall consist of all Secured Claims that may exist against CCHC.
 
3.   Class D-3 shall consist of all General Unsecured Claims that may exist
against CCHC.
 
4.   Class D-4 shall consist of all Section 510(b) Claims that may exist against
CCHC.
 
5.   Class D-5 shall consist of all Interests in CCHC.
 
E.   CCH and Charter Communications Holdings Capital Corp.
 
1.   Class E-1 shall consist of all Priority Non-Tax Claims that may exist
against CCH and Charter Communications Holdings Capital Corp.
 
2.   Class E-2 shall consist of all Secured Claims that may exist against CCH
and Charter Communications Holdings Capital Corp.
 
3.   Class E-3 shall consist of all General Unsecured Claims that may exist
against CCH and Charter Communications Holdings Capital Corp.
 
4.   Class E-4 shall consist of CCH Notes Claims.
 
5.   Class E-5 shall consist of all Section 510(b) Claims that may exist against
CCH and Charter Communications Holdings Capital Corp.
 
6.   Class E-6 shall consist of all Interests in CCH and Charter Communications
Holdings Capital Corp.
 
F.   CIH and CCH I Holdings Capital Corp.
 
1.   Class F-1 shall consist of all Priority Non-Tax Claims that may exist
against CIH and CCH I Holdings Capital Corp.
 
2.   Class F-2 shall consist of all Secured Claims that may exist against CIH
and CCH I Holdings Capital Corp.
 
3.   Class F-3 shall consist of all General Unsecured Claims that may exist
against CIH and CCH I Holdings Capital Corp.
 
4.   Class F-4 shall consist of CIH Notes Claims.
 
5.   Class F-5 shall consist of all Section 510(b) Claims that may exist against
CIH and CCH I Holdings Capital Corp.
 
6.   Class F-6 shall consist of all Interests in CIH and CCH I Holdings Capital
Corp.
 
G.   CCH I and CCH I Capital Corp.
 
1.   Class G-1 shall consist of all Priority Non-Tax Claims that may exist
against CCH I and CCH I Capital Corp.
 
 
 
21

--------------------------------------------------------------------------------

 
 
2.   Class G-2 shall consist of all Secured Claims that may exist against CCH I
and CCH I Capital Corp.
 
3.   Class G-3 shall consist of all General Unsecured Claims that may exist
against CCH I and CCH I Capital Corp.
 
4.   Class G-4 shall consist of CCH I Notes Claims.
 
5.   Class G-5 shall consist of all Section 510(b) Claims that may exist against
CCH I and CCH I Capital Corp.
 
6.   Class G-6 shall consist of all Interests in CCH I and CCH I Capital Corp.
 
H.   CCH II and CCH II Capital Corp.
 
1.   Class H-1 shall consist of all Priority Non-Tax Claims that may exist
against CCH II and CCH II Capital Corp.
 
2.   Class H-2 shall consist of all Secured Claims that may exist against CCH II
and CCH II Capital Corp.
 
3.   Class H-3 shall consist of all General Unsecured Claims that may exist
against CCH II and CCH II Capital Corp.
 
4.   Class H-4 shall consist of CCH II Notes Claims.
 
5.   Class H-5 shall consist of all Section 510(b) Claims that may exist against
CCH II and CCH II Capital Corp.
 
6.   Class H-6 shall consist of all Interests in CCH II and CCH II Capital Corp.
 
I.   CCOH and CCO Holdings Capital Corp.
 
1.   Class I-1 shall consist of CCOH Credit Facility Claims.
 
2.   Class I-2 shall consist of CCOH Notes Claims.
 
3.   Class I-3 shall consist of all Priority Non-Tax Claims that may exist
against CCOH and CCO Holdings Capital Corp.
 
4.   Class I-4 shall consist of all Secured Claims that may exist against CCOH
and CCO Holdings Capital Corp.
 
5.   Class I-5 shall consist of all General Unsecured Claims that may exist
against CCOH and CCO Holdings Capital Corp.
 
6.   Class I-6 shall consist of all Interests in CCOH and CCO Holdings Capital
Corp.
 
 
 
22

--------------------------------------------------------------------------------

 
 
J.   CCO (and its direct and indirect subsidiaries)
 
The classifications set forth in Classes J-4 to J-9 shall be deemed to apply to
CCO and each of its direct and indirect subsidiaries.2
 
1.   Class J-1 shall consist of CCO Credit Facility Claims.
 
2.   Class J-2 shall consist of CCO Swap Agreements Claims.
 
3.   Class J-3 shall consist of CCO Notes Claims.
 
4.   Class J-4 shall consist of all Priority Non-Tax Claims that may exist
against CCO and its direct and indirect subsidiaries.
 
5.   Class J-5 shall consist of all Secured Claims that may exist against CCO
and its direct and indirect subsidiaries.
 
6.   Class J-6 shall consist of all General Unsecured Claims that may exist
against CCO and its direct and indirect subsidiaries.
 
7.   Class J-7 shall consist of all Interests in CCO and its direct and indirect
subsidiaries (other than CC VIII Preferred Units held by a CII Settlement Claim
Party).
 

--------------------------------------------------------------------------------

2    For the avoidance of doubt, Classes J-4 to J-7 shall apply to the Debtors
listed on Exhibit 21 to the Plan Supplement.
 
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
 
TREATMENT OF CLAIMS AND INTERESTS
 
To the extent a Class contains Allowed Claims or Interests with respect to a
particular Debtor, the treatment provided to each Class for distribution
purposes is specified below.  For the avoidance of doubt, notwithstanding any
other provision of the Plan, (a) CII shall not be liable for any payment or
distributions on account of Claims, Interests or amounts to be paid or owing by
or other obligations of any kind of the Debtors (other than CII) under or in
connection with the Plan and (b) the Debtors other than CII shall not be liable
for any payment or distributions on account of Claims, Interest of amounts to be
paid or owing by or other obligations of any kind of CII under or in connection
with the Plan (other than the CII Settlement Claim).
 
 
A.   CCI
 
1.   Class A-1:  Priority Non-Tax Claims
 
(a)           Classification.  Class A-1 consists of all Priority Non-Tax Claims
that may exist against CCI.
 
(b)           Impairment and Voting.  Class A-1 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against CCI is not entitled to vote
to accept or reject the Plan and shall be deemed conclusively to have accepted
the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against CCI and the applicable Debtors agree to less
favorable treatment to such Holder, each Holder of such Allowed Priority Non-Tax
Claim shall be paid in full in Cash, plus Post-Petition Interest, on the later
of the Distribution Date, the date such Priority Non-Tax Claim is Allowed and
the date such Allowed Priority Non-Tax Claim becomes due and payable, or as soon
thereafter as is practicable; provided, however, that Priority Non-Tax Claims
that arise in the ordinary course of the Debtors’ business and which are not due
and payable on or before the Effective Date shall be paid in the ordinary course
of business in accordance with the terms thereof.
 
2.   Class A-2:  Secured Claims
 
(a)           Classification.  Class A-2 consists of all Secured Claims that may
exist against CCI.
 
(b)           Impairment and Voting.  Class A-2 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against CCI is not entitled to vote to accept
or reject the Plan and shall be deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against CCI and the applicable Debtors agree to less favorable
treatment to such Holder, at the sole option of the Debtors, (i) each Allowed
Secured Claim against CCI shall be reinstated and rendered Unimpaired in
accordance with section 1124 of the Bankruptcy Code, (ii) each Holder of an
Allowed Secured Claim against CCI shall be paid in full in Cash, plus
Post-Petition Interest, on the later of the Distribution Date and the date such
Secured Claim becomes an Allowed Secured Claim, or as soon thereafter as is
practicable or (iii) each Holder of an Allowed Secured Claim against CCI shall
receive the collateral securing its Allowed Secured Claim, plus Post-Petition
Interest, on the later of the Distribution Date and the date such Secured Claim
becomes an Allowed Secured Claim, or as soon thereafter as is practicable.
 
3.   Class A-3:  General Unsecured Claims
 
(a)           Classification.  Class A-3 consists of all General Unsecured
Claims that may exist against CCI other than all General Unsecured Claims
against CCI held by any CII Settlement Claim Party.
 
(b)           Impairment and Voting.  Class A-3 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against CCI is entitled to vote to
accept or reject the Plan.
 
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against CCI and the applicable Debtors agree to less
favorable treatment to such Holder, at the sole option of the Debtors, (i) each
Allowed General Unsecured Claim against CCI shall be reinstated and rendered
Unimpaired in accordance with section 1124 of the Bankruptcy Code, or (ii) each
Holder of an Allowed General Unsecured Claim against CCI shall be paid in full
in Cash on the Distribution Date or as soon thereafter as is practicable.
 
4.   Class A-4:  CCI Notes Claims
 
(a)           Classification.  Class A-4 consists of all CCI Notes Claims.
 
(b)           Impairment and Voting.  Class A-4 is Impaired by the Plan.  Each
Holder of an Allowed CCI Notes Claim is entitled to vote to accept or reject the
Plan.
 
(c)           Distributions.  The CCI Notes Claims shall be deemed Allowed in
the aggregate amount of $497,489,463.  On the Distribution Date, each Holder of
an Allowed CCI Notes Claim shall receive its Pro Rata share of (i) New Preferred
Stock and (ii) Cash in an aggregate amount equal to (A) $24,549,331 and (B)
Litigation Settlement Fund Proceeds in an aggregate amount, if any, that the
Bankruptcy Court determines is owned by CCI and Holdco.
 
5.   Class A-5:  Section 510(b) Claims
 
(a)           Classification.  Class A-5 consists of all Section 510(b) Claims
that may exist against CCI other than all Section 510(b) Claims against CCI held
by any CII Settlement Claim Party.
 
(b)           Impairment and Voting.  Class A-5 is Impaired by the Plan.  Each
Holder of a Section 510(b) Claim against CCI is not entitled to vote to accept
or reject the Plan and shall be deemed conclusively to have rejected the Plan.
 
(c)           Distributions.  Section 510(b) Claims shall be cancelled,
released, and extinguished and the Holders of Section 510(b) Claims shall
receive no distribution under the Plan on account of such Claims.
 
6.   Class A-6:  Interests
 
(a)           Classification.  Class A-6 consists of all Interests in CCI other
than all Interests in CCI held by any CII Settlement Claim Party.
 
(b)           Impairment and Voting.  Class A-6 is Impaired by the Plan.  Each
Holder of an Interest in CCI is not entitled to vote to accept or reject the
Plan and shall be deemed conclusively to have rejected the Plan.
 
(c)           Distributions.  Interests in CCI, whether represented by stock,
preferred share purchase rights or otherwise, shall be cancelled, released, and
extinguished and the Holders of such Interests shall receive no distribution
under the Plan on account thereof.
 
B.   CII
 
1.   Class B-1:  Priority Non-Tax Claims
 
(a)           Classification.  Class B-1 consists of all Priority Non-Tax Claims
that may exist against CII.
 
(b)           Impairment and Voting.  Class B-1 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against CII is not entitled to vote
to accept or reject the Plan and shall be deemed conclusively to have accepted
the Plan.
 
 
 
25

--------------------------------------------------------------------------------

 
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against CII and the applicable Debtors agree to less
favorable treatment to such Holder, each Holder of such Allowed Priority Non-Tax
Claim shall be paid in full in Cash, plus Post-Petition Interest, on the later
of the Distribution Date under the Plan, the date such Priority Non-Tax Claim is
Allowed, and the date such Allowed Priority Non-Tax Claim becomes due and
payable, or as soon thereafter as is practicable; provided, however, that
Priority Non-Tax Claims that arise in the ordinary course of business and which
are not due and payable on or before the Effective Date shall be paid in the
ordinary course of business in accordance with the terms thereof.
 
2.   Class B-2:  Secured Claims
 
(a)           Classification.  Class B-2 consists of all Secured Claims that may
exist against CII.
 
(b)           Impairment and Voting.  Class B-2 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against CII is not entitled to vote to accept
or reject the Plan and shall be deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against CII and the applicable Debtors agree to less favorable
treatment to such Holder, at the sole option of CII, (i) each Allowed Secured
Claim against CII shall be reinstated and rendered Unimpaired in accordance with
section 1124 of the Bankruptcy Code, (ii) each Holder of an Allowed Secured
Claim against CII shall be paid in full in Cash, plus Post-Petition Interest, on
the later of the Distribution Date under the Plan and the date such Secured
Claim becomes an Allowed Secured Claim, or as soon thereafter as is practicable
or (iii) each Holder of an Allowed Secured Claim against CII shall receive the
collateral securing its Allowed Secured Claim, plus Post-Petition Interest, on
the later of the Distribution Date under the Plan and the date such Secured
Claim becomes an Allowed Secured Claim, or as soon thereafter as is practicable.
 
3.   Class B-3:  General Unsecured Claims
 
(a)           Classification.  Class B-3 consists of all General Unsecured
Claims that may exist against CII.
 
(b)           Impairment and Voting.  Class B-3 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against CII is entitled to vote to
accept or reject the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against CII and the applicable Debtors agree to less
favorable treatment to such Holder, at the sole option of the applicable
Debtors, (i) each Allowed General Unsecured Claim against CII shall be
reinstated and rendered Unimpaired in accordance with section 1124 of the
Bankruptcy Code or (ii) each Holder of an Allowed General Unsecured Claim
against CII shall be paid in full in Cash on the Distribution Date or as soon
thereafter as is practicable.
 
4.   Class B-4:  CII Shareholder Claims
 
(a)           Classification.  Class B-4 consists of CII Shareholder Claims.
 
(b)           Impairment and Voting.  Class B-4 is Impaired by the Plan.  The
Holder of an Allowed CII Shareholder Claim is entitled to vote to accept or
reject the Plan.
 
(c)           Distributions.  The Holder of Allowed CII Shareholder Claims shall
receive 100,000 newly issued shares of Class A Voting Common Stock of
Reorganized CII on the Effective Date.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
C.   Holdco, Enstar Communications Corporation, and Charter Gateway, LLC
 
1.   Class C-1:  Priority Non-Tax Claims
 
(a)           Classification.  Class C-1 consists of all Priority Non-Tax Claims
that may exist against Holdco, Enstar Communications Corporation, and Charter
Gateway, LLC.
 
(b)           Impairment and Voting.  Class C-1 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against Holdco, Enstar
Communications Corporation, and Charter Gateway, LLC is not entitled to vote to
accept or reject the Plan and shall be deemed conclusively to have accepted the
Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against Holdco, Enstar Communications Corporation, and
Charter Gateway, LLC and the applicable Debtors agree to less favorable
treatment to such Holder, each Holder of such Allowed Priority Non-Tax Claim
shall be paid in full in Cash, plus Post-Petition Interest, on the later of the
Distribution Date, the date such Priority Non-Tax Claim is Allowed and the date
such Allowed Priority Non-Tax Claim becomes due and payable, or as soon
thereafter as is practicable; provided, however, that Priority Non-Tax Claims
that arise in the ordinary course of the Debtors’ business and which are not due
and payable on or before the Effective Date shall be paid in the ordinary course
of business in accordance with the terms thereof.
 
2.   Class C-2:  Secured Claims
 
(a)           Classification.  Class C-2 consists of all Secured Claims that may
exist against Holdco, Enstar Communications Corporation, and Charter Gateway,
LLC.
 
(b)           Impairment and Voting.  Class C-2 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against Holdco, Enstar Communications
Corporation, and Charter Gateway, LLC is not entitled to vote to accept or
reject the Plan and shall be deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against Holdco, Enstar Communications Corporation, and Charter
Gateway, LLC and the applicable Debtors agree to less favorable treatment to
such Holder, at the sole option of the Debtors, (i) each Allowed Secured Claim
against Holdco, Enstar Communications Corporation, and Charter Gateway, LLC
shall be reinstated and rendered Unimpaired in accordance with section 1124 of
the Bankruptcy Code, (ii) each Holder of an Allowed Secured Claim against
Holdco, Enstar Communications Corporation, and Charter Gateway, LLC shall be
paid in full in Cash, plus Post-Petition Interest, on the later of the
Distribution Date and the date such Secured Claim becomes an Allowed Secured
Claim, or as soon thereafter as is practicable or (iii) each Holder of an
Allowed Secured Claim against Holdco, Enstar Communications Corporation, and
Charter Gateway, LLC shall receive the collateral securing its Allowed Secured
Claim, plus Post-Petition Interest, on the later of the Distribution Date and
the date such Secured Claim becomes an Allowed Secured Claim, or as soon
thereafter as is practicable.
 
3.   Class C-3:  General Unsecured Claims
 
(a)           Classification.  Class C-3 consists of all General Unsecured
Claims that may exist against Holdco, Enstar Communications Corporation, and
Charter Gateway, LLC.
 
(b)           Impairment and Voting.  Class C-3 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against Holdco, Enstar
Communications Corporation, and Charter Gateway, LLC is entitled to vote to
accept or reject the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against Holdco, Enstar Communications Corporation, and
Charter Gateway, LLC and the applicable Debtors agree to less favorable
treatment to such Holder, at the sole option of the Debtors, (i) each Allowed
General Unsecured Claim against Holdco, Enstar Communications Corporation, and
Charter Gateway, LLC shall be reinstated and rendered Unimpaired in accordance
with section 1124 of the Bankruptcy Code or (ii) each Holder of
 
 
27

--------------------------------------------------------------------------------

 
 
 
an Allowed General Unsecured Claim against Holdco, Enstar Communications
Corporation, and Charter Gateway, LLC shall be paid in full in Cash on the
Distribution Date or as soon thereafter as is practicable.
 
4.   Class C-4:  Holdco Notes Claims
 
(a)           Classification.  Class C-4 consists of Holdco Notes Claims.
 
(b)           Impairment and Voting.  Class C-4 is Impaired by the Plan.  Each
Holder of an Allowed Holdco Notes Claim is entitled to vote to accept or reject
the Plan.
 
(c)           Distributions.  The Holdco Notes Claims shall be Allowed in the
aggregate amount of $497,489,463.  The aggregate amount distributed under the
Plan on account of Class C-4 Allowed Holdco Notes Claims shall be Cash in an
amount equal to (i) $19,549,331 and (ii) Litigation Settlement Fund Proceeds in
an aggregate amount, if any, that the Bankruptcy Court determines is owned by
Holdco, which consideration shall be distributed as set forth in Class A-4 as
CCI is the sole Holder of Holdco Notes Claims.
 
5.   Class C-5:  Section 510(b) Claims
 
(a)           Classification.  Class C-5 consists of all Section 510(b) Claims
that may exist against Holdco, Enstar Communications Corporation, and Charter
Gateway, LLC.
 
(b)           Impairment and Voting.  Class C-5 is Impaired by the Plan.  Each
Holder of a Section 510(b) Claim against Holdco, Enstar Communications
Corporation, and Charter Gateway, LLC is not entitled to vote to accept or
reject the Plan and shall be deemed conclusively to have rejected the Plan.
 
(c)           Distributions.  Section 510(b) Claims shall be cancelled,
released, and extinguished and the Holders of Section 510(b) Claims shall
receive no distribution under the Plan on account of such Claims.
 
6.   Class C-6:  Interests
 
(a)           Classification.  Class C-6 consists of all Interests in Holdco,
Enstar Communications Corporation, and Charter Gateway, LLC other than all
Interests in Holdco held by any CII Settlement Claim Party.
 
(b)           Impairment and Voting.  Class C-6 is Impaired by the Plan.  Each
Holder of an Allowed Interest against Holdco, Enstar Communications Corporation,
and Charter Gateway, LLC is not entitled to vote to accept or reject the Plan
and shall be deemed conclusively to have rejected the Plan.
 
(c)           Distributions.  Interests in Holdco, Enstar Communications
Corporation, and Charter Gateway, LLC shall remain in place in exchange for New
Value Consideration in the amount of $2,000,000 to be contributed by CCI from
the Rights Offering.
 
D.   CCHC
 
1.   Class D-1:  Priority Non-Tax Claims
 
(a)           Classification.  Class D-1 consists of all Priority Non-Tax Claims
that may exist against CCHC.
 
(b)           Impairment and Voting.  Class D-1 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against CCHC is not entitled to vote
to accept or reject the Plan and shall be deemed conclusively to have accepted
the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against CCHC and the applicable Debtors agree to less
favorable treatment to such Holder, each Holder of such Allowed Priority Non-Tax
Claim shall be paid in full in Cash, plus Post-Petition Interest, on the later
of the
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
Distribution Date, the date such Priority Non-Tax Claim is Allowed and the date
such Allowed Priority Non-Tax Claim becomes due and payable, or as soon
thereafter as is practicable; provided, however, that Priority Non-Tax Claims
that arise in the ordinary course of the Debtors’ business and which are not due
and payable on or before the Effective Date shall be paid in the ordinary course
of business in accordance with the terms thereof.
 
2.   Class D-2:  Secured Claims
 
(a)           Classification.  Class D-2 consists of all Secured Claims that may
exist against CCHC.
 
(b)           Impairment and Voting.  Class D-2 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against CCHC is not entitled to vote to
accept or reject the Plan and shall be deemed conclusively to have accepted the
Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against CCHC and the applicable Debtors agree to less favorable
treatment to such Holder, at the sole option of the Debtors, (i) each Allowed
Secured Claim against CCHC shall be reinstated and rendered Unimpaired in
accordance with section 1124 of the Bankruptcy Code, (ii) each Holder of an
Allowed Secured Claim against CCHC shall be paid in full in Cash, plus
Post-Petition Interest, on the later of the Distribution Date and the date such
Secured Claim becomes an Allowed Secured Claim, or as soon thereafter as is
practicable or (iii) each Holder of an Allowed Secured Claim against CCHC shall
receive the collateral securing its Allowed Secured Claim, plus Post-Petition
Interest, on the later of the Distribution Date and the date such Secured Claim
becomes an Allowed Secured Claim, or as soon thereafter as is practicable.
 
3.   Class D-3:  General Unsecured Claims
 
(a)           Classification.  Class D-3 consists of all General Unsecured
Claims that may exist against CCHC other than all General Unsecured Claims
against CCHC held by any CII Settlement Claim Party.
 
(b)           Impairment and Voting.  Class D-3 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against CCHC is entitled to vote to
accept or reject the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against CCHC and the applicable Debtors agree to less
favorable treatment to such Holder, at the sole option of the Debtors, (i) each
Allowed General Unsecured Claim against CCHC shall be reinstated and rendered
Unimpaired in accordance with section 1124 of the Bankruptcy Code, or (ii) each
Holder of an Allowed General Unsecured Claim against CCHC shall be paid in full
in Cash on the Distribution Date or as soon thereafter as is practicable.
 
4.   Class D-4:  Section 510(b) Claims
 
(a)           Classification.  Class D-4 consists of all Section 510(b) Claims
that may exist against CCHC.
 
(b)           Impairment and Voting.  Class D-4 is Impaired by the Plan.  Each
Holder of a Section 510(b) Claim against CCHC is not entitled to vote to accept
or reject the Plan and shall be deemed conclusively to have rejected the Plan.
 
(c)           Distributions.  Section 510(b) Claims shall be cancelled, released
and extinguished and the Holders of Section 510(b) Claims shall receive no
distribution under the Plan on account of such Claims.
 
5.   Class D-5:  Interests
 
(a)           Classification.  Class D-5 consists of all Interests in CCHC.
 
 
 
29

--------------------------------------------------------------------------------

 
 
(b)           Impairment and Voting.  Class D-5 is Impaired by the Plan.  Each
Holder of an Allowed Interest against CCHC is not entitled to vote to accept or
reject the Plan and shall be deemed conclusively to have rejected the Plan.
 
(c)           Distributions.  Interests in CCHC shall remain in place in
exchange for New Value Consideration in the amount of $2,000,000 to be
contributed by CCI from the Rights Offering.
 
E.   CCH and Charter Communications Holdings Capital Corp.
 
1.   Class E-1:  Priority Non-Tax Claims
 
(a)           Classification.  Class E-1 consists of all Priority Non-Tax Claims
that may exist against CCH and Charter Communications Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class E-1 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against CCH and Charter
Communications Holdings Capital Corp. is not entitled to vote to accept or
reject the Plan and shall be deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against CCH and Charter Communications Holdings Capital
Corp. and the applicable Debtors agree to less favorable treatment to such
Holder, each Holder of such Allowed Priority Non-Tax Claim shall be paid in full
in Cash, plus Post-Petition Interest, on the later of the Distribution Date, the
date such Priority Non-Tax Claim is Allowed and the date such Allowed Priority
Non-Tax Claim becomes due and payable, or as soon thereafter as is practicable;
provided, however, that Priority Non-Tax Claims that arise in the ordinary
course of the Debtors’ business and which are not due and payable on or before
the Effective Date shall be paid in the ordinary course of business in
accordance with the terms thereof.
 
2.   Class E-2:  Secured Claims
 
(a)           Classification.  Class E-2 consists of all Secured Claims that may
exist against CCH and Charter Communications Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class E-2 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against CCH and Charter Communications
Holdings Capital Corp. is not entitled to vote to accept or reject the Plan and
shall be deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against CCH and Charter Communications Holdings Capital Corp. and
the applicable Debtors agree to less favorable treatment to such Holder, at the
sole option of the Debtors, (i) each Allowed Secured Claim against CCH and
Charter Communications Holdings Capital Corp. shall be reinstated and rendered
Unimpaired in accordance with section 1124 of the Bankruptcy Code, (ii) each
Holder of an Allowed Secured Claim against CCH and Charter Communications
Holdings Capital Corp. shall be paid in full in Cash, plus Post-Petition
Interest, on the later of the Distribution Date and the date such Secured Claim
becomes an Allowed Secured Claim, or as soon thereafter as is practicable or
(iii) each Holder of an Allowed Secured Claim against CCH and Charter
Communications Holdings Capital Corp. shall receive the collateral securing its
Allowed Secured Claim, plus Post-Petition Interest, on the later of the
Distribution Date and the date such Secured Claim becomes an Allowed Secured
Claim, or as soon thereafter as is practicable.
 
3.   Class E-3:  General Unsecured Claims
 
(a)           Classification.  Class E-3 consists of all General Unsecured
Claims that may exist against CCH and Charter Communications Holdings Capital
Corp.
 
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           Impairment and Voting.  Class E-3 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against CCH and Charter
Communications Holdings Capital Corp. is entitled to vote to accept or reject
the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against CCH and Charter Communications Holdings Capital
Corp. and the applicable Debtors agree to less favorable treatment to such
Holder, at the sole option of the Debtors, (i) each Allowed General Unsecured
Claim against CCH and Charter Communications Holdings Capital Corp. shall be
reinstated and rendered Unimpaired in accordance with section 1124 of the
Bankruptcy Code or (ii) each Holder of an Allowed General Unsecured Claim
against CCH and Charter Communications Holdings Capital Corp. shall be paid in
full in Cash on the Distribution Date or as soon thereafter as is practicable.
 
4.   Class E-4:  CCH Notes Claims
 
(a)           Classification.  Class E-4 consists of CCH Notes Claims.
 
(b)           Impairment and Voting.  Class E-4 is Impaired by the Plan.  Each
Holder of an Allowed CCH Notes Claim is entitled to vote to accept or reject the
Plan.
 
(c)           Distributions.  CCH Notes Claims shall be Allowed in the aggregate
amount of $599,379,759.  On the Distribution Date, each Holder of an Allowed CCH
Notes Claim shall receive its Pro Rata share of the CCH Warrants.
 
5.   Class E-5:  Section 510(b) Claims
 
(a)           Classification.  Class E-5 consists of all Section 510(b) Claims
that may exist against CCH and Charter Communications Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class E-5 is Impaired by the Plan.  Each
Holder of a Section 510(b) Claim against CCH and Charter Communications Holdings
Capital Corp. is not entitled to vote to accept or reject the Plan and shall be
deemed conclusively to have rejected the Plan.
 
(c)           Distributions.  Section 510(b) Claims shall be cancelled,
released, and extinguished and the Holders of Section 510(b) Claims shall
receive no distribution under the Plan on account of such Claims.
 
6.   Class E-6:  Interests
 
(a)           Classification.  Class E-6 consists of all Interests in CCH and
Charter Communications Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class E-6 is Impaired by the Plan.  Each
Holder of an Allowed Interest against CCH and Charter Communications Holdings
Capital Corp. is not entitled to vote to accept or reject the Plan and shall be
deemed conclusively to have rejected the Plan.
 
(c)           Distributions.  Interests in CCH and Charter Communications
Holdings Capital Corp. shall remain in place in exchange for New Value
Consideration in the amount of $1,533,180 to be contributed by CCI from the
Rights Offering.
 
 
F.   CIH and CCH I Holdings Capital Corp.
 
1.   Class F-1:  Priority Non-Tax Claims
 
(a)           Classification.  Class F-1 consists of all Priority Non-Tax Claims
that may exist against CIH and CCH I Holdings Capital Corp.
 
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           Impairment and Voting.  Class F-1 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against CIH and CCH I Holdings
Capital Corp. is not entitled to vote to accept or reject the Plan and shall be
deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against CIH and CCH I Holdings Capital Corp. and the
applicable Debtors agree to less favorable treatment to such Holder, each Holder
of such Allowed Priority Non-Tax Claim shall be paid in full in Cash, plus
Post-Petition Interest, on the later of the Distribution Date, the date such
Priority Non-Tax Claim is Allowed and the date such Allowed Priority Non-Tax
Claim becomes due and payable, or as soon thereafter as is practicable;
provided, however, that Priority Non-Tax Claims that arise in the ordinary
course of the Debtors’ business and which are not due and payable on or before
the Effective Date shall be paid in the ordinary course of business in
accordance with the terms thereof.
 
2.   Class F-2:  Secured Claims
 
(a)           Classification.  Class F-2 consists of all Secured Claims that may
exist against CIH and CCH I Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class F-2 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against CIH and CCH I Holdings Capital Corp.
is not entitled to vote to accept or reject the Plan and shall be deemed
conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against CIH and CCH I Holdings Capital Corp. and the applicable
Debtors agree to less favorable treatment to such Holder, at the sole option of
the Debtors, (i) each Allowed Secured Claim against CIH and CCH I Holdings
Capital Corp. shall be reinstated and rendered Unimpaired in accordance with
section 1124 of the Bankruptcy Code, (ii) each Holder of an Allowed Secured
Claim against CIH and CCH I Holdings Capital Corp. shall be paid in full in
Cash, plus Post-Petition Interest, on the later of the Distribution Date and the
date such Secured Claim becomes an Allowed Secured Claim, or as soon thereafter
as is practicable or (iii) each Holder of an Allowed Secured Claim against CIH
and CCH I Holdings Capital Corp. shall receive the collateral securing its
Allowed Secured Claim, plus Post-Petition Interest, on the later of the
Distribution Date and the date such Secured Claim becomes an Allowed Secured
Claim, or as soon thereafter as is practicable.
 
3.   Class F-3:  General Unsecured Claims
 
(a)           Classification.  Class F-3 consists of all General Unsecured
Claims that may exist against CIH and CCH I Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class F-3 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against CIH and CCH I Holdings
Capital Corp. is entitled to vote to accept or reject the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against CIH and CCH I Holdings Capital Corp. and the
applicable Debtors agree to less favorable treatment to such Holder, at the sole
option of the Debtors, (i) each Allowed General Unsecured Claim against CIH and
CCH I Holdings Capital Corp. shall be reinstated and rendered Unimpaired in
accordance with section 1124 of the Bankruptcy Code, or (ii) each Holder of an
Allowed General Unsecured Claim against CIH and CCH I Holdings Capital Corp.
shall be paid in full in Cash on the Distribution Date or as soon thereafter as
is practicable.
 
4.   Class F-4:  CIH Notes Claims
 
(a)           Classification.  Class F-4 consists of CIH Notes Claims.
 
(b)           Impairment and Voting.  Class F-4 is Impaired by the Plan.  Each
Holder of an Allowed CIH Notes Claim is entitled to vote to accept or reject the
Plan.
 
 
 
32

--------------------------------------------------------------------------------

 
 
(c)           Distributions.  CIH Notes Claims shall be Allowed in the aggregate
amount of $2,625,060,226.  On the Distribution Date, each Holder of CIH Notes
Claim shall receive its Pro Rata share of the CIH Warrants.
 
5.   Class F-5:  Section 510(b) Claims
 
(a)           Classification.  Class F-5 consists of all Section 510(b) Claims
that may exist against CIH and CCH I Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class F-5 is Impaired by the Plan.  Each
Holder of a Section 510(b) Claim against CIH and CCH I Holdings Capital Corp. is
not entitled to vote to accept or reject the Plan and shall be deemed
conclusively to have rejected the Plan.
 
(c)           Distributions.  Section 510(b) Claims shall be cancelled,
released, and extinguished and the Holders of Section 510(b) Claims shall
receive no distribution under the Plan on account of such Claims.
 
6.   Class F-6:  Interests
 
(a)           Classification.  Class F-6 consists of all Interests in CIH and
CCH I Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class F-6 is Impaired by the Plan.  Each
Holder of an Allowed Interest against CIH and CCH I Holdings Capital Corp. is
not entitled to vote to accept or reject the Plan and shall be deemed
conclusively to have rejected the Plan.
 
(c)           Distributions.  Interests in CIH and CCH I Holdings Capital Corp.
shall remain in place in exchange for New Value Consideration in the amount of
$8,932,440 to be contributed by CCI from the Rights Offering.
 
G.   CCH I and CCH I Capital Corp.
 
1.   Class G-1:  Priority Non-Tax Claims
 
(a)           Classification.  Class G-1 consists of all Priority Non-Tax Claims
that may exist against CCH I and CCH I Capital Corp.
 
(b)           Impairment and Voting.  Class G-1 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against CCH I and CCH I Capital
Corp. is not entitled to vote to accept or reject the Plan and shall be deemed
conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against CCH I and CCH I Capital Corp. and the applicable
Debtors agree to less favorable treatment to such Holder, each Holder of such
Allowed Priority Non-Tax Claim shall be paid in full in Cash, plus Post-Petition
Interest, on the later of the Distribution Date, the date such Priority Non-Tax
Claim is Allowed and the date such Allowed Priority Non-Tax Claim becomes due
and payable, or as soon thereafter as is practicable; provided, however, that
Priority Non-Tax Claims that arise in the ordinary course of the Debtors’
business and which are not due and payable on or before the Effective Date shall
be paid in the ordinary course of business in accordance with the terms thereof.
 
2.   Class G-2:  Secured Claims
 
(a)           Classification.  Class G-2 consists of all Secured Claims that may
exist against CCH I and CCH I Capital Corp. (but excluding any Secured Claim
that is also a CCH I Notes Claim).
 
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           Impairment and Voting.  Class G-2 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against CCH I and CCH I Capital Corp. is not
entitled to vote to accept or reject the Plan and shall be deemed conclusively
to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against CCH I and CCH I Capital Corp. and the applicable Debtors
agree to less favorable treatment to such Holder, at the sole option of the
Debtors, (i) each Allowed Secured Claim against CCH I and CCH I Capital Corp.
shall be reinstated and rendered Unimpaired in accordance with section 1124 of
the Bankruptcy Code, (ii) each Holder of an Allowed Secured Claim against CCH I
and CCH I Capital Corp. shall be paid in full in Cash, plus Post-Petition
Interest, on the later of the Distribution Date and the date such Secured Claim
becomes an Allowed Secured Claim, or as soon thereafter as is practicable or
(iii) each Holder of an Allowed Secured Claim against CCH I and CCH I Capital
Corp. shall receive the collateral securing its Allowed Secured Claim, plus
Post-Petition Interest, on the later of the Distribution Date and the date such
Secured Claim becomes an Allowed Secured Claim, or as soon thereafter as is
practicable.
 
3.   Class G-3:  General Unsecured Claims
 
(a)           Classification.  Class G-3 consists of all General Unsecured
Claims that may exist against CCH I and CCH I Capital Corp.
 
(b)           Impairment and Voting.  Class G-3 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against CCH I and CCH I Capital
Corp. is entitled to vote to accept or reject the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against CCH I and CCH I Capital Corp. and the applicable
Debtors agree to less favorable treatment to such Holder, at the sole option of
the Debtors, (i) each Allowed General Unsecured Claim against CCH I and CCH I
Capital Corp. shall be reinstated and rendered Unimpaired in accordance with
section 1124 of the Bankruptcy Code, or (ii) each Holder of an Allowed General
Unsecured Claim against CCH I and CCH I Capital Corp. shall be paid in full in
Cash on the Distribution Date or as soon thereafter as is practicable.
 
4.   Class G-4:  CCH I Notes Claims
 
(a)           Classification.  Class G-4 consists of CCH I Notes Claims.
 
(b)           Impairment and Voting.  Class G-4 is Impaired by the Plan.  Each
Holder of an Allowed CCH I Notes Claim is entitled to vote to accept or reject
the Plan.
 
(c)           Distributions.
 
(i)           The CCH I Notes Claims shall be Allowed in the aggregate amount of
$4,170,040,378.  On the Distribution Date, each Holder of a CCH I Notes Claim
shall receive its Pro Rata share of New Class A Stock in an aggregate amount to
all such Holders equal to 100% of the New Class A Stock outstanding as of the
Effective Date, prior to giving effect to the Rights Offering, the issuance of
Warrants and any other distributions of New Class A Stock contemplated by the
Plan, which New Class A Stock (prior to such effects) shall be deemed to have an
aggregate value equal to the Plan Value minus the Warrant Value minus 3% of the
equity value of the Reorganized Company, after giving effect to the Rights
Offering, but prior to the issuance of Warrants and equity-based awards provided
for by the Plan.
 
Each Eligible CCH I Notes Claim Holder shall also receive Rights pursuant to the
Rights Offering, as set forth below.
 
(ii)           Rights Offering. Each Eligible CCH I Notes Claim Holder shall be
offered pursuant to the Rights Offering Documents the right to purchase shares
of New Class A Stock, according to that Holder’s Pro Rata Participation Amount,
for a Cash payment of the product of the Per Share Purchase Price multiplied by
such Pro Rata Participation Amount.
 
 
 
34

--------------------------------------------------------------------------------

 
 
(iii)           Equity Backstop by Members of the Crossover Committee.  Pursuant
to the Commitment Letters, the Equity Backstop Parties have, severally and not
jointly, committed to purchase their respective Pro Rata Participation Amount in
the Rights Offering.
 
(iv)           Excess Backstop by the Excess Backstop Parties.  Pursuant to the
Commitment Letters and the Excess Backstop Agreements, the Excess Backstop
Parties have, severally and not jointly, committed to purchase shares of New
Class A Stock underlying Rights not exercised by Eligible CCH I Notes Claim
Holders other than the Equity Backstop Parties.
 
(v)           Overallotment Option.  Pursuant to the Commitment Letters and
Excess Backstop Agreements, each Excess Backstop Party shall be offered the
Overallotment Option.
 
Each Holder of CCH I Notes Claims that affirmatively represents it is not an
Eligible CCH I Notes Claim Holder on a timely submitted investor certification
shall receive an amount of New Class A Stock equal to the value of the Rights
that such Holder would have been offered if it were an accredited investor or
qualified institutional buyer participating in the Rights Offering.
 
5.   Class G-5:  Section 510(b) Claims
 
(a)           Classification.  Class G-5 consists of all Section 510(b) Claims
that may exist against CCH I and CCH I Capital Corp.
 
(b)           Impairment and Voting.  Class G-5 is Impaired by the Plan.  Each
Holder of a Section 510(b) Claim against CCH I and CCH I Capital Corp. is not
entitled to vote to accept or reject the Plan and shall be deemed conclusively
to have rejected the Plan.
 
(c)           Distributions.  Section 510(b) Claims shall be cancelled,
released, and extinguished and the Holders of Section 510(b) Claims shall
receive no distribution under the Plan on account of such Claims.
 
6.   Class G-6:  Interests
 
(a)           Classification.  Class G-6 consists of all Interests in CCH I and
CCH I Capital Corp.
 
(b)           Impairment and Voting.  Class G-6 is Impaired by the Plan.  Each
Holder of an Allowed Interest against CCH I and CCH I Capital Corp. is not
entitled to vote to accept or reject the Plan and shall be deemed conclusively
to have rejected the Plan.
 
(c)           Distributions.  Interests in CCH I and CCH I Capital Corp. shall
remain in place in exchange for New Value Consideration in the amount of
$12,000,000 to be contributed by CCI from the Rights Offering.
 
H.   CCH II and CCH II Capital Corp.
 
1.   Class H-1:  Priority Non-Tax Claims
 
(a)           Classification.  Class H-1 consists of all Priority Non-Tax Claims
that may exist against CCH II and CCH II Capital Corp.
 
(b)           Impairment and Voting.  Class H-1 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against CCH II and CCH II Capital
Corp. is not entitled to vote to accept or reject the Plan and shall be deemed
conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against CCH II and CCH II Capital Corp. and the
applicable Debtors agree to less favorable treatment to such Holder, each Holder
of such Allowed Priority Non-Tax Claim shall be paid in full in Cash, plus
Post-Petition
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
Interest, on the later of the Distribution Date, the date such Priority Non-Tax
Claim is Allowed and the date such Allowed Priority Non-Tax Claim becomes due
and payable, or as soon thereafter as is practicable; provided, however, that
Priority Non-Tax Claims that arise in the ordinary course of the Debtors’
business and which are not due and payable on or before the Effective Date shall
be paid in the ordinary course of business in accordance with the terms thereof.
 
2.   Class H-2:  Secured Claims
 
(a)           Classification.  Class H-2 consists of all Secured Claims that may
exist against CCH II and CCH II Capital Corp.
 
(b)           Impairment and Voting.  Class H-2 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against CCH II and CCH II Capital Corp. is
not entitled to vote to accept or reject the Plan and shall be deemed
conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against CCH II and CCH II Capital Corp. and the applicable Debtors
agree to less favorable treatment to such Holder, at the sole option of the
Debtors, (i) each Allowed Secured Claim against CCH II and CCH II Capital Corp.
shall be reinstated and rendered Unimpaired in accordance with section 1124 of
the Bankruptcy Code, (ii) each Holder of an Allowed Secured Claim against CCH II
and CCH II Capital Corp. shall be paid in full in Cash, plus Post-Petition
Interest, on the later of the Distribution Date and the date such Secured Claim
becomes an Allowed Secured Claim, or as soon thereafter as is practicable, or
(iii) each Holder of an Allowed Secured Claim against CCH II and CCH II Capital
Corp. shall receive the collateral securing its Allowed Secured Claim, plus
Post-Petition Interest, on the later of the Distribution Date and the date such
Secured Claim becomes an Allowed Secured Claim, or as soon thereafter as is
practicable.
 
3.   Class H-3:  General Unsecured Claims
 
(a)           Classification.  Class H-3 consists of all General Unsecured
Claims that may exist against CCH II and CCH II Capital Corp.
 
(b)           Impairment and Voting.  Class H-3 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against CCH II and CCH II Capital
Corp. is entitled to vote to accept or reject the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against CCH II and CCH II Capital Corp. and the
applicable Debtors agree to less favorable treatment to such Holder, at the sole
option of the Debtors, (i) each Allowed General Unsecured Claim against CCH II
and CCH II Capital Corp. shall be reinstated and rendered Unimpaired in
accordance with section 1124 of the Bankruptcy Code, or (ii) each Holder of an
Allowed General Unsecured Claim against CCH II and CCH II Capital Corp. shall be
paid in full in Cash on the Distribution Date or as soon thereafter as is
practicable.
 
4.   Class H-4:  CCH II Notes Claims
 
(a)           Classification.  Class H-4 consists of CCH II Notes Claims.
 
(b)           Impairment and Voting.  Class H-4 is Impaired by the Plan.  Each
Holder of an Allowed CCH II Notes Claim is entitled to vote to accept or reject
the Plan.
 
(c)           Distributions.  The CCH II Notes Claims shall be Allowed in the
aggregate amount of $2,586,033,908, plus Post-Petition Interest.  Each Holder of
CCH II Notes Claims shall be paid in full in Cash in an amount equal to the
Allowed amount of its Claim plus Post-Petition Interest, on the Distribution
Date, unless such Holder is a Rollover Commitment Party or elects to exchange
CCH II Notes for New CCH II Notes pursuant to the Exchange by noting such
election on such Holder’s ballot.  Each Holder of an Allowed CCH II Notes Claim
that elects to exchange as set forth above or is a Rollover Commitment Party,
shall receive the New CCH II Notes as set forth below in a principal amount
equal to the Allowed amount of its CCH II Notes Claim plus Post-Petition
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
Interest, subject to the Exchange Cutback set forth below; provided that the
applicable Debtors may pay Post-Petition Interest in Cash if the applicable
Debtors elect such option on or before the Effective Date by filing a notice of
such election with the Court on or before the Effective Date.  No partial
Exchange of CCH II Notes shall be allowed.
 
(i)           Exchange.  CCH II shall effectuate the Exchange pursuant to the
Plan.  The aggregate principal amount of the New CCH II Notes shall be equal to
the sum of (x) the Target Amount and (y) $85 million.  Each Holder of an Allowed
CCH II Notes Claim that elects to exchange CCH II Notes for New CCH II Notes
pursuant to the Exchange, and each Rollover Commitment Party, in each case
subject to the Exchange Cutback, shall be entitled to receive (A) New CCH II
Notes with a principal amount equal to the Allowed principal amount of the CCH
II Notes held by such Holder or Rollover Commitment Party, (B) New CCH II Notes
with a principal amount equal to the accrued but unpaid interest on such CCH II
Notes held by such Holder or Rollover Commitment Party to the Petition Date, and
(C) New CCH II Notes with a principal amount equal to Post-Petition Interest on
such CCH II Notes.  No Holder or Rollover Commitment Party shall be entitled to
receive any amounts for any call premiums or prepayment penalty with respect to
the CCH II Notes.
 
Rollover Commitment.  Pursuant to the Commitment Letters, the Rollover
Commitment Parties have, severally and not jointly (in the respective amounts
set forth on Annex C), committed to exchange on the Effective Date an aggregate
of $1.21 billion in principal amount of CCH II Notes, plus accrued but unpaid
interest to the Petition Date, plus Post-Petition Interest, but excluding any
call premiums or any prepayment penalties, for New CCH II Notes pursuant to the
Exchange, subject to the Exchange Cutback.
 
Exchange Cutback.  Notwithstanding the foregoing, if the aggregate principal
amount of New CCH II Notes to be issued to  Holders of CCH II Notes Claims
(including the Rollover Commitment Parties) electing to participate in the
Exchange would exceed the Target Amount, then each participating Holder
(including the Rollover Commitment Parties) shall receive its pro rata portion
of the Target Amount of New CCH II Notes in the same proportion that the Allowed
amount of CCH II Notes sought to be exchanged by such Holder bears to the total
Allowed amount of CCH II Notes sought to be exchanged, and the remainder of such
Holder’s Allowed CCH II Notes Claims shall be paid in full in Cash on the
Distribution Date.
 
(ii)           New CCH II Notes Commitment.  Pursuant to the Commitment Letters,
the New CCH II Notes Commitment Parties have, severally and not jointly (in the
respective amounts set forth on Annex D), committed to purchase additional New
CCH II Notes in an aggregate principal amount of $267 million.  If the aggregate
principal amount of New CCH II Notes to be issued to Holders (including the
Rollover Commitment Parties) electing to participate in the Exchange is less
than the Target Amount, then the New CCH II Notes Commitment shall be funded up
to the extent of such shortfall.
 
5.   Class H-5:  Section 510(b) Claims
 
(a)           Classification.  Class H-5 consists of all Section 510(b) Claims
that may exist against CCH II and CCH II Capital Corp.
 
(b)           Impairment and Voting.  Class H-5 is Impaired by the Plan.  Each
Holder of a Section 510(b) Claim against CCH II and CCH II Capital Corp. is not
entitled to vote to accept or reject the Plan and shall be deemed conclusively
to have rejected the Plan.
 
(c)           Distributions.  Section 510(b) Claims shall be cancelled,
released, and extinguished and the Holders of Section 510(b) Claims shall
receive no distribution under the Plan on account of such Claims.
 
6.   Class H-6:  Interests
 
(a)           Classification.  Class H-6 consists of all Interests in CCH II and
CCH II Capital Corp.
 
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           Impairment and Voting.  Class H-6 is Impaired by the Plan.  Each
Holder of an Allowed Interest against CCH II and CCH II Capital Corp. is not
entitled to vote to accept or reject the Plan and shall be deemed conclusively
to have rejected the Plan.
 
(c)           Distributions.  Interests in CCH II and CCH II Capital Corp. shall
remain in place in exchange for New Value Consideration in the amount of
$15,000,000 to be contributed by CCI from the Rights Offering.
 
I.   CCOH and CCO Holdings Capital Corp.
 
1.   Class I-1:  CCOH Credit Facility Claims
 
(a)           Classification.  Class I-1 consists of CCOH Credit Facility
Claims.
 
(b)           Impairment and Voting.  Class I-1 is Unimpaired by the Plan.  Each
Holder of an Allowed CCOH Credit Facility Claim is not entitled to vote to
accept or reject the Plan and shall be deemed conclusively to have accepted the
Plan.
 
(c)           Distributions.  Each Allowed CCOH Credit Facility Claim shall be
reinstated and rendered Unimpaired in accordance with section 1124 of the
Bankruptcy Code.
 
2.   Class I-2:  CCOH Notes Claims
 
(a)           Classification.  Class I-2 consists of CCOH Notes Claims.
 
(b)           Impairment and Voting.  Class I-2 is Unimpaired by the Plan.  Each
Holder of an Allowed CCOH Notes Claim is not entitled to vote to accept or
reject the Plan and shall be deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Each Allowed CCOH Notes Claim shall be reinstated
and rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.
 
3.   Class I-3:  Priority Non-Tax Claims
 
(a)           Classification.  Class I-3 consists of all Priority Non-Tax Claims
that may exist against CCOH and CCO Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class I-3 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against CCOH and CCO Holdings
Capital Corp. is entitled to vote to accept or reject the Plan and shall be
deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against CCOH and CCO Holdings Capital Corp. and the
applicable Debtors agree to less favorable treatment to such Holder, each Holder
of such Allowed Priority Non-Tax Claim shall be paid in full in Cash, plus
Post-Petition Interest, on the later of the Distribution Date, the date such
Priority Non-Tax Claim is Allowed and the date such Allowed Priority Non-Tax
Claim becomes due and payable, or as soon thereafter as is practicable;
provided, however, that Priority Non-Tax Claims that arise in the ordinary
course of the Debtors’ business and which are not due and payable on or before
the Effective Date shall be paid in the ordinary course of business in
accordance with the terms thereof.
 
4.   Class I-4:  Secured Claims
 
(a)           Classification.  Class I-4 consists of all Secured Claims (but
excluding CCOH Credit Facility Claims) that may exist against CCOH and CCO
Holdings Capital Corp.
 
 
 
38

--------------------------------------------------------------------------------

 
 
(b)           Impairment and Voting.  Class I-4 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against CCOH and CCO Holdings Capital Corp.
is not entitled to vote to accept or reject the Plan and shall be deemed
conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against CCOH and CCO Holdings Capital Corp. and the applicable
Debtors agree to less favorable treatment to such Holder, at the sole option of
the Debtors, (i) each Allowed Secured Claim against CCOH and CCO Holdings
Capital Corp. shall be reinstated and rendered Unimpaired in accordance with
section 1124 of the Bankruptcy Code, (ii) each Holder of an Allowed Secured
Claim against CCOH and CCO Holdings Capital Corp. shall be paid in full in Cash,
plus Post-Petition Interest, on the later of the Distribution Date and the date
such Secured Claim becomes an Allowed Secured Claim, or as soon thereafter as is
practicable or (iii) each Holder of an Allowed Secured Claim against CCOH and
CCO Holdings Capital Corp. shall receive the collateral securing its Allowed
Secured Claim, plus Post-Petition Interest, on the later of the Distribution
Date and the date such Secured Claim becomes an Allowed Secured Claim, or as
soon thereafter as is practicable.
 
5.   Class I-5:  General Unsecured Claims
 
(a)           Classification.  Class I-5 consists of all General Unsecured
Claims that may exist against CCOH and CCO Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class I-5 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against CCOH and CCO Holdings
Capital Corp. is entitled to vote to accept or reject the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against CCOH and CCO Holdings Capital Corp. and the
applicable Debtors agree to less favorable treatment to such Holder, at the sole
option of the Debtors, (i) each Allowed General Unsecured Claim against CCOH and
CCO Holdings Capital Corp. shall be reinstated and rendered Unimpaired in
accordance with section 1124 of the Bankruptcy Code, or (ii) each Holder of an
Allowed General Unsecured Claim against CCOH and CCO Holdings Capital Corp.
shall be paid in full in Cash on the Distribution Date or as soon thereafter as
is practicable.
 
6.   Class I-6:  Interests
 
(a)           Classification.  Class I-6 consists of all Interests in CCOH and
CCO Holdings Capital Corp.
 
(b)           Impairment and Voting.  Class I-6 is Unimpaired by the Plan.  Each
Holder of an Allowed Interest against CCOH and CCO Holdings Capital Corp. is not
entitled to vote to accept or reject the Plan and shall be deemed conclusively
to have accepted the Plan.
 
(c)           Distributions.  Interests in CCOH and CCO Holdings Capital Corp.
shall be reinstated and rendered Unimpaired in accordance with section 1124 of
the Bankruptcy Code.
 
J.   CCO (and its direct and indirect subsidiaries)
 
1.   Class J-1:  CCO Credit Facility Claims
 
(a)           Classification.  Class J-1 consists of CCO Credit Facility Claims.
 
(b)           Impairment and Voting.  Class J-1 is Unimpaired by the Plan.  Each
Holder of an Allowed CCO Credit Facility Claim is not entitled to vote to accept
or reject the Plan and shall be deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Each Allowed CCO Credit Facility Claim shall be
reinstated and rendered Unimpaired in accordance with section 1124 of the
Bankruptcy Code.  The Debtors shall waive and/or abjure any
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
right to require any lender to make loans (whether term, incremental term,
revolving, or swingline loans) under the CCO Credit Facility, other than loans
outstanding as of the Effective Date.
 
2.   Class J-2:  CCO Swap Agreements Claims
 
(a)           Classification.  Class J-2 consists of CCO Swap Agreements Claims.
 
(b)           Impairment and Voting.  Class J-2 is Impaired by the Plan.  Each
Holder of an Allowed CCO Swap Agreements Claim against CCO is entitled to vote
to accept or reject the Plan; provided, however, the Debtors reserve their right
to argue the proposed distribution to each Holder of an Allowed CCO Swap
Agreements Claim renders Class J-2 Unimpaired, not entitled to vote to accept or
reject the Plan, and deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  CCO Swap Agreements Claims shall be Allowed in the
aggregate amount determined by the Bankruptcy Court, plus Post-Petition
Interest, but excluding any call premiums or any prepayment penalties.  Each
Holder of an Allowed CCO Swap Agreements Claim shall be paid in full in Cash,
plus Post-Petition Interest, on the later of the Distribution Date and the date
such CCO Swap Agreements Claim becomes an Allowed CCO Swap Agreements Claim, or
as soon thereafter as is practicable.
 
3.   Class J-3:  CCO Notes Claims
 
(a)           Classification.  Class J-3 consists of CCO Notes Claims.
 
(b)           Impairment and Voting.  Class J-3 is Unimpaired by the Plan.  Each
Holder of an Allowed CCO Notes Claim is not entitled to vote to accept or reject
the Plan and shall be deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Each Allowed CCO Notes Claim shall be reinstated
and rendered Unimpaired in accordance with section 1124 of the Bankruptcy Code.
 
4.   Class J-4:  Priority Non-Tax Claims
 
(a)           Classification.  Class J-4 consists of all Priority Non-Tax Claims
that may exist against CCO and its direct and indirect subsidiaries.
 
(b)           Impairment and Voting.  Class J-4 is Unimpaired by the Plan.  Each
Holder of an Allowed Priority Non-Tax Claim against CCO and its direct and
indirect subsidiaries is not entitled to vote to accept or reject the Plan and
shall be deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Priority Non-Tax Claim against CCO and its direct and indirect subsidiaries and
the applicable Debtors agree to less favorable treatment to such Holder, each
Holder of such Allowed Priority Non-Tax Claim shall be paid in full in Cash,
plus Post-Petition Interest, on the later of the Distribution Date, the date
such Priority Non-Tax Claim is Allowed and the date such Allowed Priority
Non-Tax Claim becomes due and payable, or as soon thereafter as is practicable;
provided, however, that Priority Non-Tax Claims that arise in the ordinary
course of the Debtors’ business and which are not due and payable on or before
the Effective Date shall be paid in the ordinary course of business in
accordance with the terms thereof.
 
5.   Class J-5:  Secured Claims
 
(a)           Classification.  Class J-5 consists of all Secured Claims (but
excluding CCO Credit Facility Claims, CCO Notes Claims and CCO Swap Agreements
Claims) that may exist against CCO and its direct and indirect subsidiaries.
 
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           Impairment and Voting.  Class J-5 is Unimpaired by the Plan.  Each
Holder of an Allowed Secured Claim against CCO and its direct and indirect
subsidiaries is not entitled to vote to accept or reject the Plan and shall be
deemed conclusively to have accepted the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
Secured Claim against CCO and its direct and indirect subsidiaries and the
applicable Debtors agree to less favorable treatment to such Holder, at the sole
option of the Debtors, (i) each Allowed Secured Claim against CCO and its direct
and indirect subsidiaries shall be reinstated and rendered Unimpaired in
accordance with section 1124 of the Bankruptcy Code, (ii) each Holder of an
Allowed Secured Claim against CCO and its direct and indirect subsidiaries shall
be paid in full in Cash, plus Post-Petition Interest, on the later of the
Distribution Date and the date such Secured Claim becomes an Allowed Secured
Claim, or as soon thereafter as is practicable or (iii) each Holder of an
Allowed Secured Claim against CCO and its direct and indirect subsidiaries shall
receive the collateral securing its Allowed Secured Claim, plus Post-Petition
Interest, on the later of the Distribution Date and the date such Secured Claim
becomes an Allowed Secured Claim, or as soon thereafter as is practicable.
 
6.   Class J-6:  General Unsecured Claims
 
(a)           Classification.  Class J-6 consists of all General Unsecured
Claims that may exist against CCO and its direct and indirect subsidiaries other
than all General Unsecured Claims against CCO and its direct and indirect
subsidiaries held by any CII Settlement Claim Party.
 
(b)           Impairment and Voting.  Class J-6 is Impaired by the Plan.  Each
Holder of an Allowed General Unsecured Claim against CCO and its direct and
indirect subsidiaries is entitled to vote to accept or reject the Plan.
 
(c)           Distributions.  Except to the extent that a Holder of an Allowed
General Unsecured Claim against CCO and its direct and indirect subsidiaries and
the applicable Debtors agree to less favorable treatment to such Holder, at the
sole option of the Debtors, (i) each Allowed General Unsecured Claim against CCO
and its direct and indirect subsidiaries shall be reinstated and rendered
Unimpaired in accordance with section 1124 of the Bankruptcy Code or (ii) each
Holder of an Allowed General Unsecured Claim against CCO and its direct and
indirect subsidiaries shall be paid in full in Cash on the Distribution Date or
as soon thereafter as is practicable.
 
7.   Class J-7:  Interests (other than CC VIII Preferred Units held by a CII
Settlement Claim Party)
 
(a)           Classification.  Class J-7 consists of all Interests in CCO and
its direct and indirect subsidiaries (other than CC VIII Preferred Units held by
a CII Settlement Claim Party).
 
(b)           Impairment and Voting.  Class J-7 is Unimpaired by the Plan.  Each
Holder of an Allowed Interest against CCO and its direct and indirect
subsidiaries (other than CC VIII Preferred Units held by a CII Settlement Claim
Party) is not entitled to vote to accept or reject the Plan and shall be deemed
conclusively to have accepted the Plan.
 
(c)           Distributions.  Interests in CCO and its direct and indirect
subsidiaries (other than CC VIII Preferred Units held by a CII Settlement Claim
Party) shall be reinstated and rendered Unimpaired in accordance with section
1124 of the Bankruptcy Code.
 
 
 
41

--------------------------------------------------------------------------------

 
 
ARTICLE V.

 
IDENTIFICATION OF IMPAIRED CLASSES OF CLAIMS AND INTERESTS; ACCEPTANCE OR
REJECTION OF THIS PLAN OF REORGANIZATION
 
A.   Classes Entitled to Vote.  The following Classes are Impaired by the Plan
and thus are entitled to vote to accept or reject the Plan.
 
Class A-3 (General Unsecured Claims against CCI)
Class A-4 (CCI Notes Claims)


Class B-3 (General Unsecured Claims against CII)
Class B-4 (CII Shareholder Claims)


Class C-3 (General Unsecured Claims against Holdco, Enstar Communications
Corporation, and Charter Gateway LLC)
Class C-4 (Holdco Notes Claims)


Class D-3 (General Unsecured Claims against CCHC)


Class E-3 (General Unsecured Claims against CCH and Charter Communications
Holdings Capital Corp.)
Class E-4 (CCH Notes Claims)


Class F-3 (General Unsecured Claims against CIH and CCH I Holdings Capital
Corp.)
Class F-4 (CIH Notes Claims)


Class G-3 (General Unsecured Claims against CCH I and CCH I Capital Corp.)
Class G-4 (CCH I Notes Claims)


Class H-3 (General Unsecured Claims against CCH II and CCH II Capital Corp.)
Class H-4 (CCH II Notes Claims)


Class I-5 (General Unsecured Claims against CCOH and CCO Holdings Capital Corp.)


Class J-2 (CCO Swap Agreements Claims)
Class J-6 (General Unsecured Claims against CCO and its direct and indirect
subsidiaries)




B.   Classes Not Entitled to Vote; Deemed to Accept.  The following Classes are
Unimpaired by the Plan—and thus not entitled to vote to accept or reject the
Plan—and shall be deemed conclusively to have accepted the Plan.
 
Class A-1 (Priority Non-Tax Claims against CCI)
Class A-2 (Secured Claims against CCI)


Class B-1 (Priority Non-Tax Claims against CII)
Class B-2 (Secured Claims against CII)


Class C-1 (Priority Non-Tax Claims against Holdco, Enstar Communications
Corporation, and Charter Gateway LLC)
Class C-2 (Secured Claims against Holdco, Enstar Communications Corporation, and
Charter Gateway LLC)


Class D-1 (Priority Non-Tax Claims against CCHC)
Class D-2 (Secured Claims against CCHC)
 
 
 
42

--------------------------------------------------------------------------------

 


Class E-1 (Priority Non-Tax Claims against CCH and Charter Communications
Holdings Capital Corp.)
Class E-2 (Secured Claims against CCH and Charter Communications Holdings
Capital Corp.)


Class F-1 (Priority Non-Tax Claims against CIH and CCH I Holdings Capital Corp.)
Class F-2 (Secured Claims against CIH and CCH I Holdings Capital Corp.


Class G-1 (Priority Non-Tax Claims against CCH I and CCH I Capital Corp.)
Class G-2 (Secured Claims against CCH I and CCH I Capital Corp.)


Class H-1 (Priority Non-Tax Claims against CCH II and CCH II Capital Corp.)
Class H-2 (Secured Claims against CCH II and CCH II Capital Corp.)


Class I-1 (CCOH Credit Facility Claims)
Class I-2 (CCOH Notes Claims)
Class I-3 (Priority Non-Tax Claims against CCOH and CCO Holdings Capital Corp.)
Class I-4 (Secured Claims against CCOH and CCO Holdings Capital Corp.)
Class I-6 (Interests in CCOH and CCO Holdings Capital Corp.)
 
Class J-1 (CCO Credit Facility Claims)
Class J-3 (CCO Notes Claims)
Class J-4 (Priority Non-Tax Claims against CCO and its direct and indirect
subsidiaries)
Class J-5 (Secured Claims against CCO and its direct and indirect subsidiaries)
Class J-7 (Interests in CCO and its direct and indirect subsidiaries (other than
CC VIII Preferred Units held by a CII Settlement Claim Party))


 
C.   Classes Not Entitled to Vote; Deemed to Reject.  The following Classes are
Impaired by the Plan—but not entitled to vote to accept or reject the Plan—and
shall be deemed conclusively to have rejected the Plan.
 
Class A-5 (Section 510(b) Claims against CCI other than all Section 510(b)
Claims against CCI held by any CII Settlement Claim Party)
Class A-6 (Interests in CCI other than all Interests in CCI held by any CII
Settlement Claim Party)


Class C-5 (Section 510(b) Claims against Holdco, Enstar Communications
Corporation, and Charter Gateway LLC)
Class C-6 (Interests in Holdco, Enstar Communications Corporation, and Charter
Gateway LLC other than all Interests in Holdco held by any CII Settlement Claim
Party)


Class D-4 (Section 510(b) Claims against CCHC)
Class D-5 (Interests in CCHC)


Class E-5 (Section 510(b) Claims against CCH and Charter Communications Holdings
Capital Corp.)
Class E-6 (Interests in CCH and Charter Communications Holdings Capital Corp.)


Class F-5 (Section 510(b) Claims against CIH and CCH I Holdings Capital Corp.)
Class F-6 (Interests in CIH and CCH I Holdings Capital Corp.)


Class G-5 (Section 510(b) Claims against CCH I and CCH I Capital Corp.)
Class G-6 (Interests in CCH I and CCH I Capital Corp.)


Class H-5 (Section 510(b) Claims against CCH II and CCH II Capital Corp.)
Class H-6 (Interests in CCH II and CCH II Capital Corp.)
 

 
 
43

--------------------------------------------------------------------------------

 
 
 
D.   Nonconsensual Confirmation.  Except as otherwise specifically provided in
the Plan, if any Impaired Class shall not accept the Plan by the requisite
statutory majority provided in section 1126(c) or (d) of the Bankruptcy Code,
the Debtors reserve the right to amend the Plan (subject to the Plan Support
Agreements and conditions to the Effective Date set forth below) or undertake to
have the Bankruptcy Court confirm the Plan under section 1129(b) of the
Bankruptcy Code or both.
 
 
 
44

--------------------------------------------------------------------------------

 
 


ARTICLE VI.
 
PROVISIONS FOR IMPLEMENTATION OF THE PLAN
 
A.   Sources of Consideration for Plan Distributions.  Cash Distributions under
the Plan shall be funded from:  (1) operations, (2) the New CCH II Notes
Commitment (as described in ARTICLE IV.H.4 above), and (3) the Rights Offering
(as described in ARTICLE IV.G.4 above).
 
1.   Use of Net Proceeds.  CCI shall utilize the Net Proceeds as follows:  (a)
to pay the expenses of the Rights Offering; (b) to contribute to CCH II an
amount sufficient to fund the Cash payments due on the CCH II Notes Claims; (c)
to contribute to CCO to pay the CCO Swap Agreements Claims; (d) to contribute,
as necessary, to Holdco, CCHC, CCH, CIH, CCH I, and CCH II in consideration for
New Value Interests; (e) to pay Administrative Expense Claims and to make other
payments as needed to confirm the Plan and to cause the Effective Date to occur;
and (f) to pay the fees and expenses described in ARTICLE VI.A.2 below in the
manner and order provided therein.  Subject to ARTICLE VI.A.2 below, plus
Professional Fees, the remaining Net Proceeds, if any, will be contributed to
CCO on the Effective Date to fund CCO’s working capital requirements following
the Effective Date.
 
2.   Specified Fees and Expenses.
 
(a)           Allen Management Receivable.  As partial consideration for the
settlement and compromise of the CII Settlement Claim, the Debtors (other than
CII) shall pay to Mr. Allen (or his designees) the Allen Management Receivable,
in Cash, as provided in clause (d) below.
 
(b)           Allen Fee Reimbursement.  As partial consideration for the
settlement and compromise of the CII Settlement Claim, the Debtors (other than
CII) shall pay to Mr. Allen (or his designees) the Allen Fee Reimbursement, in
Cash, as provided in clause (d) below.
 
(c)           Other Fees and Expenses.
 
Each participating Holder (including the Rollover Commitment Parties) shall
receive from the Debtors (other than CII) the Rollover Fee for the use of
capital, in Cash, as provided in clause (d) below.
 
Each New CCH II Notes Commitment Party shall receive from the Debtors (other
than CII) the New CCH II Notes Commitment Fee (if such fee is payable), for the
use of capital, in Cash, as provided in clause (d) below; provided, that such
New CCH II Notes Commitment Party shall not have terminated its Commitment
Letter with respect to the New CCH II Notes Commitment on or prior to the
Effective Date.
 
Each Equity Backstop Party shall receive from the Debtors (other than CII) the
Equity Backstop Fee (if such fee is payable), for the use of capital, in Cash,
as provided in clause (d) below; provided, that such Equity Backstop Party shall
not have terminated its Commitment Letter with respect to the Equity Backstop on
or prior to the Effective Date.
 
(d)           Priority of Payments.  On the Effective Date, the Allen Management
Receivable shall be paid in Cash to the extent of Available Cash.  If the Allen
Management Receivable is not paid in full on the Effective Date, then any unpaid
portion thereof shall be paid in Cash within 30 days after the end of the first
calendar quarter following the Effective Date to the extent of Available Cash on
the last day of such calendar quarter, and within 20 days after the end of each
following calendar quarter to the extent of Available Cash on the last day of
each such following calendar quarter, until the Allen Management Receivable is
paid in full.
 
On the Effective Date (or when the Overallotment Option is received by the
Reorganized Company), following payment of the Allen Management Receivable in
full, the Commitment Fees, the Allen Fee Reimbursement, and the VCP shall be
paid in Cash to the extent of any remaining Available Cash; provided, however,
that, if there is not sufficient Available Cash for payment of the Commitment
Fees, the Allen Fee Reimbursement, and the VCP in full on the Effective Date,
then payment of such fees on such date shall be reduced pro rata based on the
amount of each such fee in proportion to the total amount of the Commitment
Fees, the Allen Fee Reimbursement, and the VCP.  If the Commitment Fees, the
Allen
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
Fee Reimbursement, and the VCP are not paid in full on the Effective Date, then
any unpaid portion thereof shall be paid in Cash within 20 days after the end of
the first calendar quarter following the Effective Date in which the Allen
Management Receivable is paid in full in Cash if there is Available Cash on the
last day of such calendar quarter; provided, however, that, in the discretion of
the Board of Directors, the Allen Fee Reimbursement, the Commitment Fees, and
the VCP on a pari passu basis may be paid regardless of sufficient Available
Cash.  For the avoidance of doubt, in no event shall the Commitment Fees (or any
portion thereof), the Allen Fee Reimbursement (or any portion thereof) or the
VCP (or any portion thereof) be paid unless and until the Allen Management
Receivable has been paid in full.
 
If all Specified Fees and Expenses have not been paid in full on the Effective
Date, Cash in the full amount of the unpaid portion of the Specified Fees and
Expenses shall be retained by CCI pending payment, subject to the good faith
determination of the Reorganized Company to contribute all or any portion of
such retained amount to direct or indirect subsidiaries.  If such amounts are
contributed, alternative arrangements for actual funding by the Reorganized
Company shall be made by the Reorganized Company.
 
B.   Reorganized Company Equity Interests.  The Reorganized Company’s equity
interests shall consist of New Class A Stock, New Class B Stock, New Preferred
Stock and Warrants.
 
1.   New Class A Stock.  Shares of New Class A Stock shall be issued to (a)
participants in the Rights Offering, (b) Equity Backstop Parties upon the
exercise of the Overallotment Option (if exercised), (c) Holders of Claims with
respect to CCH I Notes, (d) the Allen Entities upon exchange of their
Reorganized Holdco equity pursuant to the Reorganized Holdco Exchange Agreement,
(e) holders of Warrants upon exercise of such Warrants, and (f) holders of
equity-based awards issued under the Management Incentive Plan.
 
CCI shall cause the New Class A Stock to be listed on the NASDAQ Global Select
Market as promptly as practicable but in no event prior to the later of (x) the
46th day following the Effective Date, and (y) October 15, 2009 (unless Mr.
Allen and the Reorganized Company agree to an earlier date), and the Reorganized
Company shall maintain such listing thereafter.
 
2.   New Class B Stock.  The New Class B Stock issued to Mr. Allen or other
Authorized Class B Holders shall be identical to the New Class A Stock except
with respect to certain voting, transfer and conversion rights.  Each share of
New Class B Stock shall be entitled to a number of votes such that the aggregate
number of votes attributable to the shares of New Class B Stock held by the
Authorized Class B Holders shall equal 35% (determined on a fully diluted basis)
of the combined voting power of the capital stock of the Reorganized
Company.  Subject to the Lock-Up Agreement, each holder of New Class B Stock
shall have the right to convert its shares of New Class B Stock into shares of
New Class A Stock on a one-for-one basis.  In addition, on or after January 1,
2011, Reorganized CCI shall have the right to cause shares of New Class B Stock
to convert into shares of New Class A Stock on a one-for-one basis pursuant to
and in accordance with the provisions of the Amended and Restated Certificate of
Incorporation.  New Class B Stock shall be subject to restrictions on conversion
and transfer pursuant to the Lock-Up Agreement.
 
3.   New Preferred Stock.  Shares of New Preferred Stock shall be issued to
Holders of CCI Notes Claims.  The New Preferred Stock shall be listed on an
exchange contemporaneously with the New Class A Stock.
 
4.   Warrants.  Warrants to be issued pursuant to the Plan consist solely of CIH
Warrants, CCH Warrants and CII Settlement Claim Warrants.
 
5.   Registration Rights.  Holders of New Common Stock shall be entitled to
registration rights pursuant to the Equity Registration Rights Agreement.
 
6.   Post-Confirmation Restrictions.  For a period of at least six (6) months
following the Effective Date, the Reorganized Company, Reorganized Holdco,
Reorganized CCO and each of their respective direct and indirect subsidiaries
shall not negotiate, enter into agreements, understandings or arrangements or
consummate transactions in the aggregate in excess of $500 million in total
value to the extent that such transactions shall occur at a price in excess of
110% of either the value implied by the Plan or the appraised values, if any
such appraisal is
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
obtained pursuant to ARTICLE VI.C.2.  Any transactions occurring at a price that
implies a value of 110% or lower than both of such value implied by the Plan and
such appraised values (if obtained) shall not be subject to restriction and
shall not be taken into account in determining whether the $500 million
limitation has been exceeded.
 
C.   CII Settlement Claim.  Notwithstanding anything to the contrary herein, on
the Effective Date, the following consideration shall be transferred by the
Debtors (other than CII) to Mr. Allen (or his designees which, in the case of
New Class B Stock, shall be limited to Authorized Class B Holders) on account of
the CII Settlement Claim:  (a) shares of New Class B Stock representing, as of
the Effective Date, (i) 2% of the equity value of the Reorganized Company, after
giving effect to the Rights Offering, but prior to the issuance of the Warrants
and equity-based awards under the Management Incentive Plan, and (ii) 35%
(determined on a fully diluted basis) of the combined voting power of the
capital stock of Reorganized CCI; (b) the CII Settlement Claim Warrants; (c) $85
million principal amount of New CCH II Notes, which shall be deemed transferred
from Holders of CCH I Notes Claims automatically and without further action by
any party; (d) Cash in the amount of $25 million on account of the Allen
Management Receivable; (e) $150 million in Cash; and (f) Cash of up to $20
million on account of the Allen Fee Reimbursement.  In addition, on the
Effective Date, CII shall retain a 1% direct equity interest in Reorganized
Holdco, including the right to exchange such interest into New Class A Stock,
pursuant to the Reorganized Holdco Exchange Agreement, and Mr. Allen shall
retain all of the Interests in Reorganized CII.  Furthermore, on the Effective
Date, the 7,282,183 CC VIII Preferred Units held by the CII shall be deemed
transferred, automatically and without further action by any party, to
Reorganized CCI.
 
1.   Bankruptcy Rule 9019.  The treatment set forth above and the rights and
obligations accorded elsewhere in this Plan on account of the CII Settlement
Claim shall constitute the compromise and settlement under Bankruptcy Rule 9019
by and among the Debtors (other than CII), on the one hand, and the CII
Settlement Claim Parties, on the other hand, that fully resolves any and all
legal, contractual and equitable rights, claims and remedies between such
parties in exchange for the consideration to be given to such parties.  For the
avoidance of doubt, CCH I Claims and CIH Claims held by CII shall be treated
identically to similar Claims held by Persons other than CII.
 
2.   Independent Appraisal.  Within 30 days after the Effective Date, at Mr.
Allen’s request, Reorganized CCI, Reorganized Holdco and Reorganized CCO shall
obtain (at their expense) an independent appraisal of the fair market value of
Reorganized Holdco’s and Reorganized CCO’s (and their respective subsidiaries’)
tangible and intangible assets as of the Effective Date that will include a
reasonable allocation of value on an asset-by-asset basis, including any and all
below market financing arrangements as may be appropriate.  The appraisal firm
and scope of the appraisal shall be reasonably acceptable to Mr. Allen and
Reorganized CCI, Reorganized Holdco and Reorganized CCO, but shall at all times
be retained by and act under the direction of Reorganized CCI, Reorganized
Holdco and Reorganized CCO, consulting with Mr. Allen.
 
3.   Retained Interest; Preservation of Exchange Right.  As partial
consideration for the settlement and compromise of the CII Settlement Claim, CII
will retain a 1% equity interest in Reorganized Holdco and shall hold such
interest pursuant to and in accordance with the Reorganized Holdco LLC
Agreement.  After the Effective Date, CII or its transferee that is an Allen
Entity shall have the right to exchange all or a portion of their Reorganized
Holdco equity for New Class A Stock pursuant to the terms of the Reorganized
Holdco Exchange Agreement.
 
There shall be no restrictions on the Allen Entities’ ability to liquidate or
sell CII following consummation of the Plan; provided, that CII shall have
transferred all interests in Reorganized Holdco to one or more Allen Entities
(or to Reorganized CCI pursuant to the Reorganized Holdco Exchange Agreement)
prior to or as part of such liquidation or sale as provided in the Reorganized
Holdco LLC Agreement.
 
4.   Other Matters.  The Parties agree to use reasonable best efforts to ensure
that Plan Confirmation and the Effective Date occur in the same calendar
year.  The Debtors shall not seek to schedule, and shall use all commercially
reasonable efforts to avoid scheduling the hearing to confirm the Plan during
the month of December.
 
5.   Post-Effective Date Lock-Up Agreement.  Shares of New Class B Stock
received by Mr. Allen under the Plan shall be subject to restrictions on
transfer and conversion as set forth in the Lock-Up Agreement.
 
 
 
47

--------------------------------------------------------------------------------

 
 
For the avoidance of doubt, notwithstanding any other provision of the Plan, CII
shall not be liable for any payment or distributions on account of Claims,
Interests or amounts to be paid or owing by or other obligations of any kind of
the Debtors (other than CII) under or in connection with the Plan.
 
D.   Section 1145 Exemption.  Pursuant to section 1145 of the Bankruptcy Code,
the offering, issuance, and distribution of any Securities pursuant to the Plan
and any and all settlement agreements incorporated herein shall be exempt from,
among other things, the registration requirements of section 5 of the Securities
Act and any other applicable law requiring registration prior to the offering,
issuance, distribution or sale of Securities.  In addition, except as otherwise
provided in the Plan, under section 1145 of the Bankruptcy Code, any Securities
contemplated by the Plan and any and all settlement agreements incorporated
therein will be freely tradable by the recipients thereof, subject to (a) the
provisions of section 1145(b)(1) of the Bankruptcy Code relating to the
definition of an underwriter in section 2(a)(11) of the Securities Act, and
compliance with any rules and regulations of the Securities and Exchange
Commission, if any, applicable at the time of any future transfer of such
Securities or instruments; (b) the restrictions, if any, on the transferability
of such Securities and instruments; and (c) applicable regulatory
approval.  Notwithstanding the foregoing, shares of New Class A Stock issued to
Eligible CCH I Notes Claim Holders pursuant to the Rights Offering and New CCH
II Notes issued to Rollover Commitment Parties and New CCH II Note Commitment
Parties shall be issued pursuant to the exemption provided under section 4(2) of
the Securities Act.  The holders of such equity and debt securities and certain
other affiliates of the Reorganized Company shall receive registration rights as
set forth in the Equity Registration Rights Agreement and the Debt Registration
Rights Agreement, respectively.
 
E.   Corporate Existence.  Except as otherwise provided in the Plan, each Debtor
shall continue to exist after the Effective Date as a separate corporate Entity,
limited liability company, partnership or other form, as the case may be, with
all the powers of a corporation, limited liability company, partnership or other
form, as the case may be, pursuant to the applicable law in the jurisdiction in
which each applicable Debtor is incorporated or formed and pursuant to the
respective certificate of incorporation and bylaws (or other formation
documents) in effect prior to the Effective Date, except to the extent such
certificate of incorporation and bylaws (or other formation documents) are
amended by the Plan or otherwise, and to the extent such documents are amended,
such documents are deemed to be pursuant to the Plan and require no further
action or approval.
 
F.   Vesting of Assets in the Reorganized Debtors.  Except as otherwise provided
in the Plan or any agreement, instrument, or other document incorporated
therein, on the Effective Date, all property in each Estate, all Causes of
Action, and any property acquired by any of the Debtors pursuant to the Plan
shall vest in each respective Reorganized Debtor, free and clear of all Liens,
Claims, charges or other encumbrances (except for Liens, if any, granted to
secure any indebtedness that is Unimpaired by the Plan).  On and after the
Effective Date, except as otherwise provided in the Plan, each Reorganized
Debtor may operate its business and may use, acquire or dispose of property and
compromise or settle any Claims, Interests or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules.
 
G.   Discharge of Debtors.  Except as otherwise provided in the Plan, on the
Effective Date and effective as of the Effective Date:  (1) the rights afforded
in the Plan and the treatment of all Claims and Interests shall be in exchange
for and in complete satisfaction, discharge and release of all Claims and
Interests of any nature whatsoever, including any interest accrued on such
Claims from and after the Petition Date, against the Debtors, or any of their
assets, property or Estates; (2) the Plan shall bind all Holders of Claims and
Interests, notwithstanding whether any such Holders failed to vote to accept or
reject the Plan or voted to reject the Plan; (3) all Claims against and
Interests in the Debtors shall be satisfied, discharged and released in full,
and the Debtors’ liability with respect thereto shall be extinguished
completely, including any liability of the kind specified under section 502(g)
of the Bankruptcy Code; and (4) all Entities shall be precluded from asserting
against the Debtors, the Debtors’ Estates, the Reorganized Debtors, each of
their successors and assigns, and each of their assets and properties, any other
Claims or Interests based upon any documents, instruments or any act or
omission, transaction or other activity of any kind or nature that occurred
prior to the Effective Date.  All debt under the Plan that shall be surrendered,
redeemed, exchanged or cancelled shall be deemed for all purposes, including
income tax purposes, to be outstanding until the Effective Date, and such debt
shall not be deemed surrendered, redeemed, exchanged or cancelled on any date
earlier than the Effective Date.
 
 
 
48

--------------------------------------------------------------------------------

 
 
H.   Restructuring Transactions.  On the Effective Date or as soon as reasonably
practicable thereafter, the Reorganized Debtors may take all actions as may be
necessary or appropriate to effect any transaction described in, approved by,
contemplated by or necessary to effectuate the Plan, including:  (1) certain
transactions in conjunction with the Effective Date in accordance with Exhibit
22 to the Plan Supplement; (2) the execution and delivery of appropriate
agreements or other documents of merger, consolidation or reorganization
containing terms that are consistent with the terms of the Plan and that satisfy
the requirements of applicable law; (3) the execution and delivery of
appropriate instruments of transfer, assignment, assumption or delegation of any
property, right, liability, duty or obligation on terms consistent with the
terms of the Plan; (4) the filing of appropriate certificates of incorporation,
merger or consolidation with the appropriate governmental authorities pursuant
to applicable law; and (5) all other actions that the Reorganized Debtors
determine are necessary or appropriate.
 
I.   Corporate Action.  Each of the matters provided for by the Plan involving
the corporate structure of the Debtors or corporate or related actions to be
taken by or required of the Reorganized Debtors shall, as of the Effective Date,
be deemed to have occurred and be effective as provided in the Plan (except to
the extent otherwise indicated), and shall be authorized, approved, and, to the
extent taken prior to the Effective Date, ratified in all respects without any
requirement of further action by Holders of Claims or Interests, directors of
the Debtors or any other Entity.  Without limiting the foregoing, such actions
may include:  the adoption and (as applicable) filing of the Amended and
Restated Certificate of Incorporation and the Amended and Restated Bylaws; the
adoption of the Reorganized Holdco LLC Agreement; the appointment of officers
and (as applicable) directors for the Reorganized Debtors; and the adoption,
implementation, and amendment of the Management Incentive Plan.
 
J.   Post-Effective Date Governance.  The Reorganized Debtors shall enter into
such agreements and amend their corporate governance documents to the extent
necessary to implement the terms and conditions of the Plan.  Without limiting
the generality of the foregoing, as of the Effective Date, Reorganized CCI shall
be governed by the Amended and Restated Certificate of Incorporation and the
Amended and Restated Bylaws.  On and as of the Effective Date, the Rights
Agreement between CCI and Mellon Investor Services LLC, dated as of August 14,
2007, as amended thereafter, shall be automatically terminated.
 
K.   Limited Liability Company Agreement.  The Holdco LLC Agreement shall be in
effect and govern Holdco for the period up to and including the Effective
Date.  At the Effective Date, the Holdco LLC Agreement shall be amended and
restated and the Reorganized Holdco LLC Agreement shall be in effect as of the
day immediately following the Effective Date for federal, state, local and
foreign income tax purposes.  Reorganized Holdco shall effect a “closing of the
books” as of the Effective Date, and the provisions of the Holdco LLC Agreement,
taking into account each member’s Percentage Interest (as defined in the Holdco
LLC Agreement) immediately before the transactions contemplated by this Plan,
shall govern with respect to allocations of items of income, gain, loss, credit
and deduction for the period up to and including the Effective Date, including
any items of income, gain, loss, credit and deduction arising on the Effective
Date and/or arising as a result of the transactions effective as of the
Effective Date as contemplated by this Plan.  Reorganized Holdco shall not make
the election under section 108(i) of the U.S. Internal Revenue Code of 1986, as
amended (or any similar election under state or local law), with respect to any
cancellation of indebtedness income relating to the consummation of the
Plan.  Notwithstanding anything to the contrary in the Reorganized Holdco LLC
Agreement, in the event of any dispute, challenge, audit or examination of
Holdco’s tax affairs for any period prior to or including the Effective Date,
the consent of Mr. Allen shall be required to settle any such dispute and Mr.
Allen and CII shall be entitled to participate alongside Reorganized CCI in any
such examinations, judicial determinations, and administrative proceedings, with
respect to any portion of the dispute relating to the period prior to and
including the Effective Date.
 
L.   Effectuating Documents; Further Transactions.  On and after the Effective
Date, the Reorganized Debtors, and the officers and members of the boards of
directors or managers, as applicable, thereof, are authorized to and may issue,
execute, deliver, file or record such contracts, Securities, instruments,
releases, and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate, implement, and further evidence the
terms and conditions of the Plan and the Securities issued pursuant to the Plan
in the name of and on behalf of the Reorganized Debtors, without the need for
any approvals, authorizations, or consents except for those expressly required
pursuant to the Plan.
 
M.   Exemption from Certain Transfer Taxes and Recording Fees.  Pursuant to
section 1146(a) of the Bankruptcy Code, any transfer from a Debtor to a
Reorganized Debtor or to any Entity pursuant to, in contemplation
 
 
 
49

--------------------------------------------------------------------------------

 
 
of, or in connection with the Plan or pursuant to:  (1) the issuance,
distribution, transfer, or exchange of any debt, equity Security, or other
interest in the Debtors or the Reorganized Debtors; (2) the creation,
modification, consolidation, or recording of any mortgage, deed of trust or
other security interest, or the securing of additional indebtedness by such or
other means; (3) the making, assignment, or recording of any lease or sublease;
or (4) the making, delivery, or recording of any deed or other instrument of
transfer under, in furtherance of, or in connection with, the Plan, including
any deeds, bills of sale, assignments, or other instrument of transfer executed
in connection with any transaction arising out of, contemplated by, or in any
way related to the Plan, shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, real estate
transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording fee, regulatory filing or recording fee, or other similar tax or
governmental assessment, and the appropriate state or local governmental
officials or agents shall forego the collection of any such tax or governmental
assessment and to accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or
governmental assessment.
 
N.   Board Representation.  The Amended and Restated Certificate of
Incorporation and the Amended and Restated Bylaws shall provide that the Board
of Directors shall be fixed at 11 members.  Each projected holder of 10% or more
of the voting power of the Reorganized Company on the Effective Date (determined
on an undiluted basis and giving effect to the Overallotment Option) based on
such holder’s pro rata share of New Class A Stock (i) to be received in respect
of its CCH I Notes Claims, (ii) to be purchased pursuant to its exercise of
Rights and (iii) to be purchased pursuant to the exercise by such holder of its
Overallotment Option, if any, on or prior to the date that is five business days
prior to the commencement of the Confirmation Hearing, shall have the right to
appoint one member of the initial Board of Directors upon emergence for each 10%
of the voting power attributable to such holder’s New Class A Stock.  Mr. Allen
shall have the right to appoint four (4) of the eleven (11) members of the
initial Board of Directors, and  Neil Smit, the President and Chief Executive
Officer of the Reorganized Company, will also serve on the Reorganized Company’s
Board of Directors.  The identity of these members will be disclosed on Exhibit
23 to the Plan Supplement prior to the hearing on Confirmation of the
Plan.  Subject to the Amended and Restated Bylaws relating to the filling of
vacancies, if any, on the Board of Directors, the members of the Board of
Directors as constituted on the Effective Date will continue to serve at least
until the first annual meeting of stockholders after the Effective Date, which
meeting shall not take place until at least 12 months after the Effective
Date.  Starting at such first annual meeting of stockholders and so long as
shares of New Class B Stock are outstanding, holders of New Class B Stock shall
have the right to elect 35% of the members of the Board of Directors (rounded up
to the next whole number), and all other members of the Board of Directors shall
be elected by majority vote of New Class A Stock and New Preferred Stock, voting
together as a single class.
 
The members of the Board of Directors elected by holders of New Class B Stock
shall have no less than proportionate representation on each committee of the
Board of Directors, except for any committee (1) required by applicable stock
exchange rules to be comprised solely of independent directors or (2) formed
solely for the purpose of reviewing, recommending and/or authorizing any
transaction in which holders of Class B Stock or their affiliates (other than
Reorganized CCI or its subsidiaries) are interested parties.  In addition, CCI’s
current Chief Executive Officer and Chief Operating Officer will continue in
their same positions.
 
O.   Senior Management.  The CEO and the COO of the Reorganized Company shall be
the same as the CEO and COO of CCI on the date hereof.  The CEO and COO shall
receive Cash and bonus compensation and benefits on substantially the same terms
as (but not less economically favorable than) those contained in their
respective employment agreements in effect on the date hereof.  The CEO shall
receive (1) long-term incentive compensation having substantially the same value
as the long-term incentive compensation contained in his employment agreement in
effect on the date hereof, and (2) a waiver with respect to the retention bonus
clawback provision contained in his employment agreement in effect on the date
hereof.
 
Key Executives of the Reorganized Debtors shall be determined by the Board of
Directors in consultation with the CEO.  The Reorganized Debtors shall provide
Key Executives with Cash and bonus compensation and benefits consistent with
(but not less economically favorable than) such Key Executives’ respective
employment agreements in effect on the date hereof.
 
P.   Management Incentive Plan and VCP.  The Reorganized Company shall be deemed
to have adopted the Management Incentive Plan and VCP on the Effective Date.
 
 
 
50

--------------------------------------------------------------------------------

 
 
Q.   Employee and Retiree Benefits.  Except with respect to any rejected
employment agreements, on and after the Effective Date, the Reorganized Debtors
may: (1) honor, in the ordinary course of business, any contracts, agreements,
policies, programs, and plans for, among other things, compensation (including
equity based and bonus compensation), health care benefits, disability benefits,
deferred compensation benefits, travel benefits, savings, severance benefits,
retirement benefits, welfare benefits, workers’ compensation insurance, and
accidental death and dismemberment insurance for the directors, officers, and
employees of any of the Debtors who served in such capacity at any time; and (2)
honor, in the ordinary course of business, Claims of employees employed as of
the Effective Date for accrued vacation time arising prior to the Petition Date;
provided, however, that the Debtors’ or Reorganized Debtors’ performance of any
employment agreement that is not a rejected employment agreement will not
entitle any Person to any benefit or alleged entitlement under any policy,
program or plan that has expired or been terminated before the Effective Date,
or restore, reinstate, or revive any such benefit or alleged entitlement under
any such policy, program, or plan.  Nothing in the Plan shall limit, diminish,
or otherwise alter the Reorganized Debtors’ defenses, claims, Causes of Action,
or other rights with respect to any such contracts, agreements, policies,
programs, and plans.  Notwithstanding the foregoing, pursuant to section
1129(a)(13) of the Bankruptcy Code, on and after the Effective Date, all retiree
benefits (as that term is defined in section 1114 of the Bankruptcy Code), if
any, shall continue to be paid in accordance with applicable law.
 
R.   Creation of Professional Fee Escrow Account.  On the Effective Date, the
Reorganized Debtors shall establish the Professional Fee Escrow Account and
reserve an amount necessary to pay all of the Accrued Professional Compensation.
 
S.   Preservation of Rights of Action.  Subject to the releases set forth in
ARTICLE X.D and ARTICLE X.E below, and in accordance with section 1123(b) of the
Bankruptcy Code, the Reorganized Debtors shall retain and may enforce all rights
to commence and pursue, as appropriate, any and all Causes of Action, whether
arising before or after the Petition Date, including any actions specifically
enumerated in the Plan Supplement, and the Reorganized Debtors’ rights to
commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date.  The Reorganized Debtors
may pursue such Causes of Action, as appropriate, in accordance with the best
interests of the Reorganized Debtors.  No Entity may rely on the absence of a
specific reference in the Plan, the Plan Supplement or the Disclosure Statement
to any Cause of Action against them as any indication that the Debtors or
Reorganized Debtors, as applicable, will not pursue any and all available Causes
of Action against them.  The Debtors or Reorganized Debtors, as applicable,
expressly reserve all rights to prosecute any and all Causes of Action against
any Entity, except as otherwise expressly provided in the Plan.  Unless any
Causes of Action against an Entity are expressly waived, relinquished,
exculpated, released, compromised or settled in the Plan or a Bankruptcy Court
order, the Reorganized Debtors expressly reserve all Causes of Action, for later
adjudication, and, therefore no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable or otherwise) or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or the Effective
Date.
 
Further, subject to the releases set forth in ARTICLE X.D and ARTICLE X.D below,
the Reorganized Debtors reserve and shall retain the foregoing Causes of Action
notwithstanding the rejection or repudiation of any Executory Contract during
the Chapter 11 Cases or pursuant to the Plan.  In accordance with section
1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold
against any Entity shall vest in the Reorganized Debtors, as the case may
be.  The applicable Reorganized Debtor, through its authorized agents or
representatives, shall retain and may exclusively enforce any and all such
Causes of Action.  The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute,
enforce, abandon, settle, compromise, release, withdraw or litigate to judgment
any such Causes of Action and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order or
approval of the Bankruptcy Court.
 
 
 
51

--------------------------------------------------------------------------------

 
 
ARTICLE VII.

 
TREATMENT OF EXECUTORY CONTRACTS
 
A.   Assumption and Rejection of Executory Contracts.  With the exception of
Executory Contracts between a Debtor (other than CII) and a CII Settlement Claim
Party, which shall be deemed rejected unless set forth in clause (b) of the
definition of “CII Settlement Claim,” each of the Debtors’ Executory Contracts,
including the Management Agreement, the Mutual Services Agreement, and the
Employment Agreements (subject to the conditions in ARTICLES VI.O and VII.A),
shall be deemed assumed as of the Effective Date, unless listed on Exhibit 24 to
the Plan Supplement and mutually agreed to by the Debtors, the Requisite
Holders, and Mr. Allen.
 
The Employment Agreements of the CEO and COO shall be modified as set forth in
ARTICLE VI.O and be deemed assumed as of the Effective Date.
 
The Employment Agreements of the Chief Financial Officer, Chief Restructuring
Officer, General Counsel and Corporate Secretary, Chief Marketing Officer, and
Chief Technology Officer as of the Petition Date shall be deemed assumed as of
the Effective Date, contingent upon amending such Employment Agreements, to the
extent applicable, to:  (i) conform the definition of “Change in Control” to the
corresponding definition in the VCP; (ii) provide that “Good Reason” shall not
exist under the Employment Agreements by virtue of the filing of the Chapter 11
Cases or the implementation of the Plan; and (iii) include an acknowledgement
that, contingent upon the VCP becoming effective as set forth in the Plan, no
awards will be granted in 2009 under the Incentive Program in place as of the
Petition Date.
 
The Employment Agreements of the Chief Accounting Officer, Treasurer, SVP–IT,
SVP–Business Development, SVP–Customer Operations, SVP–Media, President–West
Division and President–East Division shall be deemed assumed as of the Effective
Date, contingent upon amending such Employment Agreements to:  (i) conform the
definition of “Change in Control” to the corresponding definition in the VCP;
and (ii) provide that “Good Reason” shall not exist under the Employment
Agreements by virtue of the filing of the Chapter 11 Cases or the implementation
of the Plan.
 
Except as expressly provided otherwise, the Plan shall give effect to any
subordination rights as required by section 510(a) of the Bankruptcy Code.
 
Entry of the Confirmation Order shall constitute a Bankruptcy Court order
approving the assumptions or rejections of such Executory Contracts as set forth
in the Plan, all pursuant to sections 365(a) and 1123 of the Bankruptcy
Code.  Unless otherwise indicated, all assumptions or rejections of such
Executory Contracts in the Plan are effective as of the Effective Date.  Each
such Executory Contract assumed pursuant to the Plan or by Bankruptcy Court
order but not assigned to a third party prior to the Effective Date shall revest
in and be fully enforceable by the applicable contracting Reorganized Debtor in
accordance with its terms, except as such terms may have been modified by such
order.  Notwithstanding anything to the contrary in the Plan, the Debtors or
Reorganized Debtors, as applicable, reserve the right, with the consent of the
Requisite Holders and Mr. Allen, to alter, amend, modify or supplement the
Exhibit of Executory Contracts identified in the Plan Supplement.
 
B.   Indemnification Obligations.  Notwithstanding anything to the contrary
herein, the obligations of the Debtors as provided in the Debtors’ respective
certificates of incorporation, bylaws, applicable law or other applicable
agreements as of the Petition Date to indemnify, defend, reimburse, exculpate,
advance fees and expenses to, or limit the liability of directors or officers
who were directors or officers of such Debtor at any time prior to the Effective
Date, respectively, against any claims or causes of action, whether direct or
derivative, liquidated or unliquidated, fixed or contingent, disputed or
undisputed, matured or unmatured, known or unknown, foreseen or unforeseen,
asserted or unasserted, shall survive confirmation of the Plan, remain
unaffected thereby after the Effective Date and not be discharged, irrespective
of whether such indemnification, defense, advancement, reimbursement,
exculpation or limitation is owed in connection with an event occurring before
or after the Petition Date.  Any Claim based on the Debtors’ obligations herein
shall not be a Disputed Claim or subject to any objection in either case by
reason of section 502(e)(1)(B) of the Bankruptcy Code.
 
 
 
52

--------------------------------------------------------------------------------

 
 
As of the Effective Date, each Debtor’s bylaws shall provide for the
indemnification, defense, reimbursement, exculpation, and/or limitation of
liability of, and advancement of fees and expenses to, directors and officers
who were directors or officers of such Debtor, at any time prior to the
Effective Date at least to the same extent as the bylaws of each of the
Respective Debtors on the Petition Date, against any claims or causes of action
whether direct or derivative, liquidated or unliquidated, fixed or contingent,
disputed or undisputed, matured or unmatured, known or unknown, foreseen or
unforeseen, asserted or unasserted, and none of the Reorganized Debtors shall
amend and/or restate its certificate of incorporation or bylaws before or after
the Effective Date to terminate or materially adversely affect any of the
Reorganized Debtors’ obligations or such directors’ or officers’ rights.
 
In addition, after the Effective Date, none of the Reorganized Debtors shall
terminate or otherwise reduce the coverage under any directors’ and officers’
insurance policies (including any “tail policy”) in effect on the Petition Date,
with respect to conduct occurring prior thereto, and all directors and officers
of the Debtors who served in such capacity at any time prior to the Effective
Date shall be entitled to the full benefits of any such policy for the full term
of such policy regardless of whether such directors and/or officers remain in
such positions after the Effective Date.
 
C.   Cure of Defaults for Assumed Executory Contracts.  With respect to each of
the Debtors’ Executory Contracts to be assumed, the Debtors shall have
designated a proposed Cure, and the assumption of such Executory Contract may be
conditioned upon the disposition of all issues with respect to Cure.  Any
provisions or terms of the Debtors’ Executory Contracts to be assumed pursuant
to the Plan that are, or may be, alleged to be in default, shall be satisfied
solely by Cure or by an agreed-upon waiver of Cure.  Except with respect to
Executory Contracts in which the Debtors and the applicable counterparties have
stipulated in writing to payment of Cure, all requests for payment of Cure that
differ from the amounts proposed by the Debtors must be Filed with the Notice,
Claims and Solicitation Agent on or before the Cure Bar Date.  The Cure Bar Date
shall not apply to any franchise or Executory Contract with a state or local
franchise authority.  Any request for payment of Cure that is not timely Filed
shall be disallowed automatically and forever barred from assertion and shall
not be enforceable against any Reorganized Debtor, without the need for any
objection by the Reorganized Debtors or further notice to or action, order, or
approval of the Bankruptcy Court, and any Claim for Cure shall be deemed fully
satisfied, released, and discharged upon payment by the applicable Debtor of the
amount listed on the Debtors’ proposed Cure schedule, notwithstanding anything
included in the Schedules or in any Proof of Claim to the contrary; provided,
however, that nothing shall prevent the applicable Reorganized Debtor from
paying any Cure despite the failure of the relevant counterparty to File such
request for payment of such Cure.  The Reorganized Debtors also may settle any
Cure without further notice to or action, order, or approval of the Bankruptcy
Court.
 
If the Debtors or Reorganized Debtors, as applicable, object to any Cure or any
other matter related to assumption, the Bankruptcy Court shall determine the
Allowed amount of such Cure and any related issues.  If there is a dispute
regarding such Cure, the ability of the applicable Reorganized Debtor or any
assignee to provide “adequate assurance of future performance” within the
meaning of section 365 of the Bankruptcy Code, or any other matter pertaining to
assumption, then Cure shall occur as soon as reasonably practicable after entry
of a Final Order resolving such dispute, approving such assumption (and, if
applicable, assignment), or as may be agreed upon by the applicable Debtor or
Reorganized Debtor, and the counterparty to the Executory Contract.  Any
counterparty to an Executory Contract that fails to object timely to the
proposed assumption of any Executory Contract will be deemed to have consented
to such assumption.  The Debtors or Reorganized Debtors, as applicable, reserve
the right, with the consent of the Requisite Holders and Mr. Allen, either to
reject or nullify the assumption of any Executory Contract no later than thirty
days after a Final Order determining the Cure or any request for adequate
assurance of future performance required to assume such Executory Contract.
 
Assumption of any Executory Contract pursuant to the Plan or otherwise, except
any Executory Contract with a state or local franchise authority shall result in
the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control
or ownership interest composition or other bankruptcy-related defaults, arising
under any assumed Executory Contract at any time prior to the effective date of
assumption.  Any Proof of Claim Filed with respect to an Executory Contract that
has been assumed shall be deemed disallowed and expunged, without further notice
to or action, order or approval of the Bankruptcy Court.
 
 
 
53

--------------------------------------------------------------------------------

 
 
D.   Claims Based on Rejection or Repudiation of Executory Contracts.  Unless
otherwise provided by a Bankruptcy Court order, any Proofs of Claim asserting
Claims arising from the rejection or repudiation of the Debtors’ Executory
Contracts pursuant to the Plan or otherwise must be Filed with the Notice,
Claims and Solicitation Agent no later than thirty days after the later of the
Effective Date or the effective date of rejection or repudiation.  Any Proofs of
Claim arising from the rejection or repudiation of the Debtors’ Executory
Contracts that are not timely Filed shall be disallowed automatically, forever
barred from assertion, and shall not be enforceable against any Reorganized
Debtor without the need for any objection by the Reorganized Debtors or further
notice to or action, order, or approval of the Bankruptcy Court, and any Claim
arising out of the rejection or repudiation of the Executory Contract shall be
deemed fully satisfied, released, and discharged, notwithstanding anything in
the Schedules or a Proof of Claim to the contrary.
 
E.   Reservation of Rights.  Neither the exclusion nor inclusion of any contract
or lease in the Plan Supplement, nor anything contained in the Plan, shall
constitute an admission by the Debtors that any such contract or lease is in
fact an Executory Contract or that any Reorganized Debtor has any liability
thereunder.  If there is a dispute regarding whether a contract or lease is or
was executory or unexpired at the time of assumption or rejection, the Debtors
or Reorganized Debtors, as applicable, shall have thirty (30) days following
entry of a Final Order resolving such dispute to alter their treatment of such
contract or lease.
 
F.   Nonoccurrence of Effective Date.  In the event that the Effective Date does
not occur, the Bankruptcy Court shall retain jurisdiction with respect to any
consensual request to extend the deadline for assuming or rejecting unexpired
leases pursuant to section 365(d)(4) of the Bankruptcy Code.
 
 
 
54

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
 
PROCEDURES FOR RESOLVING CLAIMS AND DISPUTES
 
A.   Allowance of Claims and Interests.  After the Effective Date, each
Reorganized Debtor shall have and retain any and all rights and defenses such
Debtor had with respect to any Claim or Interest immediately prior to the
Effective Date.
 
B.   Claims and Interests Administration Responsibilities.  Except as otherwise
specifically provided in the Plan, after the Effective Date, the Reorganized
Debtors shall have the sole authority:  (1) to File, withdraw or litigate to
judgment, objections to Claims or Interests; (2) to settle or compromise any
Disputed Claim without any further notice to or action, order or approval by the
Bankruptcy Court; and (3) to administer and adjust the Claims Register to
reflect any such settlements or compromises without any further notice to or
action, order or approval by the Bankruptcy Court.
 
C.   Estimation of Claims and Interests.  Before or after the Effective Date,
the Debtors or Reorganized Debtors, as applicable, may (but are not required to)
at any time request that the Bankruptcy Court estimate any Disputed Claim or
Interest that is contingent or unliquidated pursuant to section 502(c) of the
Bankruptcy Code for any reason, regardless of whether any party previously has
objected to such Claim or Interest or whether the Bankruptcy Court has ruled on
any such objection, and the Bankruptcy Court shall retain jurisdiction to
estimate any such Claim or Interest, including during the litigation of any
objection to any Claim or Interest or during the appeal relating to such
objection.  Notwithstanding any provision otherwise in the Plan, a Claim or
Interest that has been expunged from the Claims Register, but that either is
subject to appeal or has not been the subject of a Final Order, shall be deemed
to be estimated at zero dollars, unless otherwise ordered by the Bankruptcy
Court.  In the event that the Bankruptcy Court estimates any contingent or
unliquidated Claim or Interest, that estimated amount shall constitute a maximum
limitation on such Claim or Interest for all purposes under the Plan (including
for purposes of distributions), and the relevant Reorganized Debtor may elect to
pursue any supplemental proceedings to object to any ultimate distribution on
such Claim or Interest.
 
D.   Adjustment to Claims and Interests Without Objection.  Any Claim or
Interest that has been paid or satisfied, or any Claim or Interest that has been
amended or superseded, may be adjusted or expunged on the Claims Register by the
Reorganized Debtors without a claims objection having to be Filed and without
any further notice to or action, order, or approval of the Bankruptcy
Court.  Beginning on the end of the first full calendar quarter that is at least
90 days after the Effective Date, the Reorganized Debtors shall publish every
calendar quarter a list of all Claims or Interests that have been paid,
satisfied, amended or superseded during such prior calendar quarter.
 
E.   Disallowance of Claims or Interests.  Any Claims or Interests held by
Entities from which property is recoverable under section 542, 543, 550, or 553
of the Bankruptcy Code or that is a transferee of a transfer avoidable under
section 522(f), 522(h), 544, 545, 547, 548, 549 or 724(a) of the Bankruptcy
Code, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy
Code, and Holders of such Claims and Interests may not receive any distributions
on account of such Claims and Interests until such time as such Causes of Action
against that Entity have been settled or a Bankruptcy Court order with respect
thereto has been entered and all sums due, if any, to the Debtors by that Entity
have been turned over or paid to the Reorganized Debtors.  All Claims Filed on
account of an Indemnification Obligation to a director, officer or employee
shall be deemed satisfied and expunged from the Claims Register as of the
Effective Date to the extent such Indemnification Obligation is assumed (or
honored or reaffirmed, as the case may be) pursuant to the Plan, without any
further notice to or action, order or approval of the Bankruptcy Court.  All
Claims Filed on account of an employee benefit shall be deemed satisfied and
expunged from the Claims Register as of the Effective Date to the extent the
Reorganized Debtors elect to honor such employee benefit, without any further
notice to or action, order or approval of the Bankruptcy Court.
 
F.   Offer of Judgment.  The Reorganized Debtors are authorized to serve upon a
Holder of a Claim an offer to allow judgment to be taken on account of such
Claim, and, pursuant to Bankruptcy Rules 7068 and 9014, Federal Rule of Civil
Procedure 68 shall apply to such offer of judgment.  To the extent the Holder of
a Claim or Interest must pay the costs incurred by the Reorganized Debtors after
the making of such offer, the Reorganized Debtors are entitled to setoff such
amounts against the amount of any distribution to be paid to such Holder without
any further notice to or action, order, or approval of the Bankruptcy Court.
 
 
 
55

--------------------------------------------------------------------------------

 
 
G.   Amendments to Claims.  On or after the Effective Date, a Claim may not be
Filed or amended without the prior authorization of the Bankruptcy Court or the
Reorganized Debtors, and any such new or amended Claim Filed shall be deemed
disallowed in full and expunged without any further action.
 
 
 
56

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
 
PROVISIONS GOVERNING DISTRIBUTIONS
 
A.   Distributions on Account of Claims and Interests Allowed As of the
Effective Date.  Except as otherwise provided in the Plan, a Final Order, or as
agreed to by the relevant parties, distributions under the Plan on account of
Claims and Interests Allowed on or before the Effective Date shall be made on
the Distribution Date; provided, however, that (1) Allowed Administrative
Expense Claims with respect to liabilities incurred by the Debtors in the
ordinary course of business during the Chapter 11 Cases or assumed by the
Debtors prior to the Effective Date shall be paid or performed in the ordinary
course of business in accordance with the terms and conditions of any
controlling agreements, course of dealing, course of business or industry
practice, and (2) Allowed Priority Tax Claims, unless otherwise agreed, shall be
paid in full in Cash on the Distribution Date.
 
B.   Distributions on Account of Claims and Interests Allowed After the
Effective Date.
 
1.   Payments and Distributions on Disputed Claims.  Except as otherwise
provided in the Plan, a Final Order, or as agreed to by the relevant parties,
distributions under the Plan on account of Disputed Claims that become Allowed
after the Effective Date shall be made on the Periodic Distribution Date that is
at least thirty (30) days after the Disputed Claim becomes an Allowed Claim or
Interest; provided, however, that (a) Disputed Administrative Expense Claims
with respect to liabilities incurred by the Debtors in the ordinary course of
business during the Chapter 11 Cases or assumed by the Debtors on or before the
Effective Date that become Allowed after the Effective Date shall be paid or
performed in the ordinary course of business in accordance with the terms and
conditions of any controlling agreements, course of dealing, course of business,
or industry practice and (b) Disputed Priority Tax Claims that become Allowed
Priority Tax Claims after the Effective Date, unless otherwise agreed, shall be
paid in full in Cash on the Periodic Distribution Date that is at least thirty
(30) days after the Disputed Claim becomes an Allowed Claim.
 
2.   Special Rules for Distributions to Holders of Disputed
Claims.  Notwithstanding any provision otherwise in the Plan and except as
otherwise agreed by the relevant parties: (a) no partial payments and no partial
distributions shall be made with respect to a Disputed Claim until all such
disputes in connection with such Disputed Claim have been resolved by settlement
or Final Order and (b) any Entity that holds both an Allowed Claim and a
Disputed Claim shall not receive any distribution on the Allowed Claim unless
and until all objections to the Disputed Claim have been resolved by settlement
or Final Order and the Claims have been Allowed.
 
C.   Delivery of Distributions.
 
1.   Record Date for Distributions.  On the Effective Date, the Claims Register
shall be closed and any party responsible for making distributions shall instead
be authorized and entitled to recognize only those record Holders listed on the
Claims Register as of the close of business on the Effective
Date.  Notwithstanding the foregoing, if a Claim or Interest, other than one
based on a publicly-traded Certificate is transferred twenty or fewer days
before the Effective Date, the Distribution Agent shall make distributions to
the transferee only to the extent practical and in any event only if the
relevant transfer form contains an unconditional and explicit certification and
waiver of any objection to the transfer by the transferor.
 
2.   Distribution Agent.  The Distribution Agent shall make all distributions
required under the Plan, except that distributions to Holders of Allowed Claims
and Interests governed by a separate agreement and administered by a Servicer
shall be deposited with the appropriate Servicer, at which time such
distributions shall be deemed complete, and the Servicer shall deliver such
distributions in accordance with the Plan and the terms of the governing
agreement.
 
3.   Delivery of Distributions in General.  Except as otherwise provided in the
Plan, and notwithstanding any authority to the contrary, distributions to
Holders of Allowed Claims and Interests shall be made to Holders of record as of
the Effective Date by the Distribution Agent or a Servicer, as appropriate:
(a) in accordance with Federal Rule of Civil Procedure 4, as modified and made
applicable by Bankruptcy Rule 7004; (b) to the signatory set forth on any of the
Proofs of Claim or Interest Filed by such Holder or other representative
identified therein (or at the last known addresses of such Holder if no Proof of
Claim or Interest is Filed or if the
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
Debtors have been notified in writing of a change of address); (c) at the
addresses set forth in any written notices of address changes delivered to the
Distribution Agent after the date of any related Proof of Claim or Interest;
(d) at the addresses reflected in the Schedules if no Proof of Claim or Interest
has been Filed and the Distribution Agent has not received a written notice of a
change of address; or (e) on any counsel that has appeared in the Chapter 11
Cases on the Holder’s behalf.  Distributions under the Plan on account of
Allowed Claims and Interests shall not be subject to levy, garnishment,
attachment, or like legal process, so that each Holder of an Allowed Claim or
Interest shall have and receive the benefit of the distributions in the manner
set forth in the Plan.  The Debtors, the Reorganized Debtors, and the
Distribution Agent, as applicable, shall not incur any liability whatsoever on
account of any distributions under the Plan except for gross negligence or
willful misconduct.
 
4.   Compliance Matters.  In connection with the Plan, to the extent applicable,
the Reorganized Debtors and the Distribution Agent shall comply with all tax
withholding and reporting requirements imposed on them by any governmental unit,
and all distributions pursuant to the Plan shall be subject to such withholding
and reporting requirements.  Notwithstanding any provision in the Plan to the
contrary, the Reorganized Debtors and the Distribution Agent shall be authorized
to take all actions necessary or appropriate to comply with such withholding and
reporting requirements, including liquidating a portion of the distribution to
be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information
necessary to facilitate such distributions, or establishing any other mechanisms
they believe are reasonable and appropriate.  The Reorganized Debtors reserve
the right to allocate all distributions made under the Plan in compliance with
all applicable wage garnishments, alimony, child support, and other spousal
awards, liens, and encumbrances.
 
5.   Undeliverable Distributions.  If any distribution to a Holder of an Allowed
Claim or Interest is returned to a Distribution Agent as undeliverable, no
further distributions shall be made to such Holder unless and until such
Distribution Agent is notified in writing of such Holder’s then-current address,
at which time all currently due missed distributions shall be made to such
Holder on the next Periodic Distribution Date.  Undeliverable distributions
shall remain in the possession of the Reorganized Debtors until such time as a
distribution becomes deliverable, or such distribution reverts to the
Reorganized Debtors and shall not be supplemented with any interest, dividends
or other accruals of any kind.
 
6.   Reversion.  Any distribution under the Plan that is an Unclaimed
Distribution for a period of six (6) months after distribution shall be deemed
unclaimed property under section 347(b) of the Bankruptcy Code and such
Unclaimed Distribution shall revest in the Reorganized Debtors.  Upon such
revesting, the Claim or Interest of any Holder or its successors with respect to
such property shall be cancelled, discharged, and forever barred notwithstanding
any applicable federal or state escheat, abandoned or unclaimed property laws to
the contrary.  The provisions of the Plan regarding undeliverable distributions
and Unclaimed Distributions shall apply with equal force to distributions that
are issued by the Debtors, made pursuant to any indenture or Certificate (but
only with respect to the distribution by the Servicer to Holders that are
entitled to be recognized under the relevant indenture or Certificate and not
with respect to Entities to whom those recognized Holders distribute),
notwithstanding any provision in such indenture or Certificate to the contrary
and notwithstanding any otherwise applicable federal or state escheat, abandoned
or unclaimed property law.
 
7.   Manner of Payment Pursuant to the Plan.  Any payment in Cash to be made
pursuant to the Plan shall be made at the election of the Reorganized Debtors by
check or by wire transfer.  Checks issued by the Distribution Agent or
applicable Servicer on account of Allowed Claims and Interests shall be null and
void if not negotiated within ninety (90) days after issuance, but may be
requested to be reissued until the distribution revests in the Reorganized
Debtors.
 
8.   Surrender of Cancelled Instruments or Securities.  On the Effective Date or
as soon as reasonably practicable thereafter, each Holder of a Certificate shall
be deemed to have surrendered such Certificate to the Distribution Agent or a
Servicer (to the extent the relevant Claim or Interest is governed by an
agreement and administered by a Servicer).  Such surrendered Certificate shall
be cancelled solely with respect to the Debtors, and such cancellation shall not
alter the obligations or rights of any non-Debtor third parties vis-à-vis one
another with respect to such Certificate.  Notwithstanding anything to the
contrary herein, this paragraph shall not apply to Certificates evidencing
Claims that are rendered Unimpaired under the Plan.
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
D.   Claims Paid or Payable by Third Parties.
 
1.   Claims Paid by Third Parties.  The Notice, Claims and Solicitation Agent
shall reduce in full a Claim, and such Claim shall be disallowed without a
Claims objection having to be Filed and without any further notice to or action,
order or approval of the Bankruptcy Court, to the extent that the Holder of such
Claim receives payment in full on account of such Claim from a party that is not
a Debtor or Reorganized Debtor.  Subject to the last sentence of this paragraph,
to the extent a Holder of a Claim receives a distribution on account of such
Claim and receives payment from a party that is not a Debtor or a Reorganized
Debtor on account of such Claim, such Holder shall, within two weeks of receipt
thereof, repay or return the distribution to the applicable Reorganized Debtor,
to the extent the Holder’s total recovery on account of such Claim from the
third party and under the Plan exceeds the amount of such Claim as of the date
of any such distribution under the Plan.  The failure of such Holder to timely
repay or return such distribution shall result in the Holder owing the
applicable Reorganized Debtor annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the two-week grace period
specified above until the amount is repaid.
 
2.   Claims Payable by Third Parties.  No distributions under the Plan shall be
made on account of an Allowed Claim that is payable pursuant to one of the
Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted
all remedies with respect to such insurance policy.  To the extent that one or
more of the Debtors’ insurers agrees to satisfy in full a Claim (if and to the
extent adjudicated by a court of competent jurisdiction), then immediately upon
such insurers’ agreement, such Claim may be expunged to the extent of any agreed
upon satisfaction on the Claims Register by the Notice, Claims and Solicitation
Agent without a Claims objection having to be Filed and without any further
notice to or action, order or approval of the Bankruptcy Court.
 
E.   Allocation Between Principal and Accrued Interest.  Except as otherwise
provided in the Plan (e.g,, in Class H-4), the aggregate consideration paid to
Holders with respect to their Allowed Claims shall be treated pursuant to the
Plan as allocated first to the principal amount of such Allowed Claim (to the
extent thereof) and, thereafter, to the interest, if any, accrued through the
Effective Date.
 
 
 
59

--------------------------------------------------------------------------------

 
 
ARTICLE X.
 
EFFECT OF PLAN CONFIRMATION
 
A.   Discharge of Claims and Termination of Interests.  Pursuant to section
1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in
the Plan, the distributions, rights, and treatment that are provided in the Plan
shall be in complete satisfaction, discharge, and release, effective as of the
Effective Date, of Claims, Interests, and Causes of Action of any nature
whatsoever, including any interest accrued on Claims or Interests from and after
the Petition Date, whether known or unknown, against, liabilities of, Liens on,
obligations of, rights against, and Interests in, the Debtors or any of their
assets or properties, regardless of whether any property shall have been
distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any liability (including withdrawal liability) to the
extent such Claims or Interests relate to services performed by employees of the
Debtors prior to the Effective Date and that arise from a termination of
employment or a termination of any employee or retiree benefit program,
regardless of whether such termination occurred prior to or after the Effective
Date, any contingent or non-contingent liability on account of representations
or warranties issued on or before the Effective Date, and all debts of the kind
specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each
case whether or not:  (1) a Proof of Claim or Interest based upon such debt,
right or Interest is Filed or deemed Filed pursuant to section 501 of the
Bankruptcy Code; (2) a Claim or Interest based upon such debt, right or Interest
is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the Holder of
such a Claim or Interest has accepted the Plan.  Any default by the Debtors or
their Affiliates with respect to any Claim or Interest that existed immediately
prior to or on account of the filing of the Chapter 11 Cases shall be deemed
Cured on the Effective Date.  The Confirmation Order shall be a judicial
determination of the discharge of all Claims and Interests subject to the
Effective Date occurring.
 
B.   Compromise and Settlement of Claims and Controversies.  Pursuant to section
363 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration for the
distributions and other benefits provided pursuant to the Plan, the provisions
of the Plan shall constitute a good faith compromise of all Claims, Interests,
and controversies relating to the contractual, legal, and subordination rights
that a Holder of a Claim may have with respect to any Allowed Claim or Interest,
or any distribution to be made on account of such an Allowed Claim or
Interest.  The entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of the compromise or settlement of all such Claims, Interests,
and controversies, as well as a finding by the Bankruptcy Court that such
compromise or settlement is in the best interests of the Debtors, their Estates,
and Holders of Claims and Interests and is fair, equitable, and reasonable.  In
accordance with the provisions of the Plan, pursuant to section 363 of the
Bankruptcy Code and Bankruptcy Rule 9019(a), without any further notice to or
action, order or approval of the Bankruptcy Court, after the Effective Date, the
Reorganized Debtors may compromise and settle Claims against them and Causes of
Action against other Entities.
 
C.   CCO Credit Facility.  Without reservation or qualification, the Debtors (1)
irrevocably waive and abjure any right to engage in any additional borrowing
under the reinstated CCO Credit Facility, and (2) commit to Cash collateralize,
if required by section 1124 of the Bankruptcy Code, by the Effective Date, any
letters of credit issued pursuant to the CCO Credit Facility that remain
outstanding as of the Effective Date.
 
D.   Releases by the Debtors.  On the Effective Date and effective as of the
Effective Date, for the good and valuable consideration provided by each of the
Debtor Releasees (as defined below), including:  (1) the discharge of debt and
all other good and valuable consideration paid pursuant to the Plan; (2) the
obligations of the Holders of Claims party to Plan Support Agreements to provide
the support necessary for the Effective Date of the Plan; and (3) the services
of the Debtors’ present and former officers and directors in facilitating the
expeditious implementation of the restructuring contemplated by the Plan, each
of the Debtors shall provide a full discharge and release to each Releasing
Party, including each other Debtor, and each of their respective members,
officers, directors, agents, financial advisors, attorneys, employees, partners,
affiliates and representatives (collectively, the “Debtor Releasees” (and each
such Debtor Releasee so released shall be deemed released and discharged by the
Debtors)) and their respective properties from any and all Causes of Action,
whether known or unknown, whether for tort, fraud, contract, violations of
federal or state securities laws or otherwise, arising from or related in any
way to the Debtors, including those that any of the Debtors or Reorganized
Debtors would have been legally entitled to assert against a Debtor Releasee in
their own right (whether individually or collectively) or that any Holder of a
Claim or Interest or other Entity, would
 
 
60

--------------------------------------------------------------------------------

 
 
have been legally entitled to assert on behalf of any of the Debtors or any of
their Estates, including those in any way related to the Chapter 11 Cases or the
Plan to the fullest extent of the law; provided, however, that the foregoing
“Debtor Release” shall not operate to waive or release any person or Entity
other than a Releasing Party from any causes of action expressly set forth in
and preserved by the Plan.  Notwithstanding anything in the Plan to the
contrary, the Debtors or the Reorganized Debtors will not release any Causes of
Action that they may have now or in the future against the Non-Released Parties.
 
E.   Third Party Releases.  On the Effective Date and effective as of the
Effective Date, the Holders of Claims and Interests shall be deemed to provide a
full discharge and release to the Debtor Releasees and their respective property
from any and all Causes of Action, whether known or unknown, whether for tort,
contract, violations of federal or state securities laws or otherwise, arising
from or related in any way to the Debtors, including those in any way related to
the Chapter 11 Cases or the Plan; provided, that the foregoing “Third Party
Release” shall not operate to waive or release any person or Entity (other than
a Debtor Releasee) from any Causes of Action expressly set forth in and
preserved by the Plan, the Plan Supplement or related documents, and provided
further that the foregoing “Third Party Release” shall not impair the rights (a)
to which an Allowed Unimpaired Claim entitles the Holder of such Allowed
Unimpaired Claim or (b) of a Holder of a General Unsecured Claim as to any
General Unsecured Claim.  Notwithstanding anything in the Plan to the contrary,
the Releasing Parties will not release any Causes of Action that they, the
Debtors or the Reorganized Debtors may have now or in the future against the
Non-Released Parties.  Entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval, pursuant to Bankruptcy Rule 9019, of the Third
Party Release, and further, shall constitute its finding that the Third Party
Release is:  (1) in exchange for the good and valuable consideration provided by
the Debtor Releasees, a good faith settlement and compromise of the claims
released by the Third Party Release; (2) in the best interests of the Debtors
and all Holders of Claims; (3) fair, equitable and reasonable; (4) given and
made after due notice and opportunity for hearing; and (5) a bar to any of the
Holders of Claims and Interests asserting any claim released by the Third Party
Release against any of the Debtor Releasees.
 
           Nothing in the Confirmation Order or the Plan shall affect a release
of any claim by the United States Government or any of its agencies or any state
and local authority whatsoever, including any claim arising under the Internal
Revenue Code, federal securities laws, the environmental laws or any criminal
laws of the United States or any state and local authority against the Released
Parties, nor shall anything in the Confirmation Order or the Plan enjoin the
United States Government or any of its agencies or any state or local authority
from bringing any claim, suit, action or other proceedings against the Released
Parties for any liability whatsoever, including without limitation any claim,
suit or action arising under the Internal Revenue Code, federal securities laws,
the environmental laws or any criminal laws of the United States Government or
any of its agencies or any state or local authority, nor shall anything in the
Confirmation Order or the Plan exculpate any party from any liability to the
United States Government or any of its agencies or any state and local authority
whatsoever, including any liabilities arising under the Internal Revenue Code,
federal securities laws, the environmental laws or any criminal laws of the
United States Government or any of its agencies or any state and local authority
against the Released Parties.   This paragraph, however, shall in no way affect
or limit the discharge granted to the Debtors under sections 524 and 1141 of the
Bankruptcy Code.
 
F.   Injunction.  From and after the Effective Date, all Entities are
permanently enjoined from commencing or continuing in any manner, any Cause of
Action released or to be released pursuant to the Plan or the Confirmation
Order.
 
G.   Exculpation.  The Exculpated Parties shall neither have, nor incur any
liability to any Entity for any pre-petition or post-petition act taken or
omitted to be taken in connection with, or related to formulating, negotiating,
preparing, disseminating, implementing, administering, confirming or effecting
the Effective Date of the Plan, the Disclosure Statement or any contract,
instrument, release or other agreement or document created or entered into in
connection with the Plan or any other pre-petition or post-petition act taken or
omitted to be taken in connection with or in contemplation of the restructuring
of the Company; provided, that the foregoing provisions of this exculpation
shall have no effect on the liability of any Entity that results from any such
act or omission that is determined in a final order to have constituted gross
negligence or willful misconduct; provided, further, that each Exculpated Party
shall be entitled to rely upon
 
 
61

--------------------------------------------------------------------------------

 
 
the advice of counsel concerning his, her or its duties pursuant to, or in
connection with, the Plan; provided further, that the foregoing “Exculpation”
shall not apply to any acts or omissions expressly set forth in and preserved by
the Plan, the Plan Supplement or related documents, except for acts or omissions
of Releasing Parties.
 
H.   Protection Against Discriminatory Treatment.  Consistent with section 525
of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
Entities, including Governmental Units, shall not discriminate against the
Reorganized Debtors or deny, revoke, suspend or refuse to renew a license,
permit, charter, franchise or other similar grant to, condition such a grant to,
discriminate with respect to such a grant against, the Reorganized Debtors or
another Entity with whom such Reorganized Debtors have been associated, solely
because one of the Debtors has been a debtor under chapter 11, has been
insolvent before the commencement of the Chapter 11 Cases (or during the Chapter
11 Cases but before the Debtor is granted or denied a discharge) or has not paid
a debt that is dischargeable in the Chapter 11 Cases.
 
I.   Setoffs and Recoupment.  The Debtors may setoff against or recoup from any
Claims of any nature whatsoever that the Debtors may have against the claimant,
but neither the failure to do so nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Debtors or the Reorganized Debtors of any
such Claim it may have against such claimant.
 
In no event shall any Holder of Claims or Interests be entitled to setoff any
Claim or Interest against any Claim, right, or Cause of Action of the Debtors or
Reorganized Debtors unless such Holder has Filed a motion with the Bankruptcy
Court requesting the authority to perform such setoff on or before the
Confirmation Date, and notwithstanding any indication in any Proof of Claim or
Interest or otherwise that such Holder asserts, has, or intends to preserve any
right of setoff pursuant to section 553 or otherwise.
 
In no event shall any Holder of Claims or Interests be entitled to recoup any
Claim or Interest against any Claim, right, or Cause of Action of the Debtors or
the Reorganized Debtors unless such Holder actually has performed such
recoupment and provided notice thereof in writing to the Debtors on or before
the Confirmation Date, notwithstanding any indication in any Proof of Claim or
Interest or otherwise that such Holder asserts, has, or intends to preserve any
right of recoupment.
 
J.   Release of Liens.  Except as otherwise provided in the Plan (including as
to reinstated debt) or in any contract, instrument, release, or other agreement
or document created pursuant to the Plan, on the Effective Date and concurrently
with the applicable distributions made pursuant to the Plan and, in the case of
a Secured Claim, satisfaction in full of the portion of the Secured Claim that
is Allowed as of the Effective Date, all mortgages, deeds of trust, Liens,
pledges, or other security interests against any property of the Estates shall
be fully released, and discharged, and all of the right, title, and interest of
any Holder of such mortgages, deeds of trust, Liens, pledges, or other security
interests shall revert to the Reorganized Debtor and its successors and assigns.
 
K.   Document Retention.  On and after the Effective Date, the Reorganized
Debtors may maintain documents in accordance with their current document
retention policy, as may be altered, amended, modified or supplemented by the
Reorganized Debtors in the ordinary course of business.
 
L.   Reimbursement or Contribution.  If the Bankruptcy Court disallows a Claim
for reimbursement or contribution of an Entity pursuant to section 502(e)(1)(B)
of the Bankruptcy Code, then to the extent that such Claim is contingent as of
the time of allowance or disallowance, such Claim shall be forever disallowed
notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Effective Date:  (1) such Claim has been adjudicated as noncontingent or (2) the
relevant Holder of a Claim has Filed a noncontingent Proof of Claim on account
of such Claim and a Final Order has been entered determining such Claim as no
longer contingent.
 
 
 
62

--------------------------------------------------------------------------------

 
 
ARTICLE XI.
 
ALLOWANCE AND PAYMENT OF CERTAIN ADMINISTRATIVE EXPENSE CLAIMS
 
A   Professional Claims.
 
1.   Final Fee Applications.  All final requests for Professional Compensation
and Reimbursement Claims shall be Filed no later than 45 days after the
Effective Date.  After notice and a hearing in accordance with the procedures
established by the Bankruptcy Code and prior Bankruptcy Court orders, the
Allowed amounts of such Professional Compensation and Reimbursement Claims shall
be determined by the Bankruptcy Court.
 
2.   Payment of Interim Amounts.  Except as otherwise provided in the Plan,
Professionals shall be paid pursuant to the Interim Compensation Order.
 
3.   Professional Fee Escrow Account.  On the Effective Date, the Reorganized
Debtors (other than Reorganized CII) shall fund the Professional Fee Escrow
Account with Cash equal to the aggregate Professional Fee Reserve Amount for all
Professionals.  The Professional Fee Escrow Account shall be maintained in trust
for the Professionals with respect to whom fees or expenses have been held back
pursuant to the Interim Compensation Order.  Such funds shall not be considered
property of the Reorganized Debtors.  The remaining amount of Professional
Compensation and Reimbursement Claims owing to the Professionals shall be paid
in Cash to such Professionals by the Reorganized Debtors (other than Reorganized
CII) from the Professional Fee Escrow Account, without interest or other
earnings therefrom, when such Claims are Allowed by a Bankruptcy Court
order.  When all Claims by Professional have been paid in full, amounts
remaining in the Professional Fee Escrow Account, if any, shall be paid to the
Reorganized Debtors (other than Reorganized CII).
 
4.   Professional Fee Reserve Amount.  To receive payment for unbilled fees and
expenses incurred through the Effective Date, on or before the Effective Date,
the Professionals shall estimate their Accrued Professional Compensation prior
to and as of the Effective Date and shall deliver such estimate to the Debtors
(other than CII).  If a Professional does not provide an estimate, the
Reorganized Debtors (other than Reorganized CII) may estimate the unbilled fees
and expenses of such Professional; provided, however, that such estimate shall
not be considered an admission with respect to the fees and expenses of such
Professional.  The total amount so estimated as of the Effective Date shall
comprise the Professional Fee Reserve Amount.
 
5.   Post-Effective Date Fees and Expenses.  Except as otherwise specifically
provided in the Plan, from and after the Effective Date, each Reorganized Debtor
shall, in the ordinary course of business and without any further notice to or
action, order or approval of the Bankruptcy Court, pay in Cash the reasonable
legal, Professional or other fees and expenses incurred by that Reorganized
Debtor after the Effective Date pursuant to the Plan.  Upon the Effective Date,
any requirement that Professionals comply with sections 327 through 331 and 1103
of the Bankruptcy Code in seeking retention or compensation for services
rendered after such date shall terminate, and each Reorganized Debtor may employ
and pay any Professional in the ordinary course of business without any further
notice to or action, order or approval of the Bankruptcy Court.
 
6.   Substantial Contribution Compensation and Expenses.  Except as otherwise
specifically provided in the Plan, any Entity that requests compensation or
expense reimbursement for making a substantial contribution in the Chapter 11
Cases pursuant to sections 503(b)(3), (4), and (5) of the Bankruptcy Code must
File an application and serve such application on counsel for the Debtors or
Reorganized Debtors, as applicable, and as otherwise  required by the Bankruptcy
Court, the Bankruptcy Code, and the Bankruptcy Rules.
 
7.   Indenture Trustee, Administrative Agent, and Collateral Trustee Fees, and
Indemnification Obligations.  Unless otherwise ordered by the Bankruptcy Court
or specifically provided for in the Plan, all reasonable fees and expenses of
the indenture trustees, administrative agents, and collateral trustees (and
their counsel, agents, and advisors) that are provided for under the respective
indentures or credit agreements shall be paid in full in Cash without a
reduction to the recoveries of applicable Holders of Allowed Claims as soon as
reasonably practicable after the Effective Date.  Notwithstanding the foregoing,
to the extent any fees or expenses of the indenture trustees, the administrative
agents, and the collateral trustees are not paid (including, without limitation,
any fees or expenses incurred in connection with any unresolved litigation
relating to Disputed Claims),
 
 
 
63

--------------------------------------------------------------------------------

 
 
 
the indenture trustees, the administrative agents, and the collateral trustees
may assert their charging liens against any recoveries received on behalf of
their respective Holders for payment of such unpaid amounts.  The contractual
indemnification obligations of the Debtors (other than CII) to these
Professionals shall be reinstated as unsecured obligations of the Reorganized
Debtors (other than Reorganized CII).  All disputes related to the fees and
expenses of the indenture trustees, administrative agents, and collateral
trustees (and their counsel, agents, and advisors) shall be subject to the
jurisdiction of and decided by the Bankruptcy Court.  Notwithstanding anything
to the contrary herein, this Article XI.A.7 will not apply to Claims rendered
Unimpaired by the Plan.
 
8.   Other Fees.  The Debtors (other than CII) shall promptly pay the
reasonable, documented out-of-pocket fees and expenses of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, Houlihan Lokey Howard & Zukin Capital, Inc., and UBS
Securities LLC, the legal and financial advisors engaged by the Crossover
Committee, without Paul, Weiss, Rifkind, Wharton & Garrison LLP, Houlihan Lokey
Howard & Zukin Capital, Inc., or UBS Securities LLC having to file fee
applications to receive payment for such fees and expenses.
 
The Debtors (other than CII) shall pay the reasonable, documented out-of-pocket
fees and expenses incurred by the members of the Crossover Committee in
connection with the negotiation of the Plan, as well as their due diligence
review and the approval and consummation of the transactions contemplated by the
Plan, without such members of the Crossover Committee having to file fee
applications to receive payment for such fees and expenses.
 
The Debtors (other than CII) shall pay the reasonable, documented out-of-pocket
fees incurred by the members of the Creditors’ Committee.
 
B.   Other Administrative Expense Claims.  All requests for payment of an
Administrative Expense Claim must be Filed with the Notice, Claims and
Solicitation Agent and served upon counsel to the Debtors or Reorganized
Debtors, as applicable.  The Reorganized Debtors may settle and pay any
Administrative Expense Claim in the ordinary course of business without any
further notice to or action, order, or approval of the Bankruptcy Court.  In the
event that any party with standing objects to an Administrative Expense Claim,
the Bankruptcy Court shall determine the Allowed amount of such Administrative
Expense Claim.  Notwithstanding the foregoing, no request for payment of an
Administrative Expense Claim need be Filed with respect to an Administrative
Expense Claim previously Allowed by Final Order.
 
 
 
64

--------------------------------------------------------------------------------

 
 
 
ARTICLE XII.

CONDITIONS PRECEDENT TO EFFECTIVE DATE
 
A.   Conditions Precedent to Effective Date.  The following shall be satisfied
or waived as conditions precedent to the Effective Date.
 
1.   The Bankruptcy Court shall have approved the Disclosure Statement, in a
manner acceptable to the Debtors, the Requisite Holders and Mr. Allen, as
containing adequate information with respect to the Plan within the meaning of
section 1125 of the Bankruptcy Code.
 
2.   The final version of the Plan, the Plan Supplement and all of the documents
and exhibits contained therein shall have been Filed and approved in form and
substance reasonably acceptable to the Debtors, the Requisite Holders and Mr.
Allen.
 
3.   The Bankruptcy Court shall enter the Confirmation Order, in form and
substance reasonably satisfactory to the Debtors, the Requisite Holders and Mr.
Allen, and such order shall not have been stayed or modified or vacated on
appeal.
 
4.   All governmental, regulatory, and material third party approvals and
consents, including Bankruptcy Court approval, necessary in connection with the
transactions contemplated herein shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose materially adverse conditions on such transactions.
 
5.   All consents, approvals and waivers necessary in connection with the
transactions contemplated herein with respect to Franchises (as defined in the
Communications Act of 1934, as amended, 47 U.S.C. Sections 151 et seq.) or
similar authorizations for the provision of cable television service in areas
serving no less than 80% of CCI’s individual basic subscribers in the aggregate
at such time shall have been obtained, unless the condition set forth in this
clause shall have been waived by the Requisite Holders and Mr. Allen.
 
6.   The Confirmation Date shall have occurred.
 
7.   The Debtors shall have received the funds contemplated by the Commitment
Letters and the New CCH II Notes Commitment Parties shall have fulfilled all of
the obligations under the Commitment Letters.
 
B.   Waiver of Conditions Precedent.  The Debtors or the Reorganized Debtors, as
applicable, with the consent of the Requisite Holders and Mr. Allen, may waive
any of the conditions to the Effective Date set forth above at any time, without
any notice to parties in interest and without any further notice to or action,
order or approval of the Bankruptcy Court, and without any formal action other
than proceeding to confirm the Plan.  The failure of the Debtors or Reorganized
Debtors, as applicable, the Requisite Holders or Mr. Allen to exercise any of
the foregoing rights shall not be deemed a waiver of any other rights, and each
such right shall be deemed an ongoing right, which may be asserted at any time.
 
C.   Effect of Non-Occurrence of Conditions to the Effective Date.  Each of the
conditions to the Effective Date must be satisfied or duly waived, and the
Effective Date must occur within 180 days after Confirmation, or by such later
date established by Bankruptcy Court order.  If the Effective Date has not
occurred within 180 days of Confirmation, then upon motion by a
party-in-interest made before the Effective Date and a hearing, the Confirmation
Order may be vacated by the Bankruptcy Court; provided, however, that
notwithstanding the Filing of such motion to vacate, the Confirmation Order may
not be vacated if the Effective Date occurs before the Bankruptcy Court enters
an order granting such motion.  If the Confirmation Order is vacated, then
except as provided in any order of the Bankruptcy Court vacating the
Confirmation Order, the Plan will be null and void in all respects, including
the discharge of Claims and termination of Interests pursuant to the Plan and
section 1141 of the Bankruptcy Code and the assumptions, assignments or
rejections of Executory Contracts, and nothing contained in the Plan or
Disclosure Statement shall:  (1) constitute a waiver or release of any Claims,
Interests or Causes of
 
 
 
65

--------------------------------------------------------------------------------

 
 
Action; (2) prejudice in any manner the rights of any Debtor or any other
Entity; or (3) constitute an admission, acknowledgment, offer or undertaking of
any sort by such Debtor or any other Entity.
 
 
 
66

--------------------------------------------------------------------------------

 
 
ARTICLE XIII.
 
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
 
A.   Modification or Amendments.  Except as otherwise specifically provided in
the Plan, and subject to the Plan Support Agreements and conditions to the
Effective Date, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code.  Subject to certain
restrictions and requirements set forth in section 1127 of the Bankruptcy Code
and Bankruptcy Rule 3019 and those restrictions on modifications set forth in
the Plan, each of the Debtors expressly reserves its respective rights to revoke
or withdraw or to alter, amend or modify materially the Plan with respect to
such Debtor, one or more times, after Confirmation, and, to the extent
necessary, may initiate proceedings in the Bankruptcy Court to so alter, amend
or modify the Plan, or remedy any defect or omission, or reconcile any
inconsistencies in the Plan, the Disclosure Statement or the Confirmation Order,
in such matters as may be necessary to carry out the purposes and intent of the
Plan, subject to the terms of the Plan Support Agreement and conditions to the
Effective Date.  Upon its Filing, the Plan Supplement may be inspected in the
office of the clerk of the Bankruptcy Court or its designee during normal
business hours, at the Bankruptcy Court’s website at www.nysb.uscourts.gov, and
at the Debtors’ private website at http://www.kccllc.net/charter.  The documents
contained in the Plan Supplement are an integral part of the Plan and shall be
approved by the Bankruptcy Court pursuant to the Confirmation Order.
 
B.   Effect of Confirmation on Modifications.  Entry of a Confirmation Order
shall mean that all modifications or amendments to the Plan since the
solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy
Code and do not require additional disclosure or resolicitation under Bankruptcy
Rule 3019.
 
C.   Revocation or Withdrawal of Plan.  Subject to the Plan Support Agreements
and conditions to the Effective Date, the Debtors reserve the right to revoke or
withdraw the Plan prior to the Confirmation Date and to file subsequent plans of
reorganization.  If the Debtors revoke or withdraw the Plan, or if Confirmation
or the Effective Date does not occur, then:  (1) the Plan shall be null and void
in all respects; (2) any settlement or compromise embodied in the Plan
(including the fixing or limiting to an amount certain of any Claim or Interest
or Class of Claims or Interests), assumption or rejection of executory contracts
effected by the Plan, and any document or agreement executed pursuant to the
Plan, shall be deemed null and void with the exception of the Plan Support
Agreements; and (3) nothing contained in the Plan shall: (a) constitute a waiver
or release of any Claims or Interests; (b) prejudice in any manner the rights of
such Debtor or any other Entity; or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by such Debtor or any other
Entity.
 
 
 
67

--------------------------------------------------------------------------------

 
 


ARTICLE XIV.

 
RETENTION OF JURISDICTION
 
A.   Notwithstanding the entry of the Confirmation Order and the occurrence of
the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction
over all matters arising out of, or related to, the Chapter 11 Cases and the
Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including
jurisdiction to:
 
1.   Allow, disallow, determine, liquidate, classify, estimate, or establish the
priority, Secured or unsecured status, or amount of any Claim or Interest,
including the resolution of any request for payment of any Administrative
Expense Claim and the resolution of any and all objections to the Secured or
unsecured status, priority, amount, or allowance of Claims or Interests;
 
2.   Decide and resolve all matters related to the granting and denying, in
whole or in part, any applications for allowance of compensation or
reimbursement of expenses to Professionals authorized pursuant to the Bankruptcy
Code or the Plan;
 
3.   Resolve any matters related to: (a) the assumption, assumption and
assignment, or rejection of any Executory Contract to which a Debtor is party or
with respect to which a Debtor may be liable and to hear, determine, and, if
necessary, liquidate, any Cure or Claims arising therefrom, including Cure or
Claims pursuant to section 365 of the Bankruptcy Code; (b) any potential
contractual obligation under any Executory Contract that is assumed; and (c) any
dispute regarding whether a contract or lease is or was executory or expired;
 
4.   Ensure that distributions to Holders of Allowed Claims and Interests are
accomplished pursuant to the provisions of the Plan;
 
5.   Adjudicate, decide or resolve any motions, adversary proceedings, contested
or litigated matters, and any other matters, and grant or deny any applications
involving a Debtor that may be pending on the Effective Date;
 
6.   Adjudicate, decide or resolve any and all matters related to Causes of
Action;
 
7.   Adjudicate, decide or resolve any and all matters related to section 1141
of the Bankruptcy Code;
 
8.   Enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of the Plan and all contracts,
instruments, releases, indentures, and other agreements or documents created in
connection with the Plan or the Disclosure Statement;
 
9.   Enter and enforce any order for the sale of property pursuant to sections
363, 1123, or 1146(a) of the Bankruptcy Code;
 
10.          Resolve any cases, controversies, suits, disputes or Causes of
Action that may arise in connection with the interpretation or enforcement of
the Plan or any Entity’s obligations incurred in connection with the Plan;
 
11.   Issue injunctions, enter and implement other orders or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with enforcement of the Plan;
 
12.   Resolve any cases, controversies, suits, disputes or Causes of Action with
respect to the releases, injunctions, and other provisions contained in the Plan
and enter such orders as may be necessary or appropriate to implement such
releases, injunctions, and other provisions;
 
13.   Resolve any cases, controversies, suits, disputes, or Causes of Action
with respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid;
 
 
 
68

--------------------------------------------------------------------------------

 
 
14.   Enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked or
vacated;
 
15.   Determine any other matters that may arise in connection with or relate to
the Plan, the Disclosure Statement, the Confirmation Order, or any contract,
instrument, release, indenture, or other agreement or document created in
connection with the Plan or the Disclosure Statement;
 
16.   Enter an order or Final Decree concluding or closing the Chapter 11 Cases;
 
17.   Adjudicate any and all disputes arising from or relating to distributions
under the Plan;
 
18.   Consider any modifications of the Plan, to cure any defect or omission, or
to reconcile any inconsistency in any Bankruptcy Court order, including the
Confirmation Order;
 
19.   Determine requests for the payment of Claims and Interests entitled to
priority pursuant to section 507 of the Bankruptcy Code;
 
20.   Hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, or the Confirmation Order, including
disputes arising under agreements, documents or instruments executed in
connection with the Plan;
 
21.   Hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;
 
22.   Hear and determine all disputes involving the existence, nature, or scope
of the Debtors’ discharge, including any dispute relating to any liability
arising out of the termination of employment or the termination of any employee
or retiree benefit program, regardless of whether such termination occurred
prior to or after the Effective Date;
 
23.   Enforce all orders previously entered by the Bankruptcy Court; and
 
24.   Hear any other matter not inconsistent with the Bankruptcy Code.
 
 
 
69

--------------------------------------------------------------------------------

 
 


ARTICLE XV.
 
MISCELLANEOUS PROVISIONS
 
A.   Immediate Binding Effect.  Notwithstanding Bankruptcy Rules 3020(e),
6004(g), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan and the Plan Supplement shall be immediately effective and
enforceable and deemed binding upon the Debtors, the Reorganized Debtors, and
any and all Holders of Claims or Interests (irrespective of whether Holders of
such Claims or Interests are deemed to have accepted the Plan), all Entities
that are parties to or are subject to the settlements, compromises, releases,
discharges, and injunctions described in the Plan or herein, each Entity
acquiring property under the Plan, and any and all non-Debtor parties to
Executory Contracts with the Debtors.
 
B.   Additional Documents.  On or before the Effective Date, the Debtors may
File with the Bankruptcy Court such agreements and other documents as may be
necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan.  The Debtors or Reorganized Debtors, as applicable, and
all Holders of Claims or Interests receiving distributions pursuant to the Plan
and all other parties in interest shall, from time to time, prepare, execute,
and deliver any agreements or documents and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of the Plan.
 
C.   Payment of Statutory Fees.  All fees payable pursuant to section 1930(a) of
the Judicial Code, as determined by the Bankruptcy Court at a hearing pursuant
to section 1128 of the Bankruptcy Code, shall be paid for each quarter
(including any fraction thereof) until the Chapter 11 Cases are converted,
dismissed or closed, whichever occurs first.
 
D.   Reservation of Rights.  Except as expressly set forth in the Plan, the Plan
shall have no force or effect unless the Bankruptcy Court shall enter the
Confirmation Order.  None of the Filing of the Plan, any statement or provision
contained in the Plan, or the taking of any action by any Debtor with respect to
the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be
deemed to be an admission or waiver of any rights of any Debtor with respect to
the Holders of Claims or Interests prior to the Effective Date.
 
E.   Successors and Assigns.  The rights, benefits, and obligations of any
Entity named or referred to in the Plan shall be binding on, and shall inure to
the benefit of any heir, executor, administrator, successor or assign,
affiliate, officer, director, agent, representative, attorney, beneficiaries or
guardian, if any, of each Entity.
 
F.   Service of Documents.
 
1.   After the Effective Date, any pleading, notice, or other document required
by the Plan to be served on or delivered to the Reorganized Debtors shall be
served on:
 
 
 
70

--------------------------------------------------------------------------------

 
 
Debtors
Counsel to Debtors
Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131-3660
Attn.:      Gregory L. Doody, Esq.
Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attn.:      Richard M. Cieri, Esq.
Paul M. Basta, Esq.
Stephen E. Hessler, Esq.
 
- and -
 
Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attn.:     Ray C. Schrock, Esq.
Counsel to CII
United States Trustee
Togut, Segal & Segal, LLP
One Penn Plaza
New York, New York 10119
Attn.:     Albert Togut, Esq.
Frank Oswald, Esq.
Office of the United States Trustee
for the Southern District of New York
33 Whitehall Street, 21st Floor
New York, New York 10004
Attn.:     Paul K. Schwartzberg, Esq.
Counsel to the Agent for the Debtors’ Prepetition
First Lien Facility
Counsel to the Crossover Committee
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn.:      Peter V. Pantaleo, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attn.:     Alan W. Kornberg, Esq.
Kenneth M. Schneider, Esq.
Counsel to the Creditors’ Committee
 
Ropes & Gray LLP
1211 Avenue of the Americas
New York, New York 10036-8704
Attn.:      Mark R. Somerstein, Esq.
Keith H. Wofford, Esq.
 



2.   After the Effective Date, the Debtors have authority to send a notice to
Entities that to continue to receive documents pursuant to Bankruptcy Rule 2002,
they must File a renewed request to receive documents pursuant to Bankruptcy
Rule 2002.  After the Effective Date, the Debtors are authorized to limit the
list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those
Entities who have Filed such renewed requests.
 
3.   In accordance with Bankruptcy Rules 2002 and 3020(c), within ten (10)
Business Days of the date of entry of the Confirmation Order, the Debtors shall
serve the Notice of Confirmation by United States mail, first class postage
prepaid, by hand, or by overnight courier service to all parties served with the
Confirmation Hearing Notice; provided, however, that no notice or service of any
kind shall be required to be mailed or made upon any Entity to whom the Debtors
mailed a Confirmation Hearing Notice, but received such notice returned marked
“undeliverable as addressed,” “moved, left no forwarding address” or “forwarding
order expired,” or similar reason, unless the Debtors have been informed in
writing by such Entity, or are otherwise aware, of that Entity’s new address. To
supplement the notice described in the preceding sentence, within twenty days of
the date of the Confirmation Order the Debtors shall publish the Notice of
Confirmation once in The Wall Street Journal (National Edition).  Mailing and
publication of the Notice of Confirmation in the time and manner set forth in
the this paragraph shall be good and sufficient notice under the particular
circumstances and in accordance with the requirements of Bankruptcy Rules 2002
and 3020(c), and no further notice is necessary.
 
G.   Term of Injunctions or Stays.  Unless otherwise provided in the Plan or in
the Confirmation Order, all injunctions or stays in effect in the Chapter 11
Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the
Bankruptcy Court, and extant on the Confirmation Date (excluding any injunctions
or stays contained in
 
 
 
71

--------------------------------------------------------------------------------

 
 
the Plan or the Confirmation Order) shall remain in full force and effect until
the Effective Date.  All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.
 
H.   Entire Agreement.  On the Effective Date, the Plan and the Plan Supplement
supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which
have become merged and integrated into the Plan.
 
I.   Governing Law.  Unless a rule of law or procedure is supplied by federal
law (including the Bankruptcy Code and Bankruptcy Rules) or unless otherwise
specifically stated, the laws of the State of New York, without giving effect to
the principles of conflict of laws, shall govern the rights, obligations,
construction, and implementation of the Plan, any agreements, documents,
instruments, or contracts executed or entered into in connection with the Plan
(except as otherwise set forth in those agreements, in which case the governing
law of such agreement shall control), and corporate governance matters;
provided, however, that corporate governance matters relating to Debtors or
Reorganized Debtors, as applicable, not incorporated in New York shall be
governed by the laws of the state of incorporation of the applicable Debtor or
Reorganized Debtor, as applicable.
 
J.   Exhibits.  All exhibits and documents included in the Plan Supplement are
incorporated into and are a part of the Plan as if set forth in full in the
Plan.  Except as otherwise provided in the Plan, such exhibits and documents
included in the Plan Supplement shall be Filed with the Bankruptcy Court on or
before the Plan Supplement Filing Date.  After the exhibits and documents are
Filed, copies of such exhibits and documents shall have been available upon
written request to the Debtors’ counsel at the address above or by downloading
such exhibits and documents from the Debtors’ private website at
http://www.kccllc.net/charter or the Bankruptcy Court’s website at
www.nysb.uscourts.gov.  To the extent any exhibit or document is inconsistent
with the terms of the Plan, unless otherwise ordered by the Bankruptcy Court,
the non-exhibit or non-document portion of the Plan shall control.
 
K.   Nonseverability of Plan Provisions upon Confirmation.  If, prior to
Confirmation, any term or provision of the Plan is held by the Bankruptcy Court
to be invalid, void, or unenforceable, the Bankruptcy Court shall have the power
to alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void or unenforceable, and such term or
provision shall then be applicable as altered or interpreted.  Notwithstanding
any such holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way
be affected, impaired, or invalidated by such holding, alteration, or
interpretation.  The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is: (1)
valid and enforceable pursuant to its terms; (2) integral to the Plan and may
not be deleted or modified without the consent of the Debtors, the Crossover
Committee, and Mr. Allen; and (3) nonseverable and mutually dependent.
 
L.   Closing of Chapter 11 Cases.  The Reorganized Debtors shall, promptly after
the full administration of the Chapter 11 Cases, File with the Bankruptcy Court
all documents required by Bankruptcy Rule 3022 and any applicable order of the
Bankruptcy Court to close the Chapter 11 Cases.
 
M.   Waiver or Estoppel.  Each Holder of a Claim or an Interest shall be deemed
to have waived any right to assert any argument, including the right to argue
that its Claim or Interest should be Allowed in a certain amount, in a certain
priority, Secured or not subordinated by virtue of an agreement made with the
Debtors or their counsel, or any other Entity, if such agreement was not
disclosed in the Plan, the Disclosure Statement, or papers Filed with the
Bankruptcy Court prior to the Confirmation Date.
 
N.   Conflicts.  Except as set forth in the Plan, to the extent that any
provision of the Disclosure Statement, the Plan Supplement, or any other order
(other than the Confirmation Order) referenced in the Plan (or any exhibits,
appendices, supplements, or amendments to any of the foregoing), conflict with
or are in any way inconsistent with any provision of the Plan, the Plan shall
govern and control.
 
 
 
72

--------------------------------------------------------------------------------

 
 


New York, New York
Dated:  July 15, 2009
 


                 CHARTER COMMUNICATIONS, INC. (for itself and all other Debtors,
except CII)
 
                By:  /s/ Neil
Smit                                                                 
                Name:  Neil
Smit                                                                             
                Title:  Chief Executive Officer, President and Director
 
 

 
                 CHARTER INVESTMENT, INC.
 
                By:  /s/ William L.
McGrath                                                                                       
                Name:  William L.
McGrath                                                                                       
                Title:   Vice
President                                                                            
 
 
 
73
 


 